        



--------------------------------------------------------------------------------



FIRST AMENDMENT


Dated as of May 20, 2016


to


THIRD AMENDED AND RESTATED CREDIT AGREEMENT


among


AVIS BUDGET HOLDINGS, LLC,
AVIS BUDGET CAR RENTAL, LLC,
as Borrower,


The Subsidiary Borrowers from Time to Time Parties Hereto,
The Several Lenders from Time to Time Parties Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent,


CITIBANK, N.A.,
BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
and
THE ROYAL BANK OF SCOTLAND PLC,
as Co - Documentation Agents,


Dated as of October 3, 2014



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS INC.,
DEUTSCHE BANK SECURITIES INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
MORGAN STANLEY SENIOR FUNDING, INC.
as Joint Lead Arrangers and Joint Bookrunners


 




--------------------------------------------------------------------------------






FIRST AMENDMENT




FIRST AMENDMENT, dated as of May 20, 2016 (this “Amendment”), among AVIS BUDGET
HOLDINGS, LLC (“Holdings”), AVIS BUDGET CAR RENTAL, LLC (the “Borrower”), the
Extending Tranche B Term Lenders (as defined below), certain other Lenders party
hereto, and JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”). JPMorgan Chase Bank, N.A., Barclays Bank PLC, Citigroup
Global Markets Inc., Deutsche Bank Securities Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated and Morgan Stanley Senior Funding, Inc. are acting
as joint lead arrangers and joint bookrunners in connection with this Amendment
and the Extended Tranche B Term Facility (as defined below) (collectively, the
“Joint Lead Arrangers and Joint Bookrunners”).


W I T N E S S E T H:
WHEREAS, reference is hereby made to the Third Amended and Restated Credit
Agreement dated as of October 3, 2014 (as heretofore amended, supplemented or
otherwise modified from time to time, the “Existing Credit Agreement” and, as
amended by this Amendment and as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among others, Holdings, the
Borrower, the subsidiary borrowers from time to time parties thereto, the
several lenders from time to time parties thereto (the “Lenders”) and the
Administrative Agent; and


WHEREAS, pursuant to Section 2.26 of the Existing Credit Agreement, the Borrower
has requested and hereby offers to extend the maturity date of up to
$970,000,000 of the outstanding Tranche B Term Loans (as defined in the Credit
Agreement before giving effect to this Amendment) (the “Existing Tranche B Term
Loans”), which represents the aggregate outstanding principal amount of all
Existing Tranche B Term Loans, upon the terms and subject to the conditions set
forth in this Amendment;


WHEREAS, this Amendment constitutes an Extension Offer;


WHEREAS, the Administrative Agent and the Extending Tranche B Term Lenders (as
defined below) have agreed, upon the terms and subject to the conditions set
forth herein, to the extension of the Existing Tranche B Term Loans of the
Extending Tranche B Term Lenders to Extended Tranche B Term Loans (as defined in
the Credit Agreement attached hereto as Exhibit A) (the “Extended Tranche B Term
Loans”), and as permitted by Section 2.26 of the Existing Credit Agreement, the
Existing Credit Agreement will be amended as set forth herein to effect the
Extended Tranche B Term Loans without additional consent or approval of the
other Lenders;


NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:
SECTION 1.    Defined Terms. Unless otherwise defined herein, capitalized terms
are used herein as defined in the Credit Agreement as amended hereby.
SECTION 2.    Extension of Tranche B Term Loans.
(a)    Subject to the terms and conditions set forth herein, each Lender that
holds an Existing Tranche B Term Loan (an “Existing Tranche B Term Lender”) and
executes and delivers a lender addendum (“Lender Addendum”) as an Extending
Tranche B Term Lender (each such




--------------------------------------------------------------------------------

-2-


Lender, an “Extending Tranche B Term Lender”) (i) agrees to continue its
Existing Tranche B Term Loans as Extended Tranche B Term Loans on the First
Amendment Effective Date in a principal amount equal to the principal amount of
such Extending Tranche B Term Lender’s Existing Tranche B Term Loans, (ii)
agrees to the terms of this Amendment (including, for the avoidance of doubt,
the amendments set forth in Section 3 of this Amendment) and (iii) agrees to all
provisions of the Credit Agreement, as amended hereby, and to be a party to the
Credit Agreement as a Lender and an Extending Tranche B Term Lender;
(b)    For the avoidance of doubt, the Existing Tranche B Term Loans of an
Extending Tranche B Term Lender must be continued in whole and may not be
continued in part unless approved by JPMorgan Chase Bank, N.A. (in its capacity
as a Joint Lead Arranger, the “Lead Arranger”); provided that the Lead Arranger
reserves the right to allocate a lesser amount as Extended Tranche B Term Loans
to an Extending Tranche B Term Lender.
(c)
For purposes hereof, an Existing Tranche B Term Lender may become a party to the
Credit Agreement as amended hereby as an Extending Tranche B Term Lender as of
the First Amendment Effective Date by executing and delivering to the
Administrative Agent, on or prior to 5:00 PM, New York City time, on May 16,
2016 (or such later time as the Administrative Agent may agree in its sole
discretion) (the “Extension Deadline”), a Lender Addendum in its capacity as an
Extending Tranche B Term Lender. The Borrower shall give notice to the
Administrative Agent of the proposed First Amendment Effective Date not later
than two Business Days prior thereto (or such shorter time period as the
Administrative Agent may agree in its sole discretion), and the Administrative
Agent shall notify each Existing Tranche B Term Lender thereof. Each Existing
Tranche B Term Lender that does not execute and deliver to the Administrative
Agent, on or prior to the Extension Deadline, a Lender Addendum in its capacity
as an Extending Tranche B Term Lender shall be deemed not to have accepted this
Extension Offer and shall be a Non-Extending Tranche B Term Lender (as defined
below). It is hereby understood and agreed that, (i) in accordance with Section
2.26 of the Credit Agreement, the Borrower may require each Non-Extending
Tranche B Term Lender to assign its pro rata share of the Existing Tranche B
Term Loans offered to be extended hereby to one or more assignees which have
agreed to such assignment and to extend the maturity date to the Extended
Tranche B Term Loan Maturity Date (and, for the avoidance of doubt, such
Existing Tranche B Term Loans so assigned shall constitute Extended Tranche B
Term Loans) and (ii) in accordance with the foregoing clause (i), as of the
First Amendment Effective Date, JPMorgan Chase Bank, N.A. (in such capacity, the
“Assignee”) shall purchase and assume Existing Tranche B Term Loans (which,
after giving effect to such purchase and assumption, shall constitute Extended
Tranche B Term Loans) from each Non-Extending Tranche B Term Lender on a pro
rata basis in an aggregate amount equal to $244,695,877.64 (collectively, the
“Assigned Loans”). The terms and conditions set forth in the form of Assignment
and Assumption attached as Exhibit D to the Credit Agreement shall apply with
respect to the purchase and assumption of the Assigned Loans by the Assignee and
are hereby agreed to and incorporated herein by reference, mutatis mutandis.

(d)    The Extended Tranche B Term Loans may from time to time be ABR Loans or
Eurocurrency Loans, as determined by the Borrower and notified to the
Administrative Agent as contemplated by Section 2.12 of the Credit Agreement.
Upon continuation, each Extending Tranche B Term Lender hereby agrees to waive
any costs described in Section 2.20 of the Credit Agreement incurred by such
Lender to the extent they may arise in connection with this Amendment or the
transactions contemplated hereby.




--------------------------------------------------------------------------------

-3-


(e)    The continuation undertakings of the Extending Tranche B Term Lenders are
several and no such Extending Tranche B Term Lender will be responsible for any
other such Extending Tranche B Term Lender’s failure to acquire by continuation
its Extended Tranche B Term Loans.
(f)    The effectiveness of the obligation of each Extending Tranche B Term
Lender to acquire by continuation an Extended Tranche B Term Loan on the First
Amendment Effective Date, in each case, is subject to the satisfaction of the
conditions set forth in Section 5 of this Amendment.
(g)    The continuation of the Extended Tranche B Term Loans may be implemented
pursuant to other procedures specified by the Lead Arranger, including by
repayment of the Existing Tranche B Term Loans of an Extending Tranche B Term
Lender followed by a subsequent assignment to it of Extended Tranche B Term
Loans in the same amount.
(h)    The Existing Tranche B Term Loans of each Existing Tranche B Term Lender
that is not an Extending Tranche B Term Lender (each such Lender, a
“Non-Extending Tranche B Term Lender”) shall remain outstanding as Non-Extended
Tranche B Term Loans (as defined in the Credit Agreement attached hereto as
Exhibit A).
SECTION 3.    Amendments of the Existing Credit Agreement to Effect the Extended
Tranche B Term Loans.
(a)    The Existing Credit Agreement is hereby amended in accordance with
Exhibit A hereto: (i) by deleting each term thereof which is lined out and (ii)
by inserting each term thereof which is double underlined, in each case in the
place where such term appears therein.
(b)    Each amendment of the Existing Credit Agreement set forth in this Section
3 is subject to the satisfaction of the conditions set forth in Section 5 of
this Amendment.
SECTION 4.    Representations and Warranties. On and as of the date hereof, the
Borrower hereby confirms, reaffirms and restates that each of the
representations and warranties set forth in Section 4 of the Credit Agreement
are, after giving effect to this Amendment, true and correct in all material
respects except to the extent that such representations and warranties expressly
relate solely to a specific earlier date, and except for any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect,” or
similar language, in which case the Borrower hereby confirms, reaffirms and
restates that such representations and warranties are true and correct in all
respects.
SECTION 5.    Conditions to Effectiveness of this Amendment and the Extended
Tranche B Term Loans. The effectiveness of this Amendment and the agreement of
each Extending Tranche B Term Lender to continue its Existing Tranche B Term
Loans as Extended Tranche B Term Loans is subject to the satisfaction of each of
the following conditions (the date on which such conditions are satisfied, the
“First Amendment Effective Date”):
(a)    The Administrative Agent shall have received a counterpart of this
Amendment, executed and delivered by a duly authorized officer of Holdings and
the Borrower.
(b)    The Administrative Agent shall have received (i) a Lender Addendum
executed and delivered by each Extending Tranche B Term Lender and (ii)
counterparts of this Amendment executed and delivered by Lenders constituting
the Required Lenders.




--------------------------------------------------------------------------------

-4-




(c)    The Administrative Agent shall have received (i) a Guarantee and
Collateral Acknowledgement substantially in the form attached hereto as Exhibit
B, executed and delivered by each Loan Party (other than ABG) and (ii) a
Guarantee Acknowledgement substantially in the form attached hereto as Exhibit
C, executed and delivered by ABG.
 
(d)    The Borrower shall have delivered all documentation and information as is
reasonably requested in writing by the Extending Tranche B Term Lenders at least
three days prior to the anticipated First Amendment Effective Date required by
U.S. regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.


(e)    (i) All fees required to be paid to the Administrative Agent, the Joint
Lead Arrangers and Joint Bookrunners and the Extending Tranche B Term Lenders in
connection herewith, accrued reasonable and documented out-of-pocket costs and
expenses (including, to the extent invoiced in advance, reasonable legal fees
and out-of-pocket expenses of one firm of counsel) and other compensation due
and payable to the Administrative Agent, the Joint Lead Arrangers and Joint
Bookrunners and the Extending Tranche B Term Lenders on or prior to the First
Amendment Effective Date shall have been paid and (ii) all accrued and unpaid
interest on the Existing Tranche B Term Loans, accrued to (but not including)
the First Amendment Effective Date, shall have been paid.


(f)     The Administrative Agent shall have received (i) a certificate of each
Loan Party, dated the First Amendment Effective Date, substantially in the form
of Exhibit C to the Credit Agreement, with appropriate insertions and
attachments and (ii) a good standing certificate for each Loan Party from its
jurisdiction of organization.


(g)    The Administrative Agent shall have received an executed legal opinion of
Kirkland & Ellis LLP, counsel to the Borrower and its subsidiaries,
substantially in the form of Exhibit E to the Credit Agreement, addressed to the
Administrative Agent and the Extending Tranche B Term Lenders as of the First
Amendment Effective Date.


(h)    The Administrative Agent shall have received a solvency certificate in
form and substance reasonably satisfactory to it from a Responsible Officer of
the Borrower that shall document the solvency of the Borrower and its
Subsidiaries after giving effect to the Extended Tranche B Term Loans and the
application of the proceeds thereof.


(i)    No Default or Event of Default shall have occurred and be continuing or
would immediately result from the Extended Tranche B Term Loans requested to be
made or from the application of the proceeds therefrom.


(j)     Each of the representations and warranties set forth in Section 4 of the
Credit Agreement (as amended by this Amendment) shall be true and correct in all
material respects (and in all respects if any such representation and warranty
is qualified by materiality) on and as of the First Amendment Effective Date as
if made on such date, except to the extent that such representations and
warranties expressly relate solely to a specific earlier date (in which case
such representations and warranties are true and correct in all material
respects as of such earlier date and in all respects if any such representation
and warranty is qualified by materiality).






--------------------------------------------------------------------------------

-5-


(k)    The Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower stating the Borrower’s compliance with the
conditions set forth in clauses (i) and (j) above of this Section 5.


(l)    The Administrative Agent shall have received (i) a “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
each of the Mortgaged Properties (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each Loan Party relating thereto in the event any such Mortgaged Properties
are located within a special flood hazard area) and (ii) if any portion of any
Mortgaged Property is located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), evidence of flood insurance with a financially sound and reputable
insurer in form and substance reasonably acceptable to the Administrative Agent.


(m)    The aggregate principal amount of the Extended Tranche B Term Loans as of
the First Amendment Effective Date shall be at least $500,000,000; provided that
the condition in this clause (m) may be waived by the Borrower.


SECTION 6.    Continuing Effect; No Other Amendments or Consents.
(a)    Except as expressly provided herein, all of the terms and provisions of
the Existing Credit Agreement are and shall remain in full force and effect. The
amendments provided for herein are limited to the specific subsections of the
Existing Credit Agreement specified herein and shall not constitute a consent,
waiver or amendment of, or an indication of the Administrative Agent’s or the
Lenders’ willingness to consent to any action requiring consent under any other
provisions of the Existing Credit Agreement or the same subsection for any other
date or time period. Upon the effectiveness of the amendments set forth herein,
on and after the First Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “the Agreement,” “hereunder,” “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “Credit Agreement,” “thereunder,” “thereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement as amended hereby.


(b)    The Borrower and the other parties hereto acknowledge and agree that this
Amendment shall constitute a Loan Document and an Extension Offer.


SECTION 7.    Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation and delivery of this Amendment, and
any other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees and
disbursements of one firm of counsel to the Administrative Agent in accordance
with the terms in the Credit Agreement.
SECTION 8.    Counterparts. This Amendment may be executed in any number of
counterparts by the parties hereto (including by facsimile and electronic (e.g.
“.pdf”, or “.tif”) transmission), each of which counterparts when so executed
shall be an original, but all the counterparts shall together constitute one and
the same instrument.




--------------------------------------------------------------------------------

-6-


SECTION 9.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[Remainder of page intentionally left blank.]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.
AVIS BUDGET HOLDINGS, LLC
By:    /s/ Rochelle M. Tarlowe        
Name: Rochelle M. Tarlowe
Title: Senior Vice President and Treasurer
AVIS BUDGET CAR RENTAL, LLC
By:    /s/ Rochelle M. Tarlowe        
Name: Rochelle M. Tarlowe
Title: Senior Vice President and Treasurer






[Signature Page to First Amendment]

--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:    /s/ Robert D. Bryant        
Name: Robert D. Bryant
Title: Executive Director


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







Northwoods Capital IX, Limited, as a Lender


By:    /s/ Maureen D’Alleva            
Name: Maureen D’Alleva
Title:


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







JFIN CLO 2007, as a Lender
By: Apex Credit Partners, as Collateral Manager


By:    /s/ Andrew Stern        
Name: Andrew Stern
Title: Managing Director


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







BAC Florida Bank, as a Lender


By:    /s/ Carlos A. Bermúdez        
Name: Carlos A. Bermúdez
Title: Division Head, Corporate Banking


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







Bank of Montreal, as a Lender


By:    /s/ Christopher L Clark        
Name: Christopher L Clark
Title: Vice President


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







BARCLAYS BANK PLC, as a Lender


By:    /s/ Ronnie Glenn        
Name: Ronnie Glenn
Title: Vice President


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







Nantucket CLO 1 Ltd., as a Lender
By: Fortis Investment Management USA, Inc.
As Attorney-in-Fact


By:    /s/ Vanessa Ritter        
Name: Vanessa Ritter
Title: Portfolio Manager


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







Nantucket CLO 1 Ltd., as a Lender
By: Fortis Investment Management USA, Inc.
As Attorney-in-Fact


By:    /s/ Vanessa Ritter        
Name: Vanessa Ritter
Title: Portfolio Manager


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







Crédit Agricole Corporate and Investment Bank,

as a Lender


By:    /s/ Brad Matthews        
Name: Brad Matthews
Title: Director


By:    /s/ Gordon Yip            
Name: Gordon Yip
Title: Director


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







ATLAS SENIOR LOAN FUND, LTD., as a Lender
By: Crescent Capital Group LP, its adviser


By:    /s/ Brian McKeon        
Name: Brian McKeon
Title: Vice President


By:    /s/ Jared Adler            
Name: Jared Adler
Title: Vice President
ATLAS SENIOR LOAN FUND II, LTD., as a Lender
By: Crescent Capital Group LP, its adviser


By:    /s/ Brian McKeon        
Name: Brian McKeon
Title: Vice President


By:    /s/ Jared Adler            
Name: Jared Adler
Title: Vice President


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







RIZAL COMMERCIAL BANKING CORPORATION, as a Lender
By: Its Investment Advisor, CVC Credit Partners, LLC


By:    /s/ Gretchen Bergstresser    
Name: Gretchen Bergstresser
Title: Senior Portfolio Manager


By:
Name:
Title:




[Signature Page to First Amendment]

--------------------------------------------------------------------------------







Apidos CDO V, as a Lender
By: Its Investment Advisor CVC Credit Partners, LLC


By:    /s/ Gretchen Bergstresser    
Name: Gretchen Bergstresser
Title: Senior Portfolio Manager


By:
Name:
Title:




[Signature Page to First Amendment]

--------------------------------------------------------------------------------







Apidos Cinco CDO, as a Lender
By: Its Investment Advisor CVC Credit Partners, LLC


By:    /s/ Gretchen Bergstresser    
Name: Gretchen Bergstresser
Title: Senior Portfolio Manager


By:
Name:
Title:
San Gabriel CLO I, LTD, as a Lender
By: Its Investment Advisor, CVC Credit Partners, LLC
on behalf of Resource Capital Asset Management (RCAM)


By:    /s/ Gretchen Bergstresser    
Name: Gretchen Bergstresser
Title: Senior Portfolio Manager


By:
Name:
Title:




[Signature Page to First Amendment]

--------------------------------------------------------------------------------







Shasta CLO I, LTD, as a Lender
By: Its Investment Advisor, CVC Credit Partners, LLC
on behalf of Resource Capital Asset Management (RCAM)


By:    /s/ Gretchen Bergstresser    
Name: Gretchen Bergstresser
Title: Senior Portfolio Manager


By:
Name:
Title:




[Signature Page to First Amendment]

--------------------------------------------------------------------------------







DENALI CAPITAL CLO VII, LTD., as a Lender
By: DC Funding Partners LLC, portfolio manager
(or as applicable collateral manager) for
DENALI CAPITAL CLO VII, LTD.


By:    /s/ Kelli C. Marti        
Name: Kelli Marti
Title: Managing Director


By:
Name:
Title:




[Signature Page to First Amendment]

--------------------------------------------------------------------------------







DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender


By:    /s/ Michael Shannon        
Name: Michael Shannon
Title: Vice President
By:    /s/ Dusan Lazarov        
Name: Dusan Lazarov
Title: Director




[Signature Page to First Amendment]

--------------------------------------------------------------------------------







Gale Force 3 CLO, Ltd., as a Lender
By: GSO / Blackstone Debt Funds Management LLC as Collateral Manager


By:    /s/ Thomas Iannarone        
Name: Thomas Iannarone
Title: Authorized Signatory
By:
Name:
Title:




[Signature Page to First Amendment]

--------------------------------------------------------------------------------









Innwood Park CDO LTD., as a Lender
By: Blackstone Debt Advisors LP
As Collateral Manager


By:    /s/ Thomas Iannarone        
Name: Thomas Iannarone
Title: Authorized Signatory
By:
Name:
Title:




[Signature Page to First Amendment]

--------------------------------------------------------------------------------







Prospect Park CDO Ltd., as a Lender
By: Blackstone Debt Advisors L.P.
As Collateral Manager


By:    /s/ Thomas Iannarone        
Name: Thomas Iannarone
Title: Authorized Signatory
By:
Name:
Title:




[Signature Page to First Amendment]

--------------------------------------------------------------------------------







Maps CLO Fund II, Ltd., as a Lender
By: GSO / Blackstone Debt Funds Management LLC
as Collateral Manager


By:    /s/ Thomas Iannarone        
Name: Thomas Iannarone
Title: Authorized Signatory
By:
Name:
Title:




[Signature Page to First Amendment]

--------------------------------------------------------------------------------







Lloyds Bank plc, as a Lender


By:    /s/ Daven Popat            
Name: Daven Popat
Title: Senior Vice President
Transaction Execution
Category A
P003
By:    /s/ Erin Doherty            
Name: Erin Doherty
Title: Assistant Vice President
Transaction Execution
Category A D006




[Signature Page to First Amendment]

--------------------------------------------------------------------------------







Venture IX CDO, Limited, as a Lender
By: Its investment advisor, MJX Asset Management LLC


By:    /s/ Martin E. Davey        
Name: Martin E. Davey
Title: Senior Portfolio Manager
By:
Name:
Title:




[Signature Page to First Amendment]

--------------------------------------------------------------------------------







Venture VI CDO Limited, as a Lender
By: Its investment advisor, MJX Asset Management LLC


By:    /s/ Martin E. Davey        
Name: Martin E. Davey
Title: Senior Portfolio Manager
By:
Name:
Title:


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







Venture X CLO, Limited, as a Lender
By: Its investment advisor, MJX Asset Management LLC


By:    /s/ Martin E. Davey        
Name: Martin E. Davey
Title: Senior Portfolio Manager
By:
Name:
Title:


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







Venture VIII CDO, Limited, as a Lender
By: Its investment advisor, MJX Asset Management LLC


By:    /s/ Martin E. Davey        
Name: Martin E. Davey
Title: Senior Portfolio Manager
By:
Name:
Title:




[Signature Page to First Amendment]

--------------------------------------------------------------------------------







MORGAN STANLEY BANK, N.A., as a Lender


By:    /s/ Emanuel Ma            
Name: Emanuel Ma
Title: Authorized Signatory


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







MORGAN STANLEY SENIOR FUNDING, INC., as a Lender


By:    /s/ Emanuel Ma            
Name: Emanuel Ma
Title: Vice President


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







Natixis New York Branch, as a Lender


By:    /s/ Ronald Lee            
Name: Ronald Lee
Title: Director


By:    /s/ Gerry Canet            
Name: Gerry Canet
Title: Managing Director


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







LightPoint CLO VII, Ltd., as a Lender
By: Neuberger Berman Investment Advisers LLC
as collateral manager


By:    /s/ Colin Donlan            
Name: Colin Donlan
Title: Authorized Signatory


By:
Name:
Title:




[Signature Page to First Amendment]

--------------------------------------------------------------------------------







LightPoint Pan-European CLO 2007-1 Plc, as a Lender
By: Neuberger Berman Investment Advisers LLC
as collateral manager


By:    /s/ Colin Donlan            
Name: Colin Donlan
Title: Authorized Signatory


By:
Name:
Title:




[Signature Page to First Amendment]

--------------------------------------------------------------------------------







Neuberger Berman CLO XII, LTD, as a Lender
By: Neuberger Berman Investment Advisers LLC
as collateral manager


By:    /s/ Colin Donlan            
Name: Colin Donlan
Title: Authorized Signatory


By:
Name:
Title:




[Signature Page to First Amendment]

--------------------------------------------------------------------------------







THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender


By:    /s/ George Stoecklein            
Name: George Stoecklein
Title: Director


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







THE ROYAL BANK OF SCOTLAND PLC, as a Lender


By:    /s/ Jack Wesolek        
Name: Jack Wesolek
Title: Authorized Signatory


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







Baker Street CLO II Ltd.
By: Seix Investment Advisors LLC, as Collateral Manager
Mountain View CLO II Ltd.
By: Seix Investment Advisors LLC, as Collateral Manager
Mountain View CLO III Ltd.
By: Seix Investment Advisors LLC, as Collateral Manager
as Lenders
By:    /s/ George Goudelias        
Name: George Goudelias
Title: Managing Director


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







Sumitomo Mitsui Banking Corporation, as a Lender


By:    /s/ David W. Kee        
Name: David W. Kee
Title: Managing Director


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







ROYAL BANK OF CANADA, as a Lender


By:    /s/ Scott Umbs            
Name: Scott Umbs
Title: Authorized Signatory


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







SunTrust Bank, as a Lender


By:    /s/ Johnetta Bush            
Name: Johnetta Bush
Title: Vice President


[Signature Page to First Amendment]

--------------------------------------------------------------------------------





Symphony CLO II, LTD., as a Lender
By: Symphony Asset Management LLC


By:    /s/ Scott Caraher        
Name: Scott Caraher
Title: Portfolio Manager


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







Grant Grove CLO, Ltd
By: Tall Tree Investment Management, LLC,
as Collateral Manager
as a Lender
By:    /s/ Michael J. Starshak Jr.    
Name: Michael J. Starshak Jr.
Title: Officer


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







Muir Grove CLO, Ltd
By: Tall Tree Investment Management, LLC
as Collateral Manager
as a Lender
By:    /s/ Michael J. Starshak Jr.    
Name: Michael J. Starshak Jr.
Title: Officer


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







The Bank of Nova Scotia, as a Lender


By:    /s/ Michelle C. Phillips        
Name: Michelle C. Phillips
Title: Execution Head & Director


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







THE ROYAL BANK OF SCOTLAND PLC, as a Lender


By:    /s/ Jack Wesolek        
Name: Jack Wesolek
Title: Authorized Signatory


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







Trimaran CLO VII Ltd., as a Lender
By: Trimaran Advisors, L.L.C.


By:    /s/ Daniel Gilligan        
Name: Daniel Gilligan
Title: Authorized Signatory
By:
Name:
Title:




[Signature Page to First Amendment]

--------------------------------------------------------------------------------







U.S. Bank, National Association, as a Lender


By:    /s/ Michael P. Dickman        
Name: Michael P. Dickman
Title: Vice President


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







UNICREDIT BANK AG, NEW YORK BRANCH,
as a Lender


By:    /s/ Kelly Milton            
Name: Kelly Milton
Title: Director
By:    /s/ Betsy Hudson        
Name: Betsy Hudson
Title: Associate Director


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







Voya CLO II Ltd., as a Lender
By: Voya Alternative Asset Management LLC, as its investment manager


By:    /s/ Mark Haak            
Name: Mark Haak
Title: Senior Vice President
By:
Name:
Title:


[Signature Page to First Amendment]

--------------------------------------------------------------------------------







Voya CLO III Ltd., as a Lender
By: Voya Alternative Asset Management LLC, as its investment manager


By:    /s/ Mark Haak            
Name: Mark Haak
Title: Senior Vice President
By:
Name:
Title:




[Signature Page to First Amendment]

--------------------------------------------------------------------------------






Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Mill Creek CLO, Ltd.



Executing as an Extending Tranche B Lender


   By:
      /s/ Bryan S. Higgins         
      Name: Bryan S. Higgins
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
AllianceBernstein Institutional Investments - AXA High Yield Loan II Portfolio
By: AllianceBernstein L.P., as Investment Advisor



Executing as an Extending Tranche B Lender


   By:
      /s/ Janegail Orringer         
      Name: Janegail Orringer
      Title: Senior Vice President


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
AllianceBernstein Institutional Investments - AXA High Yield Loan Portfolio
By: AllianceBernstein L.P., as Investment Advisor



Executing as an Extending Tranche B Lender


   By:
      /s/ Janegail Orringer         
      Name: Janegail Orringer
      Title: Senior Vice President


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
JFIN CLO 2014 LTD



Executing as an Extending Tranche B Lender


   By:
      /s/ Andrew Stern         
      Name: Andrew Stern
      Title: Managing Director




[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.





Name of Institution:
JFIN CLO 2014-II LTD



Executing as an Extending Tranche B Lender


   By:
      /s/ Andrew Stern         
      Name: Andrew Stern
      Title: Managing Director




[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.





Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
APOLLO AF LOAN TRUST 2012
By: Apollo Credit Management (Senior Loans) II, LLC,
as Portfolio Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Joseph Glatt         
      Name: Joseph Glatt
      Title: Vice President


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Gulf Stream - Sextant CLO 2007-1, Ltd.
By: Gulf Stream Asset Management LLC,
as Collateral Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Joe Moroney         
      Name: Joe Moroney
      Title: Vice President


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Stone Tower Loan Trust 2010
By: Apollo Fund Management LLC,
As its Investment Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Joseph Glatt         
      Name: Joseph Glatt
      Title: Vice President


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Stone Tower Loan Trust 2011
By: Apollo Fund Management LLC,
As its Investment Advisor



Executing as an Extending Tranche B Lender


   By:
      /s/ Joseph Glatt         
      Name: Joseph Glatt
      Title: Vice President


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
BABSON CLO LTD. 2013-I
BABSON CLO LTD. 2013-II
BABSON CLO LTD. 2014-III
SAPPHIRE VALLEY CDO I, LTD.



Executing as an Extending Tranche B Lender


   By:
      /s/ Casey McKinney         
      Name: Casey McKinney
      Title: Managing Director




[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.



Name of Institution:
AMBITION TRUST 2009
AMBITION TRUST 2011



Executing as an Extending Tranche B Lender


   By:
      /s/ Casey McKinney         
      Name: Casey McKinney
      Title: Managing Director


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.



Name of Institution:
C.M. LIFE INSURANCE COMPANY
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY





Signature Page to Lender Addendum

--------------------------------------------------------------------------------





Executing as an Extending Tranche B Lender


   By:
      /s/ Casey McKinney         
      Name: Casey McKinney
      Title: Managing Director


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.





Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Beneficial Bank



Executing as an Extending Tranche B Lender


   By:
      /s/ Jack Kelly         
      Name: Jack Kelly
      Title: Vice President


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Houston Casualty Company
By: BlackRock Investment Management, LLC, its Investment Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Gina Forziati         
      Name: Gina Forziati
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
55 Loan Strategy Fund a series Trust of Multi Manager Global Investment Trust
By: BlackRock Financial Management Inc., its Investment Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Gina Forziati         
      Name: Gina Forziati
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.





Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
55 Loan Strategy Fund Series 2 A Series Trust of Multi Manager Global Investment
Trust
By: BlackRock Financial Management Inc., its Investment Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Gina Forziati         
      Name: Gina Forziati
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Scor Reinsurance Company
By: BlackRock Financial Management, Inc., its Investment Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Gina Forziati         
      Name: Gina Forziati
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.





Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
U.S. Specialty Insurance Company
By: BlackRock Investment Management, LLC, its Investment Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Gina Forziati         
      Name: Gina Forziati
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.





Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
UnitedHealthcare Insurance Company
By: BlackRock Financial Management Inc., its Investment Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Gina Forziati         
      Name: Gina Forziati
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
BlueMountain CLO 2012-2 Ltd
By: BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC, its Collateral Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Meghan Fornshell         
      Name: Meghan Fornshell
      Title: Operations Analyst


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
BlueMountain CLO 2013-1 LTD
By: BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC, its Collateral Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Meghan Fornshell         
      Name: Meghan Fornshell
      Title: Operations Analyst


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
BlueMountain CLO 2013-2 LTD
By: BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC, its Collateral Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Meghan Fornshell         
      Name: Meghan Fornshell
      Title: Operations Analyst


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Global Credit Return Fund N.V. in relation to the series 2009-01 Notes



Executing as an Extending Tranche B Lender


   By:
      /s/ Javier Perez Diaz      
      Name: Javier Perez Diaz
      Title: Operations Analyst


For any institution requiring a second signature line:


   By:
      /s/ Denis Tian         
      Name: Denis Tian
      Title: Portfolio Manager


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
CATHEDRAL LAKE II, LTD.



Executing as an Extending Tranche B Lender


   By:
      /s/ Stanton Ray         
      Name: Stanton Ray
      Title: Portfolio Manager


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Cathay Bank



Executing as an Extending Tranche B Lender


   By:
      /s/ Nancy A. Moore      
      Name: Nancy A. Moore
      Title: Senior Vice President


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Citizens Trust Bank



Executing as an Extending Tranche B Lender


   By:
      /s/ Frederick L. Daniels      
      Name: Frederick L. Daniels, Jr.
      Title: EVP, Chief Credit Officer


For any institution requiring a second signature line:


   By:
      /s/ Samuel J. Cox      
      Name: Samuel J. Cox
      Title: EVP, CFO


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Cent CDO 12 Limited
By: Columbia Management Investment Advisers, LLC
As Collateral Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Steven B. Staver      
      Name: Steven B. Staver
      Title: Assistant Vice President


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Cent CDO 14 Limited
By: Columbia Management Investment Advisers, LLC
As Collateral Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Steven B. Staver      
      Name: Steven B. Staver
      Title: Assistant Vice President


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Cent CDO 15 Limited
By: Columbia Management Investment Advisers, LLC
As Collateral Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Steven B. Staver      
      Name: Steven B. Staver
      Title: Assistant Vice President


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Cent CDO 9 Limited
By: Columbia Management Investment Advisers, LLC
As Collateral Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Steven B. Staver      
      Name: Steven B. Staver
      Title: Assistant Vice President


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Columbia Floating Rate Fund, a series of Columbia Funds Series Trust II



Executing as an Extending Tranche B Lender


   By:
      /s/ Steven B. Staver      
      Name: Steven B. Staver
      Title: Assistant Vice President


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
RiverSource Life Insurance Company



Executing as an Extending Tranche B Lender


   By:
      /s/ Steven B. Staver      
      Name: Steven B. Staver
      Title: Assistant Vice President


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Congressional Bank



Executing as an Extending Tranche B Lender


   By:
      /s/ James H. Peterson      
      Name: James H. Peterson
      Title: EVP, COO & CCO


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
ATLAS SENIOR LOAN FUND V, LTD., 
By: Crescent Capital Group LP, its adviser



Executing as an Extending Tranche B Lender


   By:
      /s/ Brian McKeon      
      Name: Brian McKeon
      Title: Vice President


For any institution requiring a second signature line:


   By:
      /s/ Jared Adler         
      Name: Jared Adler
      Title: Vice President


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
ATLAS SENIOR LOAN FUND VI, LTD., 
By: Crescent Capital Group LP, its adviser



Executing as an Extending Tranche B Lender


   By:
      /s/ Brian McKeon      
      Name: Brian McKeon
      Title: Vice President


For any institution requiring a second signature line:


   By:
      /s/ Jared Adler         
      Name: Jared Adler
      Title: Vice President


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
ACA CLO 2007-1, LTD
By: Its Investment Advisor CVC Credit Partners, LLC



Executing as an Extending Tranche B Lender


   By:
      /s/ Gretchen Bergstresser   
      Name: Gretchen Bergstresser
      Title: Senior Portfolio Manager


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
APIDOS CLO X
By: Its Collateral Manager CVC Credit Partners, LLC



Executing as an Extending Tranche B Lender


   By:
      /s/ Gretchen Bergstresser   
      Name: Gretchen Bergstresser
      Title: Senior Portfolio Manager


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
APIDOS CLO XI
By: Its Collateral Manager CVC Credit Partners, LLC



Executing as an Extending Tranche B Lender


   By:
      /s/ Gretchen Bergstresser   
      Name: Gretchen Bergstresser
      Title: Senior Portfolio Manager


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.





Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
DENALI CAPITAL CLO X, LTD
By: DC Funding Partners LLC, portfolio manager (or as applicable collateral
manager) for
DENALI CAPITAL CLO X, LTD.



Executing as an Extending Tranche B Lender


   By:
      /s/ Kelli C. Marti         
      Name: Kelli Marti
      Title: Managing Director


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Deutsche Global High Income Fund, Inc.
By: Deutsche Investment Management Americas Inc.
Investment Advisor



Executing as an Extending Tranche B Lender


   By:
      /s/ Kirk Maurer         
      Name: Kirk Maurer
      Title: Director High Yield


For any institution requiring a second signature line:


   By:
      /s/ Cynthia Sumner      
      Name: Cynthia Sumner
      Title: Vice President


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Deutsche Global Income Builder Fund
By: Deutsche Investment Management Americas Inc.
Investment Advisor



Executing as an Extending Tranche B Lender


   By:
      /s/ Kirk Maurer         
      Name: Kirk Maurer
      Title: Director High Yield


For any institution requiring a second signature line:


   By:
      /s/ Cynthia Sumner      
      Name: Cynthia Sumner
      Title: Vice President


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Deutsche High Income Opportunities Fund, Inc.
By: Deutsche Investment Management Americas Inc.
Investment Advisor



Executing as an Extending Tranche B Lender


   By:
      /s/ Kirk Maurer         
      Name: Kirk Maurer
      Title: Director High Yield


For any institution requiring a second signature line:


   By:
      /s/ Cynthia Sumner      
      Name: Cynthia Sumner
      Title: Vice President


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Deutsche High Income Trust
By: Deutsche Investment Management Americas Inc.
Investment Advisor



Executing as an Extending Tranche B Lender


   By:
      /s/ Kirk Maurer         
      Name: Kirk Maurer
      Title: Director High Yield


For any institution requiring a second signature line:


   By:
      /s/ Cynthia Sumner      
      Name: Cynthia Sumner
      Title: Vice President


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Deutsche Multi Market Income Trust
By: Deutsche Investment Management Americas Inc.
Investment Advisor



Executing as an Extending Tranche B Lender


   By:
      /s/ Kirk Maurer         
      Name: Kirk Maurer
      Title: Director High Yield


For any institution requiring a second signature line:


   By:
      /s/ Cynthia Sumner      
      Name: Cynthia Sumner
      Title: Vice President


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Deutsche Strategic Income Trust
By: Deutsche Investment Management Americas Inc.
Investment Advisor



Executing as an Extending Tranche B Lender


   By:
      /s/ Kirk Maurer         
      Name: Kirk Maurer
      Title: Director High Yield


For any institution requiring a second signature line:


   By:
      /s/ Cynthia Sumner      
      Name: Cynthia Sumner
      Title: Vice President


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Deutsche Unconstrained Income VIP
By: Deutsche Investment Management Americas Inc.
Investment Advisor



Executing as an Extending Tranche B Lender


   By:
      /s/ Kirk Maurer         
      Name: Kirk Maurer
      Title: Director High Yield


For any institution requiring a second signature line:


   By:
      /s/ Cynthia Sumner      
      Name: Cynthia Sumner
      Title: Vice President


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
EAST WEST BANK



Executing as an Extending Tranche B Lender


   By:
      /s/ Andrew Maria      
      Name: Andrew Maria
      Title: Senior Vice President




[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.





Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Innovation Trust 2009
By: Eaton Vance Management as Investment Advisor



Executing as an Extending Tranche B Lender


   By:
      /s/ Michael B. Botthof         
      Name: Michael B. Botthof
      Title: Vice President


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Eaton Vance CDO VIII, Ltd.
By: Eaton Vance Management as Investment Advisor



Executing as an Extending Tranche B Lender


   By:
      /s/ Michael B. Botthof         
      Name: Michael B. Botthof
      Title: Vice President


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Eaton Vance CLO 2013-1 LTD
By: Eaton Vance Management
as Portfolio Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Michael B. Botthof         
      Name: Michael B. Botthof
      Title: Vice President


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
ERSTE GROUP BANK AG



Executing as an Extending Tranche B Lender


   By:
      /s/ John Fay         
      Name: John Fay
      Title: Managing Director


For any institution requiring a second signature line:


   By:
      /s/ Bryan Lynch         
      Name: Bryan Lynch
      Title: Senior Vice President


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
FIRSTMERIT BANK, N.A.



Executing as an Extending Tranche B Lender


   By:
      /s/ Timothy Daniels      
      Name: Timothy Daniels
      Title: Senior Vice President




[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
GSO Loan Trust 2010
By: GSO Capital Advisors LLC,
As its Investment Advisor



Executing as an Extending Tranche B Lender


   By:
      /s/ Thomas Iannarone      
      Name: Thomas Iannarone
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Gramercy Park CLO Ltd.
By: GSO / Blackstone Debt Funds Management LLC
as Collateral Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Thomas Iannarone      
      Name: Thomas Iannarone
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Optum Bank, Inc.
By: GSO Capital Advisors LLC as Collateral Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Thomas Iannarone      
      Name: Thomas Iannarone
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Sheridan Square CLO, Ltd.
By: GSO / Blackstone Debt Funds Management LLC as Collateral Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Thomas Iannarone      
      Name: Thomas Iannarone
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
United HealthCare Insurance Company
By: GSO Capital Advisors LLC as Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Thomas Iannarone      
      Name: Thomas Iannarone
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
United HealthCare Insurance Company
By: GSO Capital Advisors II LLC as Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Thomas Iannarone      
      Name: Thomas Iannarone
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
5180-2 CLO LP
By: Guggenheim Partners Investment Management, LLC, as Collateral Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Kaitlin Trinh         
      Name: Kaitlin Trinh
      Title: Authorized Person


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Blue Cross and Blue Shield of Florida, Inc.
By: Guggenheim Partners Investment Management, LLC, as Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Kaitlin Trinh         
      Name: Kaitlin Trinh
      Title: Authorized Person


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Guggenheim U.S. Loan Fund III
By: Guggenheim Partners Investment Management, LLC, as Investment Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Kaitlin Trinh         
      Name: Kaitlin Trinh
      Title: Authorized Person


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
ACIS CLO 2014-3, Ltd.
By: Highland Capital Management, L.P., as Collateral Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Carter Chism         
      Name: Carter Chism
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
ACIS CLO 2014-4, Ltd.



Executing as an Extending Tranche B Lender


   By:
      /s/ Carter Chism         
      Name: Carter Chism
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
ACIS CLO 2014-5, Ltd.



Executing as an Extending Tranche B Lender


   By:
      /s/ Carter Chism         
      Name: Carter Chism
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
ACIS CLO 2015-6, Ltd.



Executing as an Extending Tranche B Lender


   By:
      /s/ Carter Chism         
      Name: Carter Chism
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Rockwall CDO II, Ltd.
By: Highland Capital Management, L.P., As Collateral Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Carter Chism         
      Name: Carter Chism
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Westchester CLO, Ltd.
By: Highland Capital Management, L.P., As Collateral Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Carter Chism         
      Name: Carter Chism
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
NexBank SSB



Executing as an Extending Tranche B Lender


   By:
      /s/ Matt Siekielski         
      Name: Matt Siekielski
      Title: COO




[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Limerock CLO I
By: Invesco Senior Secured Management, Inc. as Investment Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Kevin Egan         
      Name: Kevin Egan
      Title: Authorized Individual


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
JP MORGAN CHASE BANK N.A.



Executing as an Extending Tranche B Lender


   By:
      /s/ Michael Willett      
      Name: Michael Willett
      Title: Authorized Signatory




[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
KBC Bank N.V., New York Branch



Executing as an Extending Tranche B Lender


   By:
      /s/ Susan Silver         
      Name: Susan Silber
      Title: Managing Director


For any institution requiring a second signature line:


   By:
      /s/ Sheila Bermejo      
      Name: Sheila Bermejo
      Title: Vice President


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
SureTec Insurance Company



Executing as an Extending Tranche B Lender


   By:
      /s/ Kathleen News         
      Name: Kathleen News
      Title: Sr. Portfolio Manager


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Venture XI CLO, Limited
By: Its Investment Advisor, MJX Asset Management, LLC



Executing as an Extending Tranche B Lender


   By:
      /s/ Martin D. Davey         
      Name: Martin E. Davey
      Title: Senior Portfolio Manager


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
VENTURE XII CLO, Limited
By: Its Investment Advisor
MJX Asset Management LLC



Executing as an Extending Tranche B Lender


   By:
      /s/ Martin D. Davey         
      Name: Martin E. Davey
      Title: Senior Portfolio Manager


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
VENTURE XIII CLO, Limited
By: Its Investment Advisor
MJX Asset Management LLC



Executing as an Extending Tranche B Lender


   By:
      /s/ Martin D. Davey         
      Name: Martin E. Davey
      Title: Senior Portfolio Manager


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
VENTURE XIV CLO, Limited
By: Its Investment Advisor
MJX Asset Management LLC



Executing as an Extending Tranche B Lender


   By:
      /s/ Martin D. Davey         
      Name: Martin E. Davey
      Title: Senior Portfolio Manager


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
JNL/Neuberger Berman Strategic Income Fund



Executing as an Extending Tranche B Lender


   By:
      /s/ Colin Donlan         
      Name: Colin Donlan
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Maryland State Retirement and Pension System
By: Neuberger Berman Investment Advisers LLC as Collateral Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Colin Donlan         
      Name: Colin Donlan
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Neuberger Berman Investment Funds II PLC - Neuberger Berman US/European Senior
Floating Rate Income Fund



Executing as an Extending Tranche B Lender


   By:
      /s/ Colin Donlan         
      Name: Colin Donlan
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Neuberger Berman Strategic Income Fund



Executing as an Extending Tranche B Lender


   By:
      /s/ Colin Donlan         
      Name: Colin Donlan
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
NEUBERGER BERMAN US STRATEGIC INCOME FUND



Executing as an Extending Tranche B Lender


   By:
      /s/ Colin Donlan         
      Name: Colin Donlan
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Hallmark Insurance Company



Executing as an Extending Tranche B Lender


   By:
      /s/ Chris Kenney         
      Name: Chris Kenney
      Title: SVP


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Hallmark Specialty Insurance Company



Executing as an Extending Tranche B Lender


   By:
      /s/ Chris Kenney         
      Name: Chris Kenney
      Title: SVP


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Octagon Loan Trust 2010
By: Octagon Credit Investors, LLC, as Investment Manager on behalf of The Bank
of New York Trust Company (Cayman) Limited, as Trustee of Octagon Loan Trust
2010



Executing as an Extending Tranche B Lender


   By:
      /s/ Kimberly Wong Lem         
      Name: Kimberly Wong Lem
      Title: Director of Portfolio Administration


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Octagon Delaware Trust 2011
By: Octagon Credit Investors, LLC,
as Portfolio Manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Kimberly Wong Lem         
      Name: Kimberly Wong Lem
      Title: Director of Portfolio Administration


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Prudential Global Investment Management, Inc.



Executing as an Extending Tranche B Lender


   By:
      /s/ Joseph Lemanowicz         
      Name: Joseph Lemanowicz
      Title: Vice President


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
PineBridge Investments LLC



Executing as an Extending Tranche B Lender


   Galaxy XIV CLO, Ltd. 
   By: PineBridge Investments LLC 
   As Collateral Manager




   By:
      /s/ Andrew Meissner      
      Name: Andrew Meissner
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
PineBridge Investments LLC



Executing as an Extending Tranche B Lender


   Galaxy XV CLO, Ltd. 
   By: PineBridge Investments LLC 
   As Collateral Manager




   By:
      /s/ Andrew Meissner      
      Name: Andrew Meissner
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
RAYMOND JAMES BANK, N.A.



Executing as an Extending Tranche B Lender


   By:
      /s/ Daniel Gendron         
      Name: Daniel Gendron
      Title: Vice President


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
State Street Bank and Trust Company



Executing as an Extending Tranche B Lender


   By:
      /s/ Matthew J. Whelan      
      Name: Matthew J. Whelan
      Title: Vice President


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
STIFEL BANK & TRUST



Executing as an Extending Tranche B Lender


   By:
      /s/ Benjamin L. Dodd      
      Name: Benjamin L. Dodd
      Title: Senior Vice President


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Sumitomo Mitsui Trust Bank, Limited, NY Branch



Executing as an Extending Tranche B Lender


   By:
      /s/ Albert C. Tew II         
      Name: Albert C. Tew II
      Title: Head of Documentation Americas


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.





Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Symphony CLO II, LTD., as a Lender
By: Symphony Asset Management LLC


By:    /s/ Scott Caraher        
Name: Scott Caraher
Title: Portfolio Manager
By:
Name:
Title:


Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Symphony CLO IX, Limited Partnership
By: Symphony Asset Management LLC



Executing as an Extending Tranche B Lender


   By:
      /s/ Scott Caraher         
      Name: Scott Caraher
      Title: Portfolio Manager


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Catamaran CLO 2012-1 Ltd.
By: Trimaran Advisors, L.L.C.



Executing as an Extending Tranche B Lender


   By:
      /s/ Daniel Gilligan         
      Name: Daniel Gilligan
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Katonah 2007-I CLO Ltd.



Executing as an Extending Tranche B Lender


   By:
      /s/ Daniel Gilligan         
      Name: Daniel Gilligan
      Title: Authorized Signatory


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Voya CLO 2013-1, Ltd.
By: Voya Alternative Asset Management LLC, as its investment manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Mark Haak         
      Name: Mark Haak
      Title: Senior Vice President


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Voya CLO IV, Ltd.
By: Voya Alternative Asset Management LLC, as its investment manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Mark Haak         
      Name: Mark Haak
      Title: Senior Vice President


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Voya CLO V, Ltd.
By: Voya Alternative Asset Management LLC, as its investment manager



Executing as an Extending Tranche B Lender


   By:
      /s/ Mark Haak         
      Name: Mark Haak
      Title: Senior Vice President


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
WELLS FARGO BANK, NATIONAL ASSOCIATION



Executing as an Extending Tranche B Lender


   By:
      /s/ Matthew Schnabel         
      Name: Matthew Schnabel
      Title: Director


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:


[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------







Lender Addendum - Extending Tranche B Term Lender


Name of Institution:
Ocean Trails CLO II, as a Leader



Executing as an Extending Tranche B Lender


   By: West Gate Horizons Advisors LLC 
      as Asset Manager 

   By:
      /s/ Todd Solomon         
      Name: Todd Solomon
      Title: Vice President




[X] CHECK HERE TO CONFIRM LENDER ELECTS TO CONTINUE ALL OF ITS EXISTING TRANCHE
B TERM LOANS AS EXTENDED TRANCHE B TERM LOANS IN AN AMOUNT AS SET FORTH IN THE
REGISTER AS OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS
ALLOCATED TO SUCH LENDER BY THE LEAD ARRANGER) PURSUANT TO AN EXTENSION.







Signature Page to Lender Addendum

--------------------------------------------------------------------------------











Signature Page to Lender Addendum

--------------------------------------------------------------------------------






CONFORMED VERSION EXHIBIT A



--------------------------------------------------------------------------------



THIRD AMENDED AND RESTATED CREDIT AGREEMENT*
among
AVIS BUDGET HOLDINGS, LLC,
AVIS BUDGET CAR RENTAL, LLC,
as Borrower,
AVIS BUDGET GROUP, INC.,
The Subsidiary Borrowers from Time to Time Parties Hereto,
The Several Lenders from Time to Time Parties Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent,
CITIBANK, N.A.,
BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
and
THE ROYAL BANK OF SCOTLAND PLC

as Co - Documentation Agents,


Dated as of October 3, 2014

--------------------------------------------------------------------------------



JPMORGAN SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC.
and
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners








*As amended by the Administrative Amendment, dated as of October 22, 2014, and
the First Amendment, dated as of May 20, 2016.





--------------------------------------------------------------------------------






 
 
TABLE OF CONTENTS
 
 
 
 
Page
SECTION
1
DEFINITIONS
1
 
1.1
Defined Terms
1
 
1.2
Other Definitional Provisions
35
SECTION
2
AMOUNT AND TERMS OF COMMITMENTS
37
 
2.1
Term Commitments
37
 
2.2
Procedure for Term Loan Borrowing
37
 
2.3
Repayment of Term Loans
38
 
2.4
Revolving Commitments
40
 
2.5
Procedure for Revolving Loan Borrowing
40
 
2.6
Swingline Commitment
41
 
2.7
Procedure for Swingline Borrowing; Refunding of Swingline Loans
41
 
2.8
Commitment Fees, etc
43
 
2.9
Termination or Reduction of Revolving Commitments
43
 
2.1
Optional Prepayments
44
 
2.11
Mandatory Prepayments
44
 
2.12
Conversion and Continuation Options
45
 
2.13
Limitations on Eurocurrency Tranches
45
 
2.14
Interest Rates and Payment Dates
45
 
2.15
Computation of Interest and Fees
46
 
2.16
Inability to Determine Interest Rate
47
 
2.17
Pro Rata Treatment and Payments
47
 
2.18
Requirements of Law
49
 
2.19
Taxes
50
 
2.2
Indemnity
53
 
2.21
Change of Lending Office
53
 
2.22
Replacement of Lenders
53
 
2.23
Incremental Facilities
54
 
2.24
Prepayments Required Due to Currency Fluctuation
57
 
2.25
Defaulting Lenders
57
 
2.26
Extension of the Facilities
60
SECTION
3
LETTERS OF CREDIT
63
 
3.1
L/C Commitment
63
 
3.2
Procedure for Issuance of Letter of Credit
64
 
3.3
Fees and Other Charges
64
 
3.4
L/C Participations
65
 
3.5
Reimbursement Obligation of the Borrower
66
 
3.6
Obligations Absolute
66
 
3.7
Letter of Credit Payments
67
 
3.8
Applications
67
 
3.9
Existing Letters of Credit
67






--------------------------------------------------------------------------------





SECTION
4
REPRESENTATIONS AND WARRANTIES
67
 
4.1
Financial Condition
67
 
4.2
No Change
68
 
4.3
Existence; Compliance with Law
68
 
4.4
Power; Authorization; Enforceable Obligations
68
 
4.5
No Legal Bar
68
 
4.6
Litigation
68
 
4.7
No Default
69
 
4.8
Ownership of Property; Liens
69
 
4.9
Intellectual Property
69
 
4.1
Taxes
69
 
4.11
Federal Regulations
69
 
4.12
ERISA
69
 
4.13
Investment Company Act; Other Regulations
70
 
4.14
Subsidiaries
70
 
4.15
Use of Proceeds
70
 
4.16
Accuracy of Information, etc
70
 
4.17
Security Documents
71
 
4.18
Anti-Corruption Laws and Sanctions
71
SECTION
5
CONDITIONS PRECEDENT
72
 
5.1
Amendment and Restatement Effective Date
72
 
5.2
Conditions to Each Extension of Credit
73
SECTION
6
AFFIRMATIVE COVENANTS
74
 
6.1
Financial Statements
74
 
6.2
Certificates; Other Information
75
 
6.3
Payment of Obligations
75
 
6.4
Maintenance of Existence; Compliance
76
 
6.5
Maintenance of Property; Insurance
76
 
6.6
Inspection of Property; Books and Records; Discussions
76
 
6.7
Notices
76
 
6.8
Environmental Laws
77
 
6.9
Additional Collateral etc
77
 
6.1
Post-Closing Obligations
79
SECTION
7
NEGATIVE COVENANTS
79
 
7.1
Financial Condition Covenant
79
 
7.2
Indebtedness
79
 
7.3
Liens
83
 
7.4
Fundamental Changes
85
 
7.5
Disposition of Property
85
 
7.6
Restricted Payments
87
 
7.7
Investments
88
 
7.8
Optional Payments and Modifications of Certain Agreements
91
 
7.9
Transactions with Affiliates
92



ii

--------------------------------------------------------------------------------





 
7.1
Sales and Leasebacks
92
 
7.11
Changes in Fiscal Periods
92
 
7.12
Clauses Restricting Subsidiary Distributions
93
 
7.13
Lines of Business
93
 
7.14
Business Activities of Holdings
93
SECTION
8
EVENTS OF DEFAULT
93
SECTION
9
THE AGENTS
96
 
9.1
Appointment
96
 
9.2
Delegation of Duties
97
 
9.3
Exculpatory Provisions
97
 
9.4
Reliance by Administrative Agent
97
 
9.5
Notice of Default
97
 
9.6
Non-Reliance on Agents and Other Lenders
98
 
9.7
Indemnification
98
 
9.8
Agent in Its Individual Capacity
98
 
9.9
Successor Administrative Agent
99
 
9.1
Co-Documentation Agents and Syndication Agent
99
SECTION
10
MISCELLANEOUS
99
 
10.1
Amendments and Waivers
99
 
10.2
Notices
101
 
10.3
No Waiver; Cumulative Remedies
102
 
10.4
Survival of Representations and Warranties
103
 
10.5
Payment of Expenses and Taxes
103
 
10.6
Successors and Assigns; Participations and Assignments
104
 
10.7
Adjustments; Set‑off
107
 
10.8
Counterparts
107
 
10.9
Severability
108
 
10.1
Integration
108
 
10.11
Governing Law
108
 
10.12
Submission To Jurisdiction; Waivers
108
 
10.13
Judgment
108
 
10.14
Acknowledgements
109
 
10.15
Releases of Guarantees and Liens
109
 
10.16
Confidentiality
110
 
10.17
WAIVERS OF JURY TRIAL
110
 
10.18
USA Patriot Act
110
 
10.19
Effect of Amendment and Restatement
110





iii

--------------------------------------------------------------------------------






SCHEDULES:
1.1A
Commitments
1.1B
Excluded Subsidiaries
1.1C
Optional Currency Rate Conventions
1.1D
Separation Agreement
1.1E
Tax Sharing Agreement
1.1F
Mortgaged Properties
1.1G
Consolidated Coverage Ratio
3.9
Existing Letters of Credit
4.4
Consents, Authorizations, Filings and Notices
4.9
Intellectual Property Matters
4.14
Subsidiaries
4.17
UCC Filing Jurisdictions
6.1
Post-Closing Obligations
7.2(f)
Existing Indebtedness
7.3(g)
Existing Liens
7.5(h)
Dispositions
7.7(k)
Investments
7.9
Permitted Transactions
7.12
Certain Agreements
10.19
Released Properties
 
 
EXHIBITS:
 
A
[Reserved]
B
Form of Compliance Certificate
C
Form of Closing Certificate
D
Form of Assignment and Assumption
E
Form of Legal Opinion of Kirkland & Ellis LLP
F
Form of Exemption Certificate
G
Form of Joinder
H
Form of Guarantee and Collateral Acknowledgement
I
Form of Guarantee Acknowledgement
J
Guarantee and Collateral Agreement Amendment

 






iv

--------------------------------------------------------------------------------








THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
October 3, 2014, among AVIS BUDGET HOLDINGS, LLC, a Delaware limited liability
company (“Holdings”), AVIS BUDGET CAR RENTAL, LLC, a Delaware limited liability
company (the “Borrower”), AVIS BUDGET GROUP, INC., a Delaware corporation, the
Subsidiary Borrowers (as defined herein) from time to time parties hereto, the
several banks and other financial institutions or entities from time to time
parties hereto (the “Lenders”), DEUTSCHE BANK SECURITIES INC., as syndication
agent (in such capacity, the “Syndication Agent”), CITIBANK, N.A., BANK OF
AMERICA, N.A., CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, BARCLAYS BANK PLC
and THE ROYAL BANK OF SCOTLAND PLC, as co-documentation agents (in such
capacity, the “Co-Documentation Agents”), and JPMORGAN CHASE BANK, N.A., as
administrative agent.


The Borrower and Holding are parties to the Second Amended and Restated Credit
Agreement, dated as of August 2, 2013 (as amended and in effect immediately
prior to the date hereof, the “Existing Credit Agreement”), with several banks
and other financial institutions or entities parties as lenders and agents
thereto and JPMorgan Chase Bank, N.A., as administrative agent. The signatories
hereto have agreed to amend the Existing Credit Agreement in certain respects
and to restate the Existing Credit Agreement as so amended as provided in this
Agreement (and, in that connection, certain lenders not currently party to the
Existing Credit Agreement shall become a party as lenders hereunder), effective
upon the satisfaction of certain conditions precedent set forth in Section 5.1.
Accordingly, the signatories hereto agree that on the Restatement Effective Date
(as defined below) the Existing Credit Agreement shall be amended and restated
as follows:
SECTION 1. DEFINITIONS
1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
“ABG”: Avis Budget Group, Inc., a Delaware corporation.
“ABG Convertible Notes”: 3.50% convertible senior notes due in 2014 issued by
ABG or any Indebtedness issued in exchange for, or the net proceeds of which are
used to extend, refinance, renew, replace, defease or refund such convertible
senior notes.
“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b)(i) the Federal Funds Effective Rate in effect on such day plus (ii) ½ of 1%
and (c)(i) the Eurocurrency Rate for a one month interest period in effect on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus (ii) 1%; provided that the ABR applicable to any Tranche B
Term Loan shall, in any event, be at all times no less than 1.75%. For purposes
hereof: (1) “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by JPMorgan Chase Bank as its prime rate in effect
at its principal office in New York City (the Prime Rate not being intended to
be the lowest rate of interest charged by JPMorgan Chase Bank in connection with
extensions of credit to debtors) and (2) the Eurocurrency Rate for any day shall
be based on the LIBO Screen Rate for deposits in Dollars at approximately 11:00
a.m. London time on such day. Any change in the ABR due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Eurocurrency Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency Rate,
respectively.
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.


1

--------------------------------------------------------------------------------







“Accounting Changes”: as defined in Section 1.2(b).
“AESOP Base Indenture”: the Second Amended and Restated Base Indenture, dated as
of June 3, 2004, between the AESOP Issuer and the AESOP Trustee, as amended,
modified or supplemented from time to time.
“AESOP Financing Program”: the transactions contemplated by the AESOP Base
Indenture, as it may be from time to time further amended, supplemented or
modified, and the instruments and agreements referenced therein and otherwise
executed in connection therewith, and any successor program.
“AESOP Indebtedness”: any Indebtedness incurred pursuant to the AESOP Financing
Program.
“AESOP Issuer”: Avis Budget Rental Car Funding (AESOP) LLC.
“AESOP Trustee”: The Bank of New York Mellon Trust Company, N.A., in its
capacity as Trustee under the AESOP Base Indenture, together with its successors
and assigns in such capacity.
“Administrative Agent”: JPMorgan Chase Bank, together with its affiliates, as
the arranger of the Commitments and as the administrative agent for the Lenders
under this Agreement and the other Loan Documents, together with any of its
successors.
“Additional Foreign Vehicle Indebtedness”: as defined in the definition of
“Consolidated Total Debt.”
“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” another if such latter Person possesses, directly or indirectly,
power either to (i) vote 10% or more of the securities having ordinary voting
power for the election of directors of such controlled Person or (ii) direct or
cause the direction of the management and policies of such controlled Person
whether by contract or otherwise.
“Agents”: the collective reference to the Syndication Agent, the
Co-Documentation Agents and the Administrative Agent.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (i) the aggregate then unpaid principal amount of such Lender’s
Tranche A Term Loans and Tranche B Term Loans, and (ii) the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Extensions of Credit
then outstanding.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Agreement”: as defined in the preamble hereto.


2

--------------------------------------------------------------------------------







“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Affiliates from time to time
concerning or relating to bribery or corruption.
“Applicable Margin”: (a) (i) with respect to Non-Extended Tranche B Term Loans,
(x) 1.25% in the case of ABR Loans and (y) 2.25% in the case of Eurocurrency
Loans, and (ii) with respect to Extended Tranche B Term Loans, (x) 1.50% in the
case of ABR Loans and (y) 2.50% in the case of Eurocurrency Loans and (iii) with
respect to Tranche A Term Loans, a rate determined in accordance with the
Pricing Grid and (b) with respect to Revolving Loans, a rate determined in
accordance with the Pricing Grid.
“Application”: with respect to an Issuing Lender, an application, in such form
as such Issuing Lender may specify from time to time, requesting such Issuing
Lender to open or amend a Letter of Credit.
“Approved Fund”: as defined in Section 10.6(b).
“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e), (j), (k), (l), (m) or (o) of Section 7.5) that yields gross proceeds to any
Loan Party (other than ABG) (valued at the initial principal amount thereof in
the case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) in excess of
$25,000,000.
“Assignee”: as defined in Section 10.6(b).
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.
“Australian Dollars” and “A$”: the lawful money of Australia.
“Auto-Extension Letter of Credit”: as defined in Section 3.1(a).
“Available Amount”: on any date of determination:
(a)    $550,000,000; plus
(b)    50% of the Consolidated Net Income determined on a cumulative basis since
the fiscal quarter commencing on or about October 3, 2014 for each fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 6.1; plus
(c)    the aggregate amount of the Net Cash Proceeds of any issuance or sale of
Capital Stock by, or capital contribution to, the Borrower after the Restatement
Effective Date and prior to the date of determination; plus
(d)    the aggregate amount of the Net Cash Proceeds received by the Borrower or
any of its Subsidiaries as a return (whether by dividend, interest,
distributions, returns of capital, repayments or otherwise) on any Investment to
the extent such Investment was


3

--------------------------------------------------------------------------------







made using the Available Amount after the Restatement Effective Date and prior
to the date of determination, minus
(e)    the sum of the amount of Available Amounts used to (x) make Restricted
Payments pursuant to Section 7.6(h), (y) fund Investments pursuant to Section
7.7(t), (z) make voluntary or optional payments, prepayments, repurchases or
redemptions of or optionally or voluntarily defease or segregate funds with
respect to certain Indebtedness pursuant to Section 7.8(a)(v), in each case,
after the Restatement Effective Date and prior to the date of determination;
provided, that, for purposes of this definition, the following shall be excluded
from the calculation of Consolidated Net Income: (i) (x) the amount of debt
extinguishment costs and transaction costs in connection with any Specified
Transaction, (y) the amount of separation, integration, restructuring and
severance cash items incurred within twelve months of the date of the
consummation of any Specified Transaction in connection with such Specified
Transaction in an aggregate amount not to exceed $30,000,000 and (z) any
non-cash impairment charges associated with, or any other write-offs of,
intangibles (including goodwill) and (ii) the income of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of the income is not at the time permitted by
operation of the terms of its charter, or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary.
“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the Swingline Exposure shall be deemed to
be zero.
“Avis Budget Finance”: Avis Budget Finance, Inc., a Delaware corporation.
“Avis Europe”: Avis Europe plc, a public limited company incorporated under the
laws of England and Wales.
“Avis Europe Acquisition”: (i) the acquisition by the Borrower or any of its
Subsidiaries of all of the issued and to be issued shares of Avis Europe
pursuant to a court sanctioned scheme of arrangement between Avis Europe and its
shareholders under Part 26 of the Companies Act 2006 and the related reduction
of capital (if any) under section 649 of the Companies Act 2006 or (ii) the
acquisition by the Borrower or any of its subsidiaries of at least 75% of the
issued and to be issued shares of Avis Europe by way of a contractual takeover
offer within the meaning of section 974 of the Companies Act 2006 made by the
Borrower or any of its subsidiaries to effect the acquisition and satisfaction
of all other conditions precedent for such takeover offer to be declared
unconditional in all respects.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


4

--------------------------------------------------------------------------------







“Benefitted Lender”: as defined in Section 10.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble hereto.
“Borrowing Date”: any Business Day specified by the Borrower or any Subsidiary
Borrower as a date on which the Borrower or such Subsidiary Borrower requests
the relevant Lenders to make Loans hereunder.
“Brazilian Joint Venture”: the joint venture entered into by the Borrower,
Afonso Celso De Barros Santos, and Dallas Holding S.A., pursuant to that certain
Subscription Agreement dated as of June 6, 2013.
“Budget”: as defined in Section 6.2(c).
“Budget Truck Division”: the truck rental business of Budget Rent A Car System,
Inc. and its Subsidiaries.
“Business Day”: any day other than a Saturday, Sunday or other day on which
banks in the State of New York are permitted to close; provided, however, that
when used in connection with a Eurocurrency Loan, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in Dollar deposits
or deposits in any Optional Currency, as applicable, in the London Interbank
market.
“Canadian Dollars” and “C$”: the lawful money of Canada.
“Canadian Securitization Entity”: WTH Funding Limited Partnership, WTH Car
Rental Limited Partnership, each an Ontario limited partnership, and any other
special purpose entity formed for the purpose of engaging in vehicle financing
in Canada including, without limitation, any other partnerships formed from time
to time and each of the special purpose entities that may be partners in WTH
Funding Limited Partnership, WTH Car Rental Limited Partnership or in any other
such partnerships.
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease (including any finance lease) of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Cash Equivalents”: any of the following, to the extent acquired for investment
and not with a view to achieving trading profits: (a) obligations fully backed
by the full faith and credit of the federal government of the United States or
any Member State or any agency or instrumentality thereof


5

--------------------------------------------------------------------------------







maturing not in excess of twelve months from the date of acquisition, (b)
commercial paper maturing not in excess of twelve months from the date of
acquisition and rated at least “P-1” by Moody’s or “A-1” by S&P on the date of
such acquisition, (c) the following obligations of any Lender or any domestic
commercial bank having capital and surplus in excess of $500,000,000, which has,
or the holding company of which has, a commercial paper rating meeting the
requirements specified in clause (b) above: (i) time deposits, certificates of
deposit and acceptances maturing not in excess of twelve months from the date of
acquisition, or (ii) repurchase obligations with a term of not more than thirty
days for underlying securities of the type referred to in clause (a) above, (d)
money market funds that invest exclusively in interest bearing, short-term money
market instruments and adhere to the minimum credit standards established by
Rule 2a-7 of the Investment Company Act of 1940, as amended, (e) municipal
securities: (i) for which the pricing period in effect is not more than twelve
months long and (ii) rated at least “P-1” by Moody’s or “A-1” by S&P and (f)
foreign investments substantially comparable to the investments described in
clauses (b), (c), (d) and (e) above in connection with managing cash of any
Subsidiary having operations in a foreign country.
“Cash Items Cap”: as defined in the definition of “Consolidated Net Income”.
“Centre Point Base Indenture”: the Amended and Restated Base Indenture, dated as
of March 9, 2010, between the Centre Point Issuer and the Centre Point Trustee,
as amended, modified or supplemented from time to time.
“Centre Point Financing Program”: the transactions contemplated by the Centre
Point Base Indenture, as it may be from time to time further amended,
supplemented or modified, and the instruments and agreements referenced therein
and otherwise executed in connection therewith, and any successor program.
“Centre Point Indebtedness”: any Indebtedness incurred pursuant to the Centre
Point Financing Program.
“Centre Point Issuer”: Centre Point Funding, LLC.
“Centre Point Trustee”: The Bank of New York Mellon Trust Company, N.A., in its
capacity as Trustee under the Centre Point Base Indenture, together with its
successors and assigns in such capacity.
“Change in Control”: (a) the acquisition by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
SEC thereunder as in effect on the Restatement Effective Date), directly or
indirectly, beneficially or of record, of ownership or control of in excess of
50% of the voting common stock of ABG on a fully diluted basis at any time or
(b) if at any time, individuals who at the Restatement Effective Date
constituted the board of directors of ABG (together with any new directors whose
election by such board of directors or whose nomination for election by the
shareholders of ABG, as the case may be, was approved by a vote of the majority
of the directors then still in office who were either directors at the
Restatement Effective Date or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
board of directors of ABG, (c) ABG shall cease to own, directly or through one
or more Wholly-Owned Subsidiaries, all of the capital stock of Holdings, free
and clear of any direct or indirect Liens (other than statutory Liens) or (d)
Holdings shall cease to directly own all of the capital stock of the Borrower,
free and clear of any direct or indirect Liens (other than statutory Liens or
Liens created by the Loan Documents).


6

--------------------------------------------------------------------------------







“Closing Date”: April 19, 2006.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Co-Documentation Agent”: as defined in the preamble hereto.
“Collateral”: all property of the Loan Parties (other than ABG), now owned or
hereafter acquired, upon which a Lien is purported to be created by any Security
Document, provided, however, that Collateral shall not include the assets of any
Foreign Subsidiary or more than 65% of the Capital Stock of any Foreign
Subsidiary.
“Commitment”: as to any Lender, the sum of the Tranche A Term Commitment, the
Tranche B Term Commitment and the Revolving Commitment of such Lender.
“Commitment Fee Rate”: during the period from the Restatement Effective Date to
and including the date that is one year after the Restatement Effective Date,
0.45% per annum and (ii) at any time after the date that is one year after the
Restatement Effective Date, a rate determined in accordance with the Pricing
Grid.
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
“Collateralized”: secured by cash collateral arrangements and/or backstop
letters of credit entered into on terms and in amounts reasonably satisfactory
to the Administrative Agent and the relevant Issuing Lender.
“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.18, 2.19, 2.20 or 10.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.
“Confidential Information Memorandum”: the Confidential Information Memorandum
dated April 2011 with respect to the syndication of the Revolving Facility
provided herein.
“Consolidated Coverage Ratio”: as defined in Schedule 1.1G.
“Consolidated EBITDA”: without duplication, for any period, Consolidated Net
Income plus
(a)
provision for taxes based on income;



7

--------------------------------------------------------------------------------







(b)
depreciation expense (excluding any such expense attributable to depreciation of
Eligible Assets);

(c)
Consolidated Total Interest Expense;

(d)
amortization expense (excluding any such expense attributable to amortization of
Eligible Assets);

(e)
non-cash stock option and restricted stock grant expense;

(f)
[reserved];

(g)
other unusual or non-recurring non-cash expenses or losses, including fees,
expenses and charges associated with the transactions contemplated by the
Separation Agreement;

(h)
unrealized losses (or minus unrealized gains) from interest rate, foreign
exchange and gasoline Swap Agreements;

(i)
any other non-cash charges and expenses (including amortization of deferred
financing fees), in the case of each of (a)-(h) above, to the extent such items
are reflected as a charge in the calculation of Consolidated Net Income for such
period;

(j)
fees, expenses and transaction costs paid or incurred in connection with any
Specified Transaction and the financing thereof, whether or not successful;

(k)
Realized or unrealized losses (or minus realized or unrealized gains) in respect
of intercompany loans or intercompany hedging transactions not already included
in the calculation of Consolidated Net Income;

(l)
[reserved];

(m)
the amount of “run-rate” cost savings, operating expense reductions and
synergies projected by the Borrower in good faith to be realized not later than
the end of the sixth full fiscal quarter immediately following the closing of a
Specified Transaction in connection with such Specified Transaction as a result
of specified actions taken or with respect to which substantial steps have been
taken by the Borrower (calculated on a pro forma basis as though such cost
savings, operating expense reductions and synergies had been realized on the
first day of such period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period), net
of the amount of actual benefits realized during such period from such actions;
provided that (A) a certificate signed by a Responsible Officer shall be
delivered to the Administrative Agent together with the Compliance Certificate
required to be delivered pursuant to Section 6.2(b), certifying that such cost
savings, operating expense reductions and synergies are reasonably expected and
supportable in the good faith judgment of the Borrower, (B) the aggregate amount
of cost savings, operating expense reductions and projected synergies added
pursuant to this clause (m) shall not exceed (x) 10% of Consolidated EBITDA in
the aggregate in any period of four consecutive fiscal quarters plus (y) up to
an additional $70,000,000 in the aggregate resulting from the Avis Europe
Acquisition plus (z) up to an additional



8

--------------------------------------------------------------------------------







$50,000,000 in the aggregate resulting from the ZipCar Acquisition, (C) no cost
savings, operating expense reductions and synergies shall be added pursuant to
this clause (m) to the extent duplicative of any expenses or charges otherwise
added to Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, for such period, and (D) projected amounts (and amounts not yet
realized) may no longer be added in calculating Consolidated EBITDA pursuant to
this clause (m) to the extent occurring more than six full fiscal quarters after
the specified action taken in order to realize such projected cost savings,
operating expense reductions and synergies; and
(n)
fees and expenses paid or incurred in connection with any Permitted Acquisition
or other Investment, Material Disposition, issuance or amendment of Indebtedness
or Capital Stock, whether or not successful.

Notwithstanding the foregoing, in calculating Consolidated EBITDA for any
period, pro forma effect shall be given to (i)(A) any non-recurring gains
(losses) on business unit dispositions outside the ordinary course of business
and (B) any unusual or non-recurring non-cash income, in the case of each of (A)
and (B) above, to the extent such items are reflected as income (losses) in the
calculation of Consolidated Net Income for such period and (ii) any cash
payments made during such period in respect of items described in clause (g) and
(h) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or non-cash or unrealized losses were reflected as a charge in the
calculation of Consolidated Net Income, all as determined on a consolidated
basis in accordance with GAAP. For the purposes of calculating Consolidated
EBITDA for any period of four consecutive fiscal quarters (each, a “Reference
Period”) pursuant to any determination of the Consolidated Leverage Ratio, (i)
if at any time during or following such Reference Period the Borrower or any
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period and (ii) if during or following such Reference Period the Borrower or any
Subsidiary shall have made a Material Acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Material Acquisition occurred on the first day of such Reference Period. As
used in this definition, “Material Acquisition” means the Avis Europe
Acquisition and any acquisition of property or series of related acquisitions of
property that (a) constitutes assets comprising all or substantially all of an
operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (b) involves the payment of consideration by the
Borrower and its Subsidiaries in excess of $25,000,000; and “Material
Disposition” means any Disposition of property or series of related Dispositions
of property under Section 7.5(f), (g) or (h) that yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of $25,000,000.
“Consolidated Financial Statements”: as defined in Section 4.1(b).
“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.
“Consolidated Net Income”: for any period for which such amount is being
determined, the net income (or loss) of the Borrower and its Subsidiaries during
such period determined on a consolidated basis for such period taken as a single
accounting period in accordance with GAAP; provided that there shall be excluded
(i) income (loss) of any Person (other than a Subsidiary of the Borrower) in
which the Borrower or any of its Subsidiaries has any equity investment or
comparable


9

--------------------------------------------------------------------------------







interest, except to the extent of the amount of dividends or other distributions
actually paid to the Borrower or its Subsidiaries by such Person during such
period, (ii) any extraordinary, unusual, exceptional or non-recurring cash items
and any separation, integration, restructuring and severance cash items in an
amount not to exceed, in the aggregate together with all items under this clause
(ii), 10% of Consolidated EBITDA in any period of four consecutive fiscal
quarters (the “Cash Items Cap”); provided that, upon consummation of the Avis
Europe Acquisition, to the extent paid or incurred in connection with the Avis
Europe Acquisition, the Cash Items Cap shall be increased by an additional
$75,000,000 for any period ended after the date of the consummation of the Avis
Europe Acquisition through the eighth full fiscal quarter immediately following
the date of the consummation of the Avis Europe Acquisition, (iii) any unusual
pretax non-cash losses and expenses, (iv) any income (loss) for such period from
discontinued operations in accordance with GAAP and (v) any adjustments of
contingent consideration related to an acquisition, including earnouts and
contingent purchase price adjustments.


“Consolidated Quarterly Tangible Assets” at any date, the total assets less the
sum of the “goodwill, net,” and “other intangibles, net,” in each case reflected
on the consolidated balance sheet of the Borrower and its Subsidiaries as at the
end of any fiscal quarter of the Borrower for which such a balance sheet is
available, determined on a consolidated basis in accordance with GAAP (and, in
the case of any determination relating to the incurrence of any Indebtedness or
the making of any Investment or Restricted Payment, on a pro forma basis
including any property or assets being acquired in connection therewith).
“Consolidated Secured Debt”:  at any date, the sum of the aggregate principal
amount of all Consolidated Total Debt that is secured by a Lien on any asset of
the Borrower or its Subsidiaries.  
“Consolidated Secured Leverage Ratio”:  as at the last day of any period, the
ratio of (a) Consolidated Secured Debt on such day to (b) Consolidated EBITDA
for such period.  
“Consolidated Tangible Assets”: at any date, the amount equal to (x) the sum of
Consolidated Quarterly Tangible Assets as at the end of each of the most
recently ended four fiscal quarters of the Borrower for which a calculation
thereof is available, divided by (y) four.
“Consolidated Total Debt”: at any date, the aggregate principal amount of (a)
all Indebtedness of the Borrower and its Subsidiaries at such date, determined
on a consolidated basis in accordance with GAAP plus (b) the aggregate principal
amount of the ABG Convertible Notes outstanding at such date; provided that, for
purposes of this definition, Indebtedness shall not include (i)(x)
Securitization Indebtedness, (y) AESOP Indebtedness and Centre Point
Indebtedness or (z) Recourse Vehicle Indebtedness up to $1,000,000,000, (ii) the
aggregate undrawn amount of outstanding Letters of Credit or any other letters
of credit, (iii) obligations under Swap Agreements or (iv) without duplication
of Indebtedness referred in clauses (i)(x) and (i)(z) above, any other
obligations under long-term finance leases in respect of Eligible Assets entered
into by Foreign Subsidiaries, including any Capital Lease Obligations of any
such Foreign Subsidiary and any Guarantee Obligations in respect of such Capital
Lease Obligations (collectively, “Additional Foreign Vehicle Indebtedness”). In
addition, for purposes of this definition, the amount of (A) Indebtedness of the
Borrower and its Subsidiaries at any date shall be reduced (but not to less than
zero) by the amount of Excess Cash and (B) the ABG Convertible Notes at any date
shall be reduced (but not to less than zero) by the amount of (1) cash and Cash
Equivalents of ABG at such date and (2) the amount of any Indebtedness owed to
ABG by the Borrower and its subsidiaries at such date.
“Consolidated Total Interest Expense”: for any period, without duplications (a)
total interest expense paid or payable in cash (including that properly
attributable to Capital Lease Obligations)


10

--------------------------------------------------------------------------------







plus, (b)(x) all capitalized interest and amortization of debt discount and debt
issuance costs and (y) debt extinguishment costs, in each case, of the Borrower
and its Subsidiaries on a consolidated basis in accordance with GAAP including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and net cash
costs (or minus net profits) under interest rate Swap Agreements minus, (c)
without duplication, any interest income of the Borrower and its Subsidiaries on
a consolidated basis in accordance with GAAP during such period (other than
interest income earned on any Related Eligible Assets). Notwithstanding the
foregoing, interest expense in respect of any (i) Securitization Indebtedness,
(ii) AESOP Indebtedness and Centre Point Indebtedness, (iii) Recourse Vehicle
Indebtedness, in an amount, for this clause (iii), up to $1,000,000,000, or (iv)
Additional Foreign Vehicle Indebtedness, shall not be included in Consolidated
Total Interest Expense. For purposes of calculating Consolidated Total Interest
Expense related to Recourse Vehicle Indebtedness for any period, such amount
shall be equal to the product of the following formula on the date of
determination to the extent that the amount of Recourse Vehicle Indebtedness
exceeds $1,000,000,000 at any time during such period:
Recourse Vehicle Indebtedness – $1,000,000,000
x
total interest expense on Recourse Vehicle Indebtedness
Recourse Vehicle Indebtedness

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Currency”: Dollars or any Optional Currency.
“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit or Swingline Loans within three Business
Days of the date required to be funded by it hereunder, unless such requirement
to fund such Loan or participation in Letters of Credit or Swingline Loans is
based on such Lender's good faith determination that the conditions precedent to
funding such Loan or participation in Letters of Credit or Swingline Loans under
this Agreement have not been satisfied and such Lender has notified the
Administrative Agent  in writing to that effect, (b) notified the Borrower, the
Administrative Agent, any Issuing Lender, any Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
generally under this Agreement or has made a public statement to the effect that
it does not intend to comply with its funding obligations generally under this
Agreement or generally under other agreements in which it commits to extend
credit (unless such writing or public statement relates to such Lenders’
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c)
failed, within three Business Days after written request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans, provided that such Lender
shall cease to be a Defaulting Lender under this clause (c) upon receipt of such
confirmation by the Administrative Agent, or (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, or (e) has, or has a


11

--------------------------------------------------------------------------------







direct or indirect parent company that has, become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any ownership interest in such Lender or a
parent company thereof or the exercise of control over a Lender or parent
company thereof by a Governmental Authority or instrumentality thereof.
“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment (other than a collateral assignment), conveyance, transfer
or other disposition thereof. The terms “Dispose” and “Disposed of” shall have
correlative meanings.
“Disqualified Stock”: with respect to any Person, any Capital Stock that by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable or exercisable) or upon the happening of any event (other
than following the occurrence of a Change in Control or other similar event
described under such terms as a “change in control,” or an Asset Sale) (i)
matures or is mandatorily redeemable pursuant to a sinking fund obligation or
otherwise, (ii) is convertible or exchangeable for Indebtedness or Disqualified
Stock or (iii) is redeemable at the option of the holder thereof (other than
following the occurrence of a Change in Control or other similar event described
under such terms as a “change in control,” or an Asset Sale), in whole or in
part, in each case on or prior to the Final Revolving Termination Date.
“Dollar Equivalent”: on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to an amount
denominated in any Optional Currency, the equivalent in Dollars of such amount
determined by the Administrative Agent or the Issuing Lender, as applicable, in
accordance with normal banking industry practice using the Exchange Rate on the
date of determination of such equivalent. In making any determination of the
Dollar Equivalent (for purposes of calculating the amount of Loans to be
borrowed from the respective Lenders on any date or for any other purpose), the
Administrative Agent or the Issuing Lender, as applicable, shall use the
relevant Exchange Rate in effect on the date on which the Borrower or any
Subsidiary Borrower delivers a request for Revolving Loans or on such other date
upon which a Dollar Equivalent is required to be determined pursuant to the
provisions of this Agreement. As appropriate, amounts specified herein as
amounts in Dollars shall be or include any relevant Dollar Equivalent amount.
“Dollars” and “$”: the lawful money of the United States.
“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States, but excluding any Subsidiary
substantially all the assets of which consists of stock of a Foreign Subsidiary.
“Domestic Subsidiary Borrower”: any Subsidiary Borrower which is a Domestic
Subsidiary.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


12

--------------------------------------------------------------------------------







“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Early Maturity Trigger Indebtedness”: any Indebtedness incurred under Sections
7.2(w) (to the extent subject to the limitations on scheduled principal payments
or prepayments set forth in the proviso therein) and 7.2(y) having a stated
maturity date prior to the date specified in clause (i) of “Non-Extended Tranche
B Term Loan Maturity Date” or, at any time that no Non-Extended Tranche B Term
Loans remain outstanding, the date specified in clause (i) of “Extended Tranche
B Term Loan Maturity Date.”
“Eligible Assets”: any of the following and any proceeds thereof: (a) assets
(and interests in assets) that are of the type described as “assets under
vehicle programs” in the consolidated financial statements of the Borrower and
its Subsidiaries, dated December 31, 2012, which shall include, without
limitation, vehicles, vehicle leases, fleet maintenance contracts, fleet
management contracts, other service contracts, receivables generated by any of
the foregoing and other asset servicing rights, related deposit accounts, and
(b) equity interests or other securities issued by any Subsidiary or other
Person issuing securities or incurring Indebtedness secured by, payable from or
representing beneficial interests in, or holding title or ownership interests
in, assets of the type described in clause (a) above or interests in such
assets.
“Environmental Laws”: all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, judgments, injunctions, notices or requirements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Materials of Environmental
Concern or to health and safety matters, including without limitation, the Clean
Water Act also known as the Federal Water Pollution Control Act (“FWPCA”)
33 U.S.C. § 1251 et seq., the Clean Air Act (“CAA”), 42 U.S.C. §§ 7401 et seq.,
the Federal Insecticide, Fungicide and Rodenticide Act (“FIFRA”), 7 U.S.C.
§§ 136 et seq., the Surface Mining Control and Reclamation Act (“SMCRA”),
30 U.S.C. §§ 1201 et seq., the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), 42 U.S.C. § 9601 et seq., the
Superfund Amendment and Reauthorization Act of 1986 (“SARA”), Public Law 99‑499,
100 Stat. 1613, the Emergency Planning and Community Right to Know Act
(“ECPCRKA”), 42 U.S.C. § 11001 et seq., the Resource Conservation and Recovery
Act (“RCRA”), 42 U.S.C. § 6901 et seq., the Occupational Safety and Health Act
as amended (“OSHA”), 29 U.S.C. § 655 and § 657, together, in each case, with any
amendment thereto, and the regulations adopted and binding publications
promulgated thereunder and all substitutions thereof.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“Escrowed Debt”: as defined in the definition of “Escrowed Debt Issuer”.
“Escrowed Debt Issuer”: any Subsidiary that is an issuer of Indebtedness
permitted to be incurred by Section 7.2 the proceeds of which are maintained
under escrow or similar contingent release arrangements (such Indebtedness
“Escrowed Debt”).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” and “€”: the official currency of the European Union.


13

--------------------------------------------------------------------------------







“Eurocurrency Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars/the relevant Optional Currency
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case the “LIBO Screen Rate”) at approximately 11:00 A.M., London time, two
Business Days prior to the beginning of such Interest Period (or, for
Eurocurrency Loans denominated in Pounds Sterling, on the first date of such
Interest Period); provided that if the LIBO Screen Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement;
provided further that if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) with respect to
the applicable currency then the Eurocurrency Base Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
Notwithstanding the foregoing, with respect to Loans denominated in Australian
Dollars, Canadian Dollars and New Zealand Dollars, “Eurocurrency Base Rate”
shall have the meaning set forth for such currency on Schedule 1.1C.
“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.
“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):
Eurocurrency Base Rate
1.00 - Eurocurrency Reserve Requirements



; provided that with respect to any Eurocurrency Loan denominated in Euro or
Pounds Sterling, the Eurocurrency Rate shall the mean the Eurocurrency Base
Rate; and provided further that the Eurocurrency Rate applicable to any Tranche
B Term Loan shall, in any event, be at all times no less than 0.75%.
“Eurocurrency Reserve Requirements”: a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent or any Lender is subject, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed under Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and as
such shall be deemed to be subject to such reserve requirements without benefit
of or credit for proration, exceptions or offsets which may be available from
time to time to any Lender under Regulation D or any comparable regulation.
Eurocurrency Reserve Requirements shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.


14

--------------------------------------------------------------------------------







“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Excess Cash”: all cash and Cash Equivalents of the Borrower and its
Subsidiaries at such time determined on a consolidated basis in accordance with
GAAP in excess of $25,000,000.
“Exchange Rate”: for any day with respect to any Optional Currency, the rate at
which such Optional Currency may be exchanged into Dollars, as set forth at
11:00 A.M., London time, on such day on the applicable Reuters currency page
with respect to such Optional Currency. In the event that such rate does not
appear on the applicable Reuters currency page, the Exchange Rate with respect
to such Optional Currency shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower or, in the absence of such
agreement, such Exchange Rate shall instead be the spot rate of exchange of the
Administrative Agent in the London Interbank market or other market where its
foreign currency exchange operations in respect of such Optional Currency are
then being conducted, at or about 11:00 A.M., London time, on such day for the
purchase of Dollars with such Optional Currency, for delivery two Business Days
later; provided, however, that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
“Excluded Person”: as defined in the definition of “Subsidiary”.
“Excluded Subsidiary”: each Subsidiary listed on Schedule 1.1B, the Regulated
Subsidiary, any Immaterial Subsidiary, any Insurance Subsidiary, any Escrowed
Debt Issuer, and any other Subsidiary so long as the Borrower or any Subsidiary
of the Borrower does not have the controlling authority under the organizational
documents of such Excluded Subsidiary to incur Indebtedness on its behalf or
grant Liens on its assets (other than purchase money security interests).
“Excluded Taxes”: as defined in Section 2.19(a).
“Existing Credit Agreement”: as defined in the preamble hereto.
“Existing Letters of Credit”: as defined in Section 3.9.
“Extended Commitment”: as defined in Section 2.26(a).
“Extended Credit”: as defined in Section 2.26(a).
“Extended Loan”: as defined in Section 2.26(a).
“Extended Tranche B Term Facility”: as defined in the definition of “Facility”.
“Extended Tranche B Term Loan”: each Tranche B Term Loan held by an Extending
Tranche B Term Lender. The aggregate principal amount of the Extended Tranche B
Term Loans as of the First Amendment Effective Date is $825,000,000.


15

--------------------------------------------------------------------------------







“Extended Tranche B Term Loan Maturity Date”: the earlier of (i) March 15, 2022
and (ii) to the extent more than $100,000,000 of Early Maturity Trigger
Indebtedness is then outstanding, the date that is 90 days prior to the earliest
maturity date applicable to such Early Maturity Trigger Indebtedness.
“Extending Tranche B Term Lender”: as defined in the First Amendment.
“Existing Tranche B Term Loans”: as defined in the Seventh Amendment.
“Extension”: as defined in Section 2.26(a).
“Extension Offer”: as defined in Section 2.26(a).
“Extension Offer Date”: as defined in Section 2.26(a).
“Facility”: each of (a) (i) the Tranche A Term Commitments and the Tranche A
Term Loans made thereunder (the “Tranche A Term Facility”) and (ii) the Tranche
B Term Commitments and the Non-Extended Tranche B Term Loans made thereunder
(the “Non-Extended Tranche B Term Facility”), (c) the Extended Tranche B Term
Loans (the “Extended Tranche B Term Facility”) and (b) the Revolving Commitments
and the extensions of credit made thereunder (the “Revolving Facility”).
“FATCA”: Sections 1471 through 1474 of the Code as of the date of this Agreement
(or any amended or successor version that is substantively comparable), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b) of the Code.
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank from three federal
funds brokers of recognized standing selected by it.
“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.
“Final Revolving Termination Date”: at any date of determination, the latest
termination or expiration date applicable to any Revolving Loan or Revolving
Commitment hereunder at such time, including the final termination or expiration
date of any Incremental Revolving Commitments and any Revolving Loans or
Revolving Commitments, in each case, extended in accordance with this Agreement
from time to time.
“Final Term Loan Maturity Date”: at any date of determination, the latest
maturity date applicable to any Term Loan hereunder at such time, including the
final maturity date of any Incremental Term Loans and any Replacement Term
Loans, in each case, extended in accordance with this Agreement from time to
time.
“First Amendment”: the First Amendment to this Agreement, dated as of the First
Amendment Effective Date.


16

--------------------------------------------------------------------------------







“First Amendment Effective Date”: the “First Amendment Effective Date”, as
defined in the First Amendment, which date is May 20, 2016.
“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time; provided that (a) at any time after the Closing Date,
the Borrower may elect, upon notice to the Administrative Agent, to apply IFRS
accounting principles in lieu of GAAP and, upon any such election, references
herein to GAAP shall thereafter be construed to mean IFRS (except as otherwise
provided herein) and (b) any calculation or determination in this Agreement that
requires the application of GAAP for periods that include fiscal quarters ended
prior to the Borrower’s election to apply IFRS shall remain as previously
calculated or determined in accordance with GAAP.
“Governmental Authority”: any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, or any
federal, state or municipal court, in each case whether of the United States or
foreign.
“Group Members”: the collective reference to ABG, Holdings, the Borrower and
their respective Subsidiaries; provided that the terms “Group Member” and “Group
Members” as used in Sections 6, 7 and 8 shall not include ABG except as
otherwise provided therein.
“Guarantee and Collateral Agreement”: the Amended and Restated Guarantee and
Collateral Agreement, dated as of May 3, 2011, as amended, modified or
supplemented from time to time.
“Guarantee Obligation”: any obligation, contingent or otherwise, of the Person
guaranteeing or having the economic effect of guaranteeing any Indebtedness of
any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness (including reasonable fees and expenses related thereto)
or to purchase (or to advance or supply funds for the purchase of) any security
for the payment thereof, (b) to purchase or lease property, securities or
services for the purpose of assuring the owner of such Indebtedness of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, however, that the amount of any Guarantee Obligation
shall be limited to the extent necessary so that such amount does not exceed the
value of the assets of such Person (as reflected on a consolidated balance sheet
of such Person prepared in accordance with GAAP) to which any creditor or
beneficiary of such Guarantee Obligation would have recourse.
Notwithstanding the foregoing definition, the term “Guarantee Obligation” shall
not include any direct or indirect obligation of a Person as a general partner
of a general partnership or a joint venturer of a joint venture in respect of
Indebtedness of such general partnership or joint venture, to the extent such
Indebtedness is contractually non‑recourse to the assets of such Person as a
general partner or joint venturer (other than assets comprising the capital of
such general partnership or joint venture). The term “Guarantee Obligation”
shall not include endorsements for collection or deposit in the ordinary course
of business.


17

--------------------------------------------------------------------------------







“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.
“Holdings”: as defined in the preamble hereto.
“IFRS”: the International Financial Reporting Standards promulgated by the
International Accounting Standards Board (“IASB”) (which includes standards and
interpretations approved by the IASB and International Accounting Standards
(“IAS”) issued under previous constitutions), together with its pronouncements
thereon from time to time, and applied on a consistent basis.
“Immaterial Subsidiary”: any Subsidiary or a group of Subsidiaries of the
Borrower which, as of any date of determination, when taken together, does not
have assets with a value in excess of 3.0% of the total assets of the Borrower
and its Subsidiaries on a consolidated basis.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurocurrency Base Rate.”
“Increased Amount Date”: is defined in Section 2.23.
“Incremental Commitment Agreement”: is defined in Section 2.23.
“Incremental Commitments”: is defined in Section 2.23.
“Incremental Facilities Agreement”: the Incremental Facilities Agreement dated
as of September 8, 2011, among others, Holdings, the Borrower, the Incremental
Facilities Arrangers (as defined in the Incremental Facilities Agreement) and
the Incremental Lenders party thereto.
“Incremental Facilities Closing Date”: the date on which all of the conditions
set forth in Section 6 of the Incremental Facilities Agreement are satisfied.
“Incremental Lender”: is defined in Section 2.23.
“Incremental Loan Commitments”: is defined in Section 2.23.
“Incremental Revolving Commitments”: is defined in Section 2.23.
“Incremental Revolving Lender”: is defined in Section 2.23.
“Incremental Revolving Loan”: is defined in Section 2.23.
“Incremental Synthetic Deposit”: is defined in Section 2.23.
“Incremental Synthetic L/C Commitments”: is defined in Section 2.23.
“Incremental Synthetic L/C Facility”: is defined in Section 2.23.
“Incremental Synthetic L/C Lender”: is defined in Section 2.23.
“Incremental Term Loan”: is defined in Section 2.23.
“Incremental Term Loan Commitments”: is defined in Section 2.23.


18

--------------------------------------------------------------------------------







“Incremental Term Loan Increase”: is defined in Section 2.23.
“Incremental Term Loan Lender”: is defined in Section 2.23.
“Incremental Tranche A Term Loan”: any Incremental Term Loan having
amortization, tenor and other terms customary for the term loan A market, as
reasonably determined by the Administrative Agent and the Borrower.
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
preferred Capital Stock of such Person (i) that is required to be redeemed prior
to the date which is 91 days after the Final Term Loan Maturity Date (or which
allows the holders of such preferred Capital Stock to require such preferred
Capital Stock to be redeemed prior to the date which is 91 days after the Final
Term Loan Maturity Date) (other than following the occurrence of a Change in
Control or other similar event described under such terms as a “change in
control” or an Asset Sale) or (ii) which is subject to other payment obligations
(including any sinking fund obligations) or obligations to pay dividends or cash
interest in respect of such preferred Capital Stock prior to the date which is
91 days after the Final Term Loan Maturity Date (other than following the
occurrence of a Change in Control or other similar event described under such
terms as a “change in control” or an Asset Sale), (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses (a)
through (g) above, (i) all obligations of the kind referred to in clauses (a)
through (h) above secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(j) for the purposes of Section 8(e) only, all obligations of such Person in
respect of Swap Agreements; provided, that Indebtedness shall not include any
earn-out obligations or contingent obligations consisting of purchase price
adjustments. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent”: pertaining to a condition of Insolvency.
“Insurance Subsidiary”: a Subsidiary established for the purpose of (a) insuring
the businesses, facilities, employees or joint ventures of the Borrower or any
of its Subsidiaries, or (b) providing insurance products.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges with respect to intellectual property, whether arising under United
States, multinational or foreign laws or


19

--------------------------------------------------------------------------------







otherwise, including copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.
“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last day of each March, June, September and December to occur while such
Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of such Interest Period, (c) as to any Eurocurrency Loan having an Interest
Period longer than three months, each day that is three months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period, (d) as to any Loan (other than any Revolving Loan that
is an ABR Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof and (e) as to any Swingline Loan, the day that such Loan
is required to be repaid.
“Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six (or, if agreed to by
all Lenders under the relevant Facility, twelve) months thereafter, as selected
by the Borrower or relevant Subsidiary Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and (b)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurocurrency Loan and ending one, two, three
or six (or, if agreed to by all Lenders under the relevant Facility, twelve)
months thereafter, as selected by the Borrower or relevant Subsidiary Borrower
by irrevocable notice to the Administrative Agent not later than 12:00 Noon, New
York City time, on the date that is three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:
(i)     if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)     the Borrower or relevant Subsidiary Borrower may not select an Interest
Period under a particular Facility that would extend beyond the Revolving
Termination Date or beyond the date final payment is due on the relevant Term
Loans, as the case may be;
(iii)     any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
(iv)     the Borrower and any relevant Subsidiary Borrower shall select Interest
Periods so as not to require a payment or prepayment of any Eurocurrency Loan
during an Interest Period for such Loan.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that


20

--------------------------------------------------------------------------------







LIBO Screen Rate is available for the applicable currency) that exceeds the
Impacted Interest Period, in each case, at such time.
“Investments”: as defined in Section 7.7.
“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Lender”: with respect to a Letter of Credit, the Revolving Lender that
is requested to issue, or that issues, such Letter of Credit pursuant to an L/C
Commitment, in the capacity as issuer of any Letter of Credit; provided, that no
Revolving Lender shall be an Issuing Lender without its consent.
“Joinder Agreement”: is defined in Section 10.1.
“Joint Lead Arrangers”: JPMorgan Securities LLC, Citigroup Global Markets Inc.
and Deutsche Bank Securities Inc.
“JPMorgan Chase Bank”: JPMorgan Chase Bank, N.A.
“judgment currency”: as defined in Section 10.13.
“L/C Commitment” means, as to any Revolving Lender, the obligation of such
Revolving Lender to issue Letters of Credit pursuant to Section 3 in an
aggregate undrawn, unexpired face amount plus the aggregate unreimbursed drawn
amount thereof at any time not to exceed the amount set forth under the heading
“L/C Commitment” opposite such Revolving Lender’s name on Schedule 1.1A or in
the Assignment and Assumption pursuant to which such Revolving Lender becomes a
party thereto, in each case, as the same may be changed from time to time
pursuant to the terms hereof; provided, that the amount of any Revolving
Lender’s L/C Commitment may be increased or decreased subject only to the
consent of such Revolving Lender and the Borrower and (ii) notwithstanding the
aggregate amount of L/C Commitments of all Revolving Lenders, at no time shall
the L/C Obligations exceed the aggregate Revolving Commitments.
“L/C Obligations”: as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
amount of all Unreimbursed Amounts. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.3. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
“L/C Participants”: with respect to any Letter of Credit issued by an Issuing
Lender, the collective reference to all the Revolving Lenders other than the
Issuing Lender with respect to such Letter of Credit.
“Lenders”: as defined in the preamble hereto, including any Incremental Lender;
provided, that unless the context otherwise requires, each reference herein to
the Lenders shall be deemed to include any Conduit Lender, the Swingline Lenders
and the Issuing Lenders.


21

--------------------------------------------------------------------------------







“Letter of Credit Expiration Date”: as defined in Section 3.1(a).
“Letters of Credit”: as defined in Section 3.1(a).
“LIBO Screen Rate” has the meaning assigned to it in the definition of
“Eurocurrency Base Rate.”
“Lien”: with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan”: any loan made by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, the Security Documents, the Parent Guarantee,
the Notes and any amendment, waiver, supplement or other modification to any of
the foregoing (including any Incremental Commitment Agreement).
“Loan Parties”: each Group Member that is a party to a Loan Document; provided
that the terms “Loan Party” and “Loan Parties” as used in Sections 6, 7 and 8
shall not include ABG except as otherwise provided therein.
“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the relevant Term Loans or
the Total Revolving Extensions of Credit, as the case may be, outstanding under
such Facility (or, in the case of the Revolving Facility, prior to any
termination of the Revolving Commitments, the holders of more than 50% of the
Total Revolving Commitments).
“Material Acquisition”: as defined in the definition of “Consolidated EBITDA”.
“Material Adverse Effect”: any event, development or circumstance that has had
or could reasonably be expected to have a material adverse effect on (i) the
business, operations, property or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole (it being understood that a
bankruptcy filing by, or change in the actual or perceived credit quality of, or
work stoppage affecting any “big three” auto manufacturer shall not constitute a
Material Adverse Effect so long as such “big three” auto manufacturer has not
failed to perform its material performance obligations owed to the Borrower or
any of its Subsidiaries) or (ii) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights and remedies of the
Administrative Agent or the Lenders hereunder or thereunder.
“Material Disposition”: as defined in the definition of “Consolidated EBITDA”.
“Materials of Environmental Concern”: all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
“Maximum Facilities Amount”: as defined in Section 2.23.


22

--------------------------------------------------------------------------------







“Member State”: a country which is a current member of the Organization for
Economic Co-operation and Development and reasonably acceptable to the
Administrative Agent.
“Minimum Extension Condition”: as defined in Section 2.26(b).
“Modified Non-Extended Tranche B Term Loans”: as defined in Section 2.14(e).
“Modifying Non-Extending Tranche B Term Lender”: as defined in Section 2.14(e).
“Moody’s”: Moody’s Investors Service, Inc.
“Mortgage Amendments”: as defined in Schedule 6.10.
“Mortgaged Properties”: the real properties listed on Schedule 1.1F, as to which
the Administrative Agent for the benefit of the Lenders shall be granted a Lien
pursuant to the Mortgages; provided, however, that the buildings located on the
properties commonly known as 230 Harbor Way, South San Francisco, California and
2005 Belvedere Road, West Palm Beach, Florida, shall not be deemed a part of the
Mortgaged Properties.
“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party
(other than ABG) in favor of, or for the benefit of, the Administrative Agent
for the benefit of the Lenders pursuant to the requirements of the Existing
Credit Agreement and this Agreement (and with respect to mortgages and deeds of
trust made in accordance with Section 6.9(d), in form and substance
substantially the same as the mortgages and deeds of trust covering the
Mortgaged Property under the Existing Credit Agreement as amended pursuant to
this Agreement (with such changes thereto as the Administrative Agent may
approve or as shall be advisable under the law of the jurisdiction in which such
mortgage or deed of trust is to be recorded)) under which a Lien is granted on
such real property and fixtures described therein, in each case as amended in
accordance with Section 6.10 (as to the Mortgaged Properties on the date hereof)
and as further amended, supplemented, amended and restated or otherwise modified
from time to time.
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements, to the extent such tax
credits or deductions or tax sharing arrangements are utilized), minus, in the
case of an Asset Sale, any reserve established, in accordance with GAAP, in
respect of (x) any potential adjustment in the sale price of such asset or
assets and (y) any liabilities associated with such assets or asset and retained
by Holdings, the Borrower or any Subsidiary after such sale or other disposition
thereof, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or with respect to any
indemnification obligations associated with such Asset Sale (provided that, upon
the reversal (without the satisfaction of any applicable liabilities in cash in
a


23

--------------------------------------------------------------------------------







corresponding amount) of any such reserve, the amount of such reserve shall
constitute Net Cash Proceeds), and (b) in connection with any issuance or sale
of Capital Stock or any incurrence of Indebtedness, the cash proceeds received
from such issuance or incurrence, net of attorneys’ fees, investment banking
fees, accountants’ fees, underwriting discounts and commissions and other
customary fees and expenses actually incurred in connection therewith.
“New Zealand Dollars” and “NZ$”: the lawful money of New Zealand.
“Non-Excluded Taxes”: as defined in Section 2.19(a).
“Non-Extended Tranche B Term Facility”: as defined in the definition of
“Facility”.
“Non-Extended Tranche B Term Loan”: each Tranche B Term Loan held by a
Non-Extending Tranche B Term Lender. The aggregate principal amount of the
Non-Extended Tranche B Term Loans as of the First Amendment Effective Date is
$145,000,000.
“Non-Extended Tranche B Term Loan Maturity Date”: the earlier of (i) March 15,
2019 and (ii) to the extent more than $100,000,000 of Early Maturity Trigger
Indebtedness is then outstanding, the date that is 90 days prior to the earliest
maturity date applicable to such Early Maturity Trigger Indebtedness.
“Non-Extending Tranche B Term Lender”: as defined in the First Amendment.
“Non-Extension Notice Date”: as defined in Section 3.1(a).
“Non-U.S. Lender”: as defined in Section 2.19(e).
“Notes”: the collective reference to any promissory note evidencing Loans.
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower or any Subsidiary Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Borrower and each Subsidiary Borrower to any
Agent or Lender (or, in the case of Specified Swap Agreements and Specified Cash
Management Agreements, any affiliate of any Agent or Lender, in each case, at
the time such agreement was entered into), whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, this Agreement, any other
Loan Document, the Letters of Credit, any Specified Swap Agreement, any
Specified Cash Management Agreement or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, swap coupon or termination payments, fees
or indemnities, or reasonable out-of-pocket costs or expenses (including
reasonable out-of-pocket fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower or any Subsidiary Borrower pursuant hereto) or otherwise.
“OID”: is defined in Section 2.23.
“Optional Currency”: at any time, Australian Dollars, Canadian Dollars, Euro,
New Zealand Dollars, Pounds Sterling and such other currencies which are
convertible into Dollars and are


24

--------------------------------------------------------------------------------







freely traded and available in the London interbank eurocurrency market and are
approved by the Administrative Agent (such approval not to be unreasonably
withheld) and in any event available to any Lender requested to make a Loan
denominated in such currency.
“original currency”: as defined in Section 10.13.
“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, including
any interest, additions to tax or penalties applicable thereto, but excluding,
for the avoidance of doubt, any Excluded Taxes.
“Parent”: each of ABG, Cendant Finance Holding Company LLC and any other direct
or indirect parent of Holdings and the Borrower.
“Parent Expenses”: (i) costs (including all professional fees and expenses)
incurred by any Parent in connection with its reporting obligations under, or in
connection with compliance with, applicable laws or applicable rules of any
applicable laws or applicable rules of any governmental, regulatory or
self-regulatory body or stock exchange, the Senior Unsecured Note Indenture, or
any other agreement or instrument relating to Indebtedness of the Borrower or
any Subsidiary Guarantor, including in respect of any reports filed with respect
to the Securities Act of 1933, as amended, the Securities Exchange Act of 1934,
as amended, or the respective rules and regulations promulgated thereunder, (ii)
an aggregate amount not to exceed $5,000,000 in any fiscal year to permit any
Parent to pay its corporate overhead expenses incurred in the ordinary course of
business, and to pay salaries or other compensation of employees who perform
services for any Parent or for such Parent and the Borrower, provided that ABG
allocates such overhead among its Subsidiaries in conformity with clause (vi) of
this paragraph, (iii) expenses incurred by any Parent in connection with the
acquisition, development, maintenance, ownership, prosecution, protection and
defense of its Intellectual Property and associated rights to the extent such
Intellectual Property and associated rights relate to the business or businesses
of the Borrower or any Subsidiary, (iv) indemnification obligations of any
Parent owing to directors, officers, employees or other Persons under its
charter or by-laws or pursuant to written agreements with any such Person, (v)
other operational and tax expenses of any Parent attributable to or incurred on
behalf of Holdings, the Borrower and its Subsidiaries in the ordinary course of
business, including reimbursement obligations under the Letter of Credit
Facilities and including obligations in respect of director and officer
insurance (including premiums therefor); provided, that all operational and tax
expenses of any Parent are deemed to be attributable to or incurred on behalf of
the Borrower if the Borrower’s and its Subsidiaries’ activities represent
substantially all of the operating activities of such Parent and all of its
Subsidiaries and (vi) fees and expenses incurred by any Parent in connection
with any offering of Capital Stock or Indebtedness, (x) where the net proceeds
of such offering are intended to be received by or contributed or loaned to the
Borrower or any Subsidiary Guarantor, or (y) in a prorated amount of such
expenses in proportion to the amount of such net proceeds intended to be so
received, contributed or loaned, or (z) otherwise on an interim basis prior to
completion of such offering so long as any Parent shall cause the amount of such
expenses to be repaid to the Borrower or the relevant Subsidiary Guarantor out
of the proceeds of such offering promptly if completed.
“Parent Guarantee”: the Guarantee Agreement, dated as of August 2, 2013, between
ABG and the Administrative Agent, as amended, modified or supplemented from time
to time.
“Participant”: as defined in Section 10.6(c).


25

--------------------------------------------------------------------------------







“Participant Register”: as defined in Section 10.6(c)(i).
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Permitted Acquisition”: an acquisition or any series of related acquisitions of
(a) all or substantially all of the assets or a majority of the outstanding
Capital Stock of any Person or (b) any division, line of business or other
business unit of any Person (such Person or such division, line of business or
other business unit of such Person shall be referred to herein as the “Target”),
in each case that is a type of business (or assets used in a type of business)
permitted to be engaged in by the Borrower and its Subsidiaries pursuant to
Section 7.13, so long as (i) after giving effect to such acquisition (including
any financing therefor), no Default or Event of Default shall then exist or
would exist after giving effect thereto, (ii) if the purchase price is greater
than $50,000,000, the Borrower shall demonstrate to the reasonable satisfaction
of the Administrative Agent (which calculations and information provided to the
Administrative Agent shall be made available to the Lenders) that, after giving
effect to the acquisition on a pro forma basis, the Borrower is in compliance
with the financial covenant set forth in Section 7.1 as of the most recently
ended fiscal quarter for which financial statements have been delivered
hereunder, (iii) the Borrower shall have taken such actions as are required of
it under the terms of Section 6.9 with respect to such acquisition and the
Target, if it has not merged with any Loan Party (other than ABG), shall have
taken such actions as are required of it under the terms of Section 6.9 and (iv)
to the extent that such acquisition is, in whole or in part, funded by the
proceeds of any Revolving Loans, such acquisition shall not be a “hostile”
acquisition and shall have been approved by the board of directors and/or
shareholders of the applicable Loan Party (other than ABG) and the Target;
provided that satisfaction of the conditions set forth in clauses (i) and (ii)
above may, at the option of the Borrower, be determined solely as of the date on
which the definitive agreement governing such acquisition is executed,
calculated to give pro forma effect to such acquisition as if it had occurred on
such date of determination.
“Permitted Lien”: any Lien permitted by Section 7.3.
“Permitted Refinancing”: any Indebtedness or Capital Stock issued in exchange
for, or for the purpose of applying the net proceeds thereof to extend,
refinance, renew, replace, defease or refund other Indebtedness; provided that:
(a)
the principal amount (or accreted value, if applicable) of such Indebtedness
does not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so extended, refinanced, renewed, replaced, defeased or refunded
(plus all accrued interest thereon and the amount of all fees, expenses and
premiums incurred in connection therewith);

(b)
such Indebtedness has a final maturity date later than the final maturity date
of, and has a weighted average life to maturity equal to or greater than the
weighted average life to maturity of, the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; and

(c)
such Indebtedness is incurred by the obligor (or obligors) on the Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.


26

--------------------------------------------------------------------------------







“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pounds Sterling” and “£: the lawful money of the United Kingdom.
“Pricing Grid”:
(a) with respect to Revolving Loans and Revolving Commitments, the table set
forth below:
Level
Specified
Rating
Applicable Margin
Eurocurrency Loans
Applicable Margin
ABR Loans
Commitment Fee
Level I
≥ Ba3 from Moody’s and
≥ BB- from S&P
2.00%
1.00%
0.40%
Level II
< Ba3 from Moody’s or
< BB- from S&P
2.25%
1.25%
0.45%

    (b) with respect to Tranche A Term Loans, the table set forth below:


Level
Specified
Rating
Applicable Margin
Eurocurrency Loans
Applicable Margin
ABR Loans
Level I
> B1 from Moody’s and
> B+ from S&P
2.75%
1.75%
Level II
B1 from Moody’s and
B+ from S&P
3.00%


2.00%
Level III
<B1 from Moody’s and
<B+ from S&P
3.25%


2.25%



With respect to Tranche A Term Loans, in the event the Specified Rating assigned
by Moody’s is not equivalent to the Specified Rating assigned by S&P, the lower
of the two Specified Ratings will determine the Applicable Margin, unless the
Specified Ratings are two or more levels apart, in which case the Applicable
Margin shall be based on the Level applicable to the rating immediately above
the lower of the two Specified Ratings. With respect to Revolving Loans and
Revolving Commitments, in the event that either the Specified Rating assigned by
Moody’s is less than Ba3 or the Specified Rating assigned by S&P is less than
BB-, then the Applicable Margin and Commitment Fee shall be based on Level II.
In the event either Moody’s or S&P shall cease to assign a Specified Rating,
then the Applicable Margin with respect to Tranche A Term Loans shall be based
on Level III and the Applicable Margin and Commitment Fee with respect to
Revolving Loans and Revolving Commitments shall be based on Level II. Any change
in the Applicable Margin and Commitment Fee determined in accordance with the
foregoing table shall become effective on the date of announcement or
publication by


27

--------------------------------------------------------------------------------







the Borrower or either rating agency of any change in the Specified Ratings or,
in the absence of such announcement or publication, on the effective date of
such change in the Specified Ratings.

“Properties”: the facilities and properties owned, leased or operated by any
Group Member.
“Recourse Vehicle Indebtedness”: Indebtedness (i) secured by, payable from or
representing beneficial interests in Eligible Assets (including, for the
avoidance of doubt, buses) or (ii) that is unsecured, the proceeds of which are
used, directly or indirectly, to purchase Eligible Assets (including, for the
avoidance of doubt, buses), which, in each case, provides for recourse to the
Borrower or any Subsidiary (other than a Securitization Entity); provided that
Recourse Vehicle Indebtedness shall not include any Indebtedness of the Borrower
and Avis Budget Finance in respect of the Senior Unsecured Notes and any
Permitted Refinancing thereof.
“Recovery Event”: any settlement of or payment in a principal amount greater
than $25,000,000 in respect of any property or casualty insurance claim or any
condemnation proceeding relating to any asset of any Loan Party (other than
ABG).
“Reference Period”: as defined in the definition of “Consolidated EBITDA”.
“Refinancing Amendment” shall have the meaning given such term in Section
10.1(d).
“Refinancing Debt” shall mean Indebtedness (or commitments in respect thereof)
incurred to refinance all of the outstanding Term Loans or Revolving Commitments
having a like maturity date, in each case on a dollar-for-dollar basis from time
to time, in whole or part, in the form of one or more new term facilities (each,
a “Refinancing Term Facility”) or new revolving credit facilities (each, a
“Refinancing Revolving Facility”; the Refinancing Term Facilities and the
Refinancing Revolving Facilities, collectively, “Refinancing Facilities”) made
available under this Agreement with the consent of the Borrower and the
Administrative Agent (which consent shall not be unreasonably withheld) and the
lenders providing such financing (and no other lenders); provided that (A) in
the case of any refinancing of the Term Loans, any Refinancing Debt shall not
mature prior to the maturity date of, or have a shorter weighted average life
than, the Term Loans being refinanced, (B) in the case of any refinancing of the
commitments under the Revolving Facility, any Refinancing Debt shall not mature,
and there shall be no scheduled commitment reductions or scheduled amortization
payments under any such Refinancing Debt, prior to the maturity date of the
revolving commitments being refinanced, (C) the other terms and conditions of
such Refinancing Debt (excluding pricing, premium, maturity, scheduled
amortization and optional prepayment or redemption provisions) either (i)
consistent with the terms of this Agreement or (ii) otherwise shall be customary
market terms for indebtedness of such type (provided that, in the case of this
clause (ii), a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees)), (D) after giving effect to
the incurrence of Refinancing Debt (in the case of any Refinancing Debt in the
form of a revolving credit facility, to the extent of any drawings to be made
thereunder on the date of effectiveness of the related commitments) and the
application of the net proceeds therefrom, (x) no Default or Event of Default
shall have occurred and be continuing and (y) the


28

--------------------------------------------------------------------------------







Borrower shall be in pro forma compliance with Section 7.1, (E) there shall be
no additional direct or contingent obligors with respect to such Refinancing
Debt that are not, or will not become, Guarantors and (F) no Lender shall be
obligated to provide any such Refinancing Debt.
“Refinancing Facilities”: as defined in the definition of “Refinancing Debt”.
“Refinancing Revolving Facility”: as defined in the definition of “Refinancing
Debt”.    
“Refinancing Term Facility”: as defined in the definition of “Refinancing Debt”.
“Refunded Swingline Loans”: as defined in Section 2.7.
“Register”: as defined in Section 10.6(b).
“Regulated Subsidiary”: AmeriGuard Retention Group, Inc. or any similar
insurance subsidiary (if it becomes a Subsidiary through any Specified
Transaction).
“Regulation S-X”: Regulation S-X, promulgated pursuant to the Securities Act of
1933, as such Regulation is in effect on the date hereof.
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Obligation”: the obligation of the Borrower or relevant
Subsidiary Borrower to reimburse an Issuing Lender pursuant to Section 3.5 for
amounts drawn under Letters of Credit.
“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party (other than ABG) in
connection therewith that are not applied to prepay the Tranche A Term Loans or
the Tranche B Term Loans, or reduce the Revolving Commitments pursuant to
Section 2.11(b) as a result of the delivery of a Reinvestment Notice.
“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.
“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to (a) acquire or repair assets useful in its business or (b)
make acquisitions permitted under Section 7.7.
“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business or to make acquisitions permitted under Section 7.7.
“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
and (b) the date on which the Borrower shall have determined not to, or shall
have otherwise ceased to, acquire or repair assets useful in the Borrower’s
business with all or any portion of the relevant Reinvestment Deferred Amount.


29

--------------------------------------------------------------------------------







“Related Eligible Assets”: Eligible Assets that secure or are the direct or
indirect source of payment for AESOP Indebtedness, Centre Point Indebtedness,
Securitization Indebtedness, Recourse Vehicle Indebtedness or Additional Foreign
Vehicle Indebtedness.
“Related Taxes”: any and all Taxes required to be paid by the Borrower or any
Parent other than Taxes directly attributable to (i) the income of any entity
other than any Parent, Holdings, the Borrower or any of its Subsidiaries, (ii)
owning the Capital Stock of any corporation or other entity other than any
Parent, Holdings, the Borrower or any of its Subsidiaries or (iii) withholding
taxes on payments actually made by any Parent other than to any other Parent,
Holdings, the Borrower or any of its Subsidiaries.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Replaced Term Loan”: as defined in Section 10.1(b).
“Replacement Term Loan”: as defined in Section 10.1(b).
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
“Required Lenders”: at any time, the holders of more than 50% of the sum of (i)
(x) the aggregate unpaid principal amount of the Tranche A Term Loans then
outstanding and (y) the aggregate unpaid principal amount of the Tranche B Term
Loans then outstanding and (ii) the Total Revolving Commitments then in effect
or, if the Revolving Commitments have been terminated, the Total Revolving
Extensions of Credit then outstanding.
“Requirements of Law”: as to any Person, the Certificate of Incorporation and
By‑Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court of
competent jurisdiction or other Governmental Authority, in each case applicable
to and binding upon such Person and any of its property, and to which such
Person and any of its property is subject.
“Responsible Officer”: the chief executive officer, president, chief accounting
officer, chief financial officer, treasurer or assistant treasurer of the
Borrower.
“Restatement Effective Date”: the date on which the conditions specified in
Section 5.1 are satisfied (or waived in accordance with Section 10.1).
“Restricted Payments”: as defined in Section 7.6.
“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Total Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A (as amended, supplemented or otherwise modified from time to time)
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.


30

--------------------------------------------------------------------------------







“Revolving Commitment Period”: the period from and including the Restatement
Effective Date to the Revolving Termination Date.
“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the Dollar Equivalent of the aggregate principal
amount of all Revolving Loans held by such Lender then outstanding, (b) the
Dollar Equivalent of such Lender’s Revolving Percentage of the L/C Obligations
then outstanding and (c) such Lender’s Swingline Exposure.
“Revolving Facility”: as defined in the definition of “Facility”.
“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.
“Revolving Loans”: as defined in Section 2.4(a).
“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis.
“Revolving Termination Date”: the earlier of (i) October 3, 2019 and (ii) to the
extent any more than $145,000,000 of Non-Extended Tranche B Term Loans are then
outstanding, the date that is 90 days prior to the Non-Extended Tranche B Term
Loan Maturity Date.
“S&P”: Standard & Poor’s Financial Services LLC.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, including
Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons.
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority. “Securitization Entity”: any Subsidiary or
other Person (a) engaged solely in the business of effecting asset
securitization transactions and related activities or (b) whose


31

--------------------------------------------------------------------------------







primary purpose is to hold title or ownership interests in Eligible Assets, it
being understood that each Canadian Securitization entity, shall be deemed to be
a Securitization Entity.
“Securitization Indebtedness”: Indebtedness incurred by or attributable to a
Securitization Entity that does not permit or provide for recourse (other than
Standard Securitization Undertakings) to the Borrower or any Subsidiary of the
Borrower (other than a Securitization Entity or a Foreign Subsidiary organized
under the laws of Canada) or any property or asset of the Borrower or any
Subsidiary of the Borrower (other than the property or assets of, or any equity
interests or other securities issued by, a Securitization Entity or a Foreign
Subsidiary organized under the laws of Canada).
“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party (other than ABG) under any
Loan Document.
“Senior Unsecured Note Indenture”: the Indenture entered into by the Borrower
and Avis Budget Finance in connection with the issuance of the Senior Unsecured
Notes, together with all instruments and other agreements entered into by the
Borrower, Avis Budget Finance and any other Subsidiary of the Borrower in
connection therewith.
“Senior Unsecured Notes”: (i) the 7.625% senior notes of the Borrower and Avis
Budget Finance due 2014, (ii) the 7.75% senior notes of the Borrower and Avis
Budget Finance due 2016 and (iii) the floating rate senior notes of the Borrower
and Avis Budget Finance due 2014 issued pursuant to the Senior Unsecured Note
Indenture.
“Senior Unsecured 2020 Note Indenture”: the Indenture dated as of October 3,
2011 entered into by the Borrower and Avis Budget Finance (successors to AE
Escrow Corporation) in connection with the issuance of the Senior Unsecured 2020
Notes, together with all instruments and other agreements entered into by the
Borrower, Avis Budget Finance and any other Subsidiary of the Borrower in
connection therewith.
“Senior Unsecured 2020 Notes”: the 9.75% senior notes of the Borrower and Avis
Budget Finance due 2020 issued pursuant to the Senior Unsecured 2020 Note
Indenture.
“Separation Agreement”: as described on Schedule 1.1D.
“Seventh Amendment”: the Seventh Amendment to the Existing Credit Agreement,
dated as of the Seventh Amendment Effective Date, to the Amended and Restated
Credit Agreement, dated as of May 3, 2011, among Holdings, the Borrower, several
banks and other financial institutions or entities parties as lenders and agents
thereto and JPMorgan Chase Bank, N.A., as administrative agent.
“Seventh Amendment Effective Date”: the “Seventh Amendment Effective Date”, as
defined in the Seventh Amendment, which date is May 29, 2013.
“Significant Subsidiary”: any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X.
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.


32

--------------------------------------------------------------------------------







“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary or cash management services, including in connection with any
automated clearing house transfers of funds or any similar transactions between
the Borrower or any Guarantor and any Lender or affiliate thereof or any Agent
or affiliate thereof, which has been designated by such Lender and the Borrower,
by notice to the Administrative Agent not later than 90 days after the execution
and delivery by the Borrower or such Guarantor, as a “Specified Cash Management
Agreement”.
“Specified Flood Zone”: any area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or successor act thereto).
“Specified Ratings”: the corporate credit rating assigned by Moody’s and the
corporate issuer rating assigned by S&P, in each case, with respect to the
Borrower. In the event that either Moody’s or S&P places the Borrower’s
corporate credit rating on “Watchlist” for a possible downgrade in the case of
Moody’s or the Borrowers’ corporate issuer rating on “CreditWatch” with negative
implications in the case of S&P (or, in each case, any successor, replacement or
analogous list) the Specified Rating from such rating agency shall be the next
lower rating below the then corporate credit rating or the corporate issuer
rating, as the case may be, of the Borrower assigned by such rating agency.


“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower or
any Guarantor and any counterparty that at the time such Swap Agreement was
entered into was an Agent, Lender or affiliate thereof, to hedge or mitigate its
risk with respect to interest rates, currency exchange rates or commodity
prices, including, without limitation, Swap Agreements entered into by such
parties with respect to AESOP Indebtedness, Centre Point Indebtedness, Recourse
Vehicle Indebtedness, Securitization Indebtedness or Additional Foreign Vehicle
Indebtedness.
“Specified Transaction”: the Avis Europe Acquisition and any Permitted
Acquisition.


“Standard Securitization Undertakings”: representations, warranties (and any
related repurchase obligations), servicer obligations, guarantees, covenants and
indemnities entered into by the Borrower or any Subsidiary of the Borrower of a
type that are reasonably customary in securitizations.
“Subsidiary”: (a) with respect to any Person, any corporation, association,
joint venture, partnership, limited liability company or other business entity
(whether now existing or hereafter organized) of which at least a majority of
the voting stock or other ownership interests having ordinary voting power for
the election of directors (or the equivalent) is, at the time as of which any
determination is being made, owned or controlled by such Person or one or more
subsidiaries of such Person or by such Person and one or more subsidiaries of
such Person or (b) any partnership where more than 50% of the general partners
of such partnership are owned or controlled, directly or indirectly, by (i) such
Person and/or (ii) one or more Subsidiaries of such Person. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower; provided,
that, at Borrower’s election, any Person in which an investment is made pursuant
to Section 7.7(p) shall, so long as such investment is maintained in reliance on
such Section, not be a “Subsidiary” of the Borrower for any purpose of this
Agreement (other than Section 6.1) (each such Person referred to in this proviso
being an “Excluded Person”); provided, further, that Borrower may elect to
designate any Excluded Person as a “Subsidiary” at any time, upon which such
Excluded Person shall be a “Subsidiary” for all purposes of this Agreement and
be required to comply with all requirements applicable to such Subsidiary
herein.


33

--------------------------------------------------------------------------------







“Subsidiary Borrower”: any Subsidiary of the Borrower that becomes a party
hereto pursuant to Section 10.1(c)(i) until such time as such Subsidiary
Borrower is removed as a party hereto pursuant to Section 10.1(c)(ii).
“Subsidiary Guarantor”: each Wholly-Owned Subsidiary of the Borrower other than
any Foreign Subsidiary, Excluded Subsidiary or Securitization Entity.
“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.
“Swingline Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 1.1A hereof under the heading “Swingline
Commitment” or (ii) if such lender has entered into an Assignment and
Assumption, the amount set forth for such lender as its Swingline Commitment in
the Register maintained by the Administrative Agent pursuant to Section
10.6(b)(iv).
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Revolving Percentage of the total
Swingline Exposure at such time related to Swingline Loans other than any
Swingline Loans made by such Lender in its capacity as a Swingline Lender and
(b) if such Lender shall be a Swingline Lender, the aggregate principal amount
of all Swingline Loans made by such Lender outstanding at such time (to the
extent that the other Lenders shall not have funded their participations in such
Swingline Loans).
“Swingline Lender”: JPMorgan Chase Bank in its capacity as a lender of Swingline
Loans.
“Swingline Loans”: as defined in Section 2.6.
“Swingline Participation Amount”: as defined in Section 2.7.
“Syndication Agent”: as defined in the preamble hereto.
“Target”: as defined in the definition of “Permitted Acquisition”.
“Tax Sharing Agreement”: as described on Schedule 1.1E.
“Taxes” means any taxes, charges or assessments, including but not limited to
income, sales, use, transfer, rental, ad valorem, value-added, stamp, property
consumption, franchise, license, capital, net worth, gross receipts, excise,
occupancy, intangibles or similar tax, charges or assessments, and including any
interest, additions to tax or penalties applicable thereto.
“Term Lenders”: the collective reference to the Tranche A Term Lenders and the
Tranche B Term Lenders.


34

--------------------------------------------------------------------------------







“Term Loans”: the collective reference to the Tranche A Term Loans and the
Tranche B Term Loans.
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.
“Tranche A Term Commitment”: as to any Lender, the obligation of such Lender, if
any, to make a Tranche A Term Loan to the Borrower on the Incremental Facilities
Closing Date in a principal amount not to exceed the amount set forth under the
heading “Tranche A Term Commitment” opposite such Lender’s name on Schedule
1.1A. The original aggregate amount of the Tranche A Term Commitments is
$20,000,000.
“Tranche A Term Facility”: as defined in the definition of “Facility”.
“Tranche A Term Lender”: each Lender that has a Tranche A Term Commitment or
holds a Tranche A Term Loan.
“Tranche A Term Loan”: a Loan made pursuant to a Tranche A Term Commitment.
“Tranche A Term Loan Maturity Date”: August 2, 2018.
“Tranche A Term Percentage”: as to any Tranche A Term Lender at any time, the
percentage which the aggregate principal amount of such Lender’s Tranche A Term
Loans then outstanding constitutes of the aggregate principal amount of the
Tranche A Term Loans then outstanding.
“Tranche B Term Commitment”: as to any Lender, the “New Tranche B Term
Commitment” of such Lender, as such term is defined in the Seventh Amendment.
The aggregate amount of the Tranche B Term Commitments isas of the Seventh
Amendment Effective Date was $1,000,000,000.
“Tranche B Term Facility”: as defined in the definition of “Facility.
“Tranche B Term Lenders”: each Lender that has a the collective reference to the
Extending Tranche B Term Commitment or holds a Lenders and the Non-Extending
Tranche B Term LoanLenders.
“Tranche B Term Loans”: a Loan made pursuant to athe collective reference to the
Extended Tranche B Term CommitmentLoans and the Non-Extended Tranche B Term
Loans.
“Tranche B Term Loan Maturity Date”: the earlier of (i) March 15, 2019 and (ii)
to the extent more than $100,000,000 of Early Maturity Trigger Indebtedness is
then outstanding the date that is 90 days prior to the maturity date applicable
to such Early Maturity Trigger Indebtedness.
“Tranche B Term Percentage”: as to any Tranche B Term Lender at any time, the
percentage which the aggregate principal amount of such Lender’s Tranche B Term
Loans then outstanding constitutes of the aggregate principal amount of the
Tranche B Term Loans then outstanding.


35

--------------------------------------------------------------------------------







“Transferee”: any Assignee or Participant.
“Type”: as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.
“UCP” means, with respect to any Letter of Credit, the “Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“United States”: the United States of America.
“Unreimbursed Amounts”: as defined in Section 3.4(a).
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
“Withholding Agent”: any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“WTH Funding LP”: WTH Funding Limited Partnership, an Ontario limited
partnership, and any successor special purpose entity formed for the purpose of
engaging in vehicle financings in Canada.
“Zipcar Acquisition”: the acquisition by the Borrower or any of its Subsidiaries
by merger of Zipcar, Inc.
“Zipcar Foreign Subsidiary Amount”: an amount equal to the consideration paid in
respect of Foreign Subsidiaries acquired in connection with the Zipcar
Acquisition.
1.2    Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, all terms of an
accounting or financial nature relating to any Group Member not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP, as in
effect from time to time; provided that, notwithstanding anything to the
contrary herein, all accounting or financial terms used herein shall be
construed, and all financial computations pursuant hereto shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar effect) to
value any Indebtedness or other liabilities of any Group Member at “fair value”,
as defined therein; provided, further, that if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such


36

--------------------------------------------------------------------------------







notice is given before or after the change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding anything to the contrary herein, any
obligations of a Person under a lease (whether existing now or entered into in
the future) that is not (or would not be) required to be classified and
accounted for as a capital lease on a balance sheet of such Person under GAAP as
in effect on the Restatement Effective Date shall not be treated as capital
lease solely as a result of (x) the adoption of changes in or (y) changes in the
application of GAAP after the Restatement Effective Date. In the event that the
Borrower elects to prepare its financial statements in accordance with IFRS and
such election results in a change in the method of calculation of financial
covenants, standards or terms (collectively, the “Accounting Changes”) in this
Agreement, the Borrower and the Administrative Agent agree to enter into good
faith negotiations in order to amend such provisions of this Agreement
(including the levels applicable herein to any computation of the Consolidated
Leverage Ratio) so as to reflect equitably the Accounting Changes with the
desired result that the criteria for evaluating the Borrower’s financial
condition shall be substantially the same after such change as if such change
had not been made. Until such time as such an amendment shall have been executed
and delivered by the Borrower, the Administrative Agent and the Required
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed in accordance with GAAP (as determined in
good faith by a Responsible Officer of the Borrower) (it being agreed that the
reconciliation between GAAP and IFRS used in such determination shall be made
available to Lenders) as if such change had not occurred.
(c) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (ii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iii) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (iv) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.
(d) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
1.3    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any
Application related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
times.


37

--------------------------------------------------------------------------------







SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
2.1    Term Commitments. Subject to the terms and conditions hereof, (a) each
Tranche A Term Lender severally agrees to make a Tranche A Term Loan in Dollars
to the Borrower on the Incremental Facilities Closing Date in an amount not to
exceed the amount of the Tranche A Term Commitment of such Lender and (b) each
Tranche B Term Lender severally agrees tomade, subject to the terms and
conditions set forth in the Seventh Amendment, a Tranche B Term Loan in Dollars
to the Borrower on the Seventh Amendment Effective Date, in an amount not to
exceed the amount of. Each Tranche B Term Lender hereby acknowledges and agrees
that (i) the Tranche B Term Commitment of such LenderLoans made on the Seventh
Amendment Effective Date remain outstanding on the First Amendment Effective
Date and (ii) from and after the First Amendment Effective Date, the Tranche B
Term Loans shall consist of Extended Tranche B Term Loans and Non-Extended
Tranche B Term Loans. The Tranche A Term Loans and the Tranche B Term Loans may
from time to time be Eurocurrency Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 2.12. Notwithstanding anything herein to the contrary, all Extended
Tranche B Term Loans that were Eurocurrency Loans immediately prior to the
effectiveness of the First Amendment will have initial Interest Periods ending
on the same dates as the interest periods applicable to the Tranche B Term Loans
being extended pursuant to the First Amendment prior to the effectiveness of the
First Amendment.
2.2    Procedure for Term Loan Borrowing. (a) [Reserved].
(b) The Borrower shall give the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent prior to (i) 12:00 Noon, New
York City time, three Business Days prior to the anticipated Incremental
Facilities Closing Date, in the case of Eurocurrency Loans, or (ii) 10:00 A.M.,
New York City time, on the day of the anticipated Incremental Facilities Closing
Date, in the case of ABR Loans) requesting that the Tranche A Term Lenders make
the Tranche A Term Loans on the Incremental Facilities Closing Date and
specifying the amount to be borrowed. Upon receipt of such notice the
Administrative Agent shall promptly notify each Tranche A Term Lender thereof.
Subject to the terms and conditions set forth in the Incremental Facilities
Agreement, not later than 12:00 Noon, New York City time, on the Incremental
Facilities Closing Date, each Tranche A Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Tranche A Term Loan or Tranche A Term Loans to be made by
such Lender. The Administrative Agent shall credit the account of the Borrower
on the books of such office of the Administrative Agent with the aggregate of
the amounts made available to the Administrative Agent by the Tranche A Term
Lenders in immediately available funds.
(c) The Borrower shall give the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent prior to (i) 12:00 Noon, New
York City time, three Business Days prior to the anticipated Seventh Amendment
Effective Date, in the case of Eurocurrency Loans, or (ii) 10:00 A.M., New York
City time, on the day of the anticipated Seventh Amendment Effective Date in the
case of ABR Loans) requesting that the Tranche B Term Lenders make the Tranche B
Term Loans on the Seventh Amendment Effective Date and specifying the amount to
be borrowed. Upon receipt of such notice the Administrative Agent shall promptly
notify each applicable Tranche B Term Lender thereof. Subject to the terms and
conditions set forth in the Seventh Amendment, not later than 12:00 Noon, New
York City time, on the Seventh Amendment Effective Date, each applicable Tranche
B Term Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Tranche B Term Loan
or Tranche B Term Loans to be made by such Lender. The Administrative Agent
shall credit the account of the Borrower on the books of


38

--------------------------------------------------------------------------------







such office of the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Tranche B Term Lenders in
immediately available funds.
2.3    Repayment of Term Loans. (a) [Reserved].
(b) The Tranche A Term Loan of each Tranche A Term Loan Lender shall be
repayable in 18 consecutive quarterly installments on each date set forth below
occurring after the date on which such Tranche A Term Loan is made and one
installment on the Tranche A Term Loan Maturity Date, each of which shall be in
an amount equal to (i) such Tranche A Term Loan Lender’s Tranche A Term
Percentage multiplied by (ii) the amount equal to the percentage set forth below
opposite such installment of the aggregate principal amount of the Tranche A
Term Loans made on the Incremental Facilities Closing Date (or on the relevant
Increased Amount Date pursuant to an Incremental Commitment Agreement, as
applicable), subject to reduction pursuant to Section 2.17(b):


Installment
Percentage
January 31, 2012
0.875%
April 30, 2012
0.875%
July 31, 2012
0.875%
October 31, 2012
0.875%
January 31, 2013
1.875%
April 30, 2013
1.875%
July 31, 2013
1.875%
October 31, 2013
1.875%
January 31, 2014
2.50%
April 30, 2014
2.50%
July 31, 2014
2.50%
October 31, 2014
2.50%
January 31, 2015
3.125%
April 30, 2015
3.125%
July 31, 2015
3.125%
October 31, 2015
3.125%
January 31, 2016
16.625%
April 30, 2016
16.625%
Tranche A Term Loan Maturity Date
With respect to Tranche A Term Loans made on the Incremental Facilities Closing
Date, 33.25%


With respect to Tranche A Term Loans made on June 1, 2012 pursuant to an
Incremental Commitment Agreement, 35%





39

--------------------------------------------------------------------------------







(c) The Non-Extended Tranche B Term Loans shall be repayable in installments on
each March 31, June 30, September 30 and December 31 of each year, commencing
with June 30, 2013, and ending with the Non-Extended Tranche B Term Loan
Maturity Date, in an aggregate principal amount equal to (i) in the case of each
such installment due prior to the Non-Extended Tranche B Term Loan Maturity
Date, 0.25% of the aggregate principal amount of the Non-Extended Tranche B Term
Loans made on the Seventh Amendment Effective Date and (ii) in the case of the
installment due on the Non-Extended Tranche B Term Loan Maturity Date, the
entire remaining balance of the Non-Extended Tranche B Term Loans, subject to
reduction pursuant to Section 2.17(b).


(d) The Extended Tranche B Term Loans shall be repayable in installments on each
March 31, June 30, September 30 and December 31 of each year, commencing with
June 30, 2013, and ending with the Extended Tranche B Term Loan Maturity Date,
in an aggregate principal amount equal to (i) in the case of each such
installment due prior to the Extended Tranche B Term Loan Maturity Date, 0.25%
of the aggregate principal amount of the Extended Tranche B Term Loans made on
the Seventh Amendment Effective Date and (ii) in the case of the installment due
on the Extended Tranche B Term Loan Maturity Date, the entire remaining balance
of the Extended Tranche B Term Loans, subject to reduction pursuant to Section
2.17(b).


2.4    Revolving Commitments. (a) Subject to the terms and conditions hereof,
each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) in Dollars and in any Optional Currency to the Borrower or
any Subsidiary Borrower from time to time during the Revolving Commitment Period
in an aggregate principal amount at any one time outstanding which will not
result (after giving effect to any application of proceeds of such Borrowing
pursuant to Section 2.6(b)) in (i) the outstanding principal amount of such
Lender’s Revolving Extensions of Credit exceeding the amount of such Lender’s
Revolving Commitment or (ii) the Total Revolving Extensions of Credit exceeding
the aggregate Revolving Commitments. During the Revolving Commitment Period the
Borrower and any Subsidiary Borrower may use the Revolving Commitments by
borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof. The Revolving Loans may
from time to time be Eurocurrency Loans or ABR Loans, as determined by the
Borrower or any Subsidiary Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.12. ABR Loans shall be denominated only in
Dollars.
(b) The Borrower and any relevant Subsidiary Borrower shall repay all
outstanding Revolving Loans on the Revolving Termination Date.
2.5    Procedure for Revolving Loan Borrowing. The Borrower and any Subsidiary
Borrower may borrow under the Revolving Commitments during the Revolving
Commitment Period on any Business Day, provided that the Borrower or the
relevant Subsidiary Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to (a)
12:00 Noon, New York City time, three Business Days prior to the requested
Borrowing Date, in the case of Eurocurrency Loans, or (b) 12:00 Noon, New York
City Time, on the date of the proposed borrowing, in the case of ABR Loans)
(provided that any such notice of a borrowing of ABR Loans under the Revolving
Facility to finance payments required by Section 3.5 may be given not later than
12:00 Noon, New York City time, on the date of the proposed borrowing),
specifying (i) the amount and Type of Revolving Loans to be borrowed, (ii) the
requested Borrowing Date and (iii) in the case of Eurocurrency Loans, the
respective amounts of each such Type of Loan, the Currency with respect thereto
and the respective lengths of the initial Interest Period therefor. If no
election as to the Type of a Revolving Loan is specified in any such notice,
then the requested borrowing shall be an ABR Loan. If no Currency with


40

--------------------------------------------------------------------------------







respect to any Eurocurrency Loans is specified in any such notice, then the
Borrower or the relevant Subsidiary Borrower shall be deemed to have requested a
borrowing in Dollars. If no Interest Period with respect to any Eurocurrency
Loan is specified in any such notice, then the Borrower or the relevant
Subsidiary Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Each borrowing under the Revolving Commitments shall be in an
amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple
thereof (or, if the then aggregate Available Revolving Commitments are less than
$1,000,000, such lesser amount) and (y) in the case of Eurocurrency Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; provided, that a
Swingline Lender may request, on behalf of the Borrower or any Subsidiary
Borrower, borrowings under the Revolving Commitments that are ABR Loans in other
amounts pursuant to Section 2.7. Upon receipt of any such notice from the
Borrower or any Subsidiary Borrower, the Administrative Agent shall promptly
notify each Revolving Lender thereof. Each Revolving Lender will make the amount
of its pro rata share of each borrowing available to the Administrative Agent
for the account of the Borrower or the relevant Subsidiary Borrower at the
Funding Office prior to 2:00 P.M., New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower or the
relevant Subsidiary Borrower by the Administrative Agent crediting the account
of the Borrower or the relevant Subsidiary Borrower on the books of such office
or such other account as the Borrower or relevant Subsidiary Borrower may
specify to the Administrative Agent in writing with the aggregate of the amounts
made available to the Administrative Agent by the Revolving Lenders and in like
funds as received by the Administrative Agent. Each Revolving Lender at its
option may make any Revolving Loan that is requested in an Optional Currency by
causing the applicable foreign branch of such Revolving Lender or the applicable
Affiliate of such Revolving Lender to make such Revolving Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower or
Subsidiary Borrower to repay such Revolving Loan in accordance with the terms of
this Agreement.
2.6    Swingline Commitment. (a) Subject to the terms and conditions hereof,
each Swingline Lender severally agrees to make a portion of the credit otherwise
available to the Borrower and any Subsidiary Borrower under the Revolving
Commitments from time to time during the Revolving Commitment Period by making
swing line loans (“Swingline Loans”) in Dollars to the Borrower and any
Subsidiary Borrower; provided that (i) the aggregate principal amount of
Swingline Loans made by such Swingline Lender outstanding at any time shall not
exceed such Swingline Lender’s Swingline Commitment then in effect, (ii) the
outstanding principal amount of such Swingline Lender’s Revolving Extensions of
Credit shall not exceed the amount of such Swingline Lender’s Revolving
Commitment and (iii) the Borrower or the relevant Subsidiary Borrower shall not
request, and a Swingline Lender shall not make, any Swingline Loan if, after
giving effect to the making of such Swingline Loan, the aggregate amount of the
Available Revolving Commitments would be less than zero. During the Revolving
Commitment Period, the Borrower and any Subsidiary Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof. Swingline Loans shall be ABR Loans only.
(b) The Borrower or relevant Subsidiary Borrower shall repay to the
Administrative Agent for the account of the Swingline Lenders the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving
Termination Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving Loan is
borrowed, the Borrower or relevant Subsidiary Borrower shall repay all Swingline
Loans then outstanding and the proceeds of any such borrowing of Revolving Loans
shall be applied by the Administrative Agent to repay any Swingline Loans
outstanding.


41

--------------------------------------------------------------------------------







2.7    Procedure for Swingline Borrowing; Refunding of Swingline Loans. (a)
Whenever the Borrower or any Subsidiary Borrower desires that a Swingline Lender
make Swingline Loans it shall give the Administrative Agent irrevocable
telephonic notice confirmed promptly in writing (which telephonic notice must be
received by the Administrative Agent not later than 1:00 P.M., New York City
time, on the proposed Borrowing Date), specifying (i) the amount to be borrowed
and (ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period). The Administrative Agent will promptly advise the
Swingline Lenders of any such notice received from the Borrower. Each borrowing
under the Swingline Commitment shall be in an amount equal to $500,000 or a
whole multiple of $100,000 in excess thereof. Not later than 3:00 P.M., New York
City time, on the Borrowing Date specified in a notice in respect of Swingline
Loans, each Swingline Lender shall make its ratable portion of the requested
Swingline Loan (such ratable portion to be calculated based upon such Swingline
Lender’s Swingline Commitment to the total Swingline Commitments of all of the
Swingline Lenders) available to the Administrative Agent at the Funding Office
in immediately available funds. The Administrative Agent shall make the proceeds
of such Swingline Loan available to the Borrower or relevant Subsidiary Borrower
on such Borrowing Date by depositing such proceeds in the account of the
Borrower or relevant Subsidiary Borrower with the Administrative Agent or such
other account as the Borrower or relevant Subsidiary Borrower may specify to the
Administrative Agent in writing on such Borrowing Date in immediately available
funds.
(b) Any Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower or relevant Subsidiary
Borrower (each of which hereby irrevocably directs each Swingline Lender to act
on its behalf), by written notice given to the Administrative Agent require each
Revolving Lender to make, and each Revolving Lender hereby agrees to make, a
Revolving Loan, in an amount equal to such Revolving Lender’s Revolving
Percentage of the aggregate amount of the Swingline Loans (the “Refunded
Swingline Loans”) outstanding on the date of such notice, to repay the Swingline
Lenders. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Revolving Lender, specifying in such notice such
Revolving Lender’s Revolving Percentage of such Swingline Loans. Each Lender
hereby absolutely and unconditionally agrees, promptly upon receipt of such
notice from the Administrative Agent (and in any event, if such notice is
received by 12:00 noon, New York City time, on a Business Day, no later than
5:00 p.m. New York City time on such Business Day and if received after 12:00
noon, New York City time, on a Business Day, no later than 10:00 a.m. New York
City time on the immediately succeeding Business Day), to pay to the
Administrative Agent at the Funding Office in immediately available funds, for
the account of such Swingline Lenders, such Revolving Lender’s Revolving
Percentage of such Swingline Loans. The proceeds of such Revolving Loans shall
be promptly made available by the Administrative Agent to the Swingline Lenders
for application by the Swingline Lenders to the repayment of the Refunded
Swingline Loans. The Borrower and relevant Subsidiary Borrower irrevocably
authorize each Swingline Lender to charge the Borrower’s and relevant Subsidiary
Borrower’s accounts with the Administrative Agent (up to the amount available in
each such account) in order to immediately pay the amount of such Refunded
Swingline Loans to the extent amounts received from the Revolving Lenders are
not sufficient to repay in full such Refunded Swingline Loans.
(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or relevant
Subsidiary Borrower or if for any other reason, as determined by the any
Swingline Lender in its sole discretion, Revolving Loans may not be made as
contemplated by Section 2.7(b), each Revolving Lender shall, on the date such
Revolving Loan was to have been made pursuant to the notice referred to in
Section 2.7(b), purchase for cash an undivided participating interest in the
then outstanding Swingline Loans by paying to the Administrative Agent at the
Funding Office in


42

--------------------------------------------------------------------------------







immediately available funds for the account of the Swingline Lenders an amount
(the “Swingline Participation Amount”) equal to (i) such Revolving Lender’s
Revolving Percentage times (ii) the sum of the aggregate principal amount of
Swingline Loans then outstanding that were to have been repaid with such
Revolving Loans.
(d) Whenever, at any time after any Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, such Swingline
Lender receives any payment on account of the Swingline Loans, such Swingline
Lender will distribute such amount to the Administrative Agent and any such
amounts received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to paragraph (c) above and to the Swingline Lender, as their
interests may appear (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all Swingline Loans then
due); provided, however, that in the event that such payment received by such
Swingline Lender is required to be returned, such Revolving Lender will return
to such Swingline Lender any portion thereof previously distributed to it by the
Administrative Agent.
(e) Each Revolving Lender’s obligation to make the Loans referred to in Section
2.7(b) and to purchase participating interests pursuant to Section 2.7(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Lender or the Borrower or any Subsidiary Borrower may have
against any Swingline Lender, the Borrower or any Subsidiary Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any Subsidiary Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any
Subsidiary Borrower, any other Loan Party or any other Revolving Lender or (v)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.
(f) The failure of any Swingline Lender to make its ratable portion of a
Swingline Loan shall not relieve any other Swingline Lender of its obligation
hereunder to make its ratable portion of such Swingline Loan on the date of such
Swingline Loan, but no Swingline Lender shall be responsible for the failure of
any other Swingline Lender to make the ratable portion of a Swingline Loan to be
made by such other Swingline Lender on the date of any Swingline Loan.
2.8    Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the date hereof to the last day of the
Revolving Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on each Fee
Payment Date, commencing on the first such date to occur after the date hereof.
(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
2.9    Termination or Reduction of Revolving Commitments. The Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the


43

--------------------------------------------------------------------------------







Revolving Commitments or, from time to time, to reduce the amount of the
Revolving Commitments; provided that no such termination or reduction of
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect. Each notice delivered by the Borrower
pursuant to this Section 2.9 shall be irrevocable; provided, that a notice to
terminate the Revolving Commitments delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities or
a Change in Control, in either case, which such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Notwithstanding the
foregoing, the revocation of a termination notice shall not affect the
Borrower’s obligation to indemnify any Lender in accordance with Section 2.20
for any loss or expense sustained or incurred as a consequence thereof.
2.10    Optional Prepayments. (a) The Borrower and any relevant Subsidiary
Borrower may at any time and from time to time prepay the Loans, in whole or in
part, without premium or penalty (except in the case of Extended Tranche B Term
Loans as otherwise provided in paragraph (b) below) upon irrevocable notice
(except as otherwise provided below) delivered to the Administrative Agent no
later than 12:00 Noon, New York City time, three Business Days prior thereto, in
the case of Eurocurrency Loans, and no later than 12:00 Noon, New York City
time, on the day of such prepayment, in the case of ABR Loans, which notice
shall specify the date and amount of prepayment and whether the prepayment is of
Eurocurrency Loans or ABR Loans; provided, that if a Eurocurrency Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower or relevant Subsidiary Borrower shall also pay any amounts
owing pursuant to Section 2.20; provided, further, that such notice to prepay
the Loans delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or a Change in Control, in
either case, which such notice may be revoked by the Borrower (by further notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Notwithstanding the foregoing, the revocation of a
termination notice shall not affect the Borrower’s obligation to indemnify any
Lender in accordance with Section 2.20 for any loss or expense sustained or
incurred as a consequence thereof. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid. Partial prepayments of Term Loans and Revolving
Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof. Partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof.
(b) Any (i) optional prepayment of the Extended Tranche B Term Loans using
proceeds of any credit facility term loans incurred by the Borrower for which,
the interest rate payable thereon on the date of such prepayment is lower than
the Eurocurrency Rate on the date of such prepayment plus the Applicable Margin
with respect to the Extended Tranche B Term Loans on the date of such prepayment
with the primary purpose of refinancing Extended Tranche B Term Loans at a lower
interest rate or (ii) repricing of the Extended Tranche B Term Loans pursuant to
an amendment to this Agreement resulting in the interest rate payable thereon on
the date of such amendment being lower than the Eurocurrency Rate on the date
immediately prior to such amendment plus the Applicable Margin with respect to
the Extended Tranche B Term Loans on the date immediately prior to such
amendment, shall be accompanied by a prepayment fee equal to 1.00% of the
aggregate principal amount of such prepayment (or, in the case of clause (ii)
above, of the aggregate amount of Extended Tranche B Term Loans outstanding
immediately prior to such amendment) if made on or prior to the date that is six
months after


44

--------------------------------------------------------------------------------







the SeventhFirst Amendment Effective Date. Such fee shall be paid by the
Borrower to the Administrative Agent for the account of the Extended Tranche B
Term Lenders on the date of such prepayment or amendment (as the case may be).
2.11    Mandatory Prepayments. (a) If any Indebtedness shall be issued or
incurred by any Group Member (other than ABG) (excluding any Indebtedness
incurred in accordance with Section 7.2), an amount equal to 100% of the Net
Cash Proceeds thereof shall be applied on the date of such issuance or
incurrence, or in the event such Net Cash Proceeds are received after 12:00
Noon, New York City time, on the next Business Day, toward the prepayment of the
Term Loans as set forth in Section 2.11(c).
(b) If on any date any Loan Party (other than ABG) shall receive Net Cash
Proceeds from any Asset Sale or Recovery Event then, unless a Reinvestment
Notice shall be delivered in respect thereof, 100% of such Net Cash Proceeds or,
in the case of any Disposition permitted by Section 7.5(f), 100% of such Net
Cash Proceeds, shall be applied within three Business Days toward the prepayment
of the Term Loans as set forth in Section 2.11(c); provided that on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans as set forth in Section 2.11(c).
(c) Amounts to be applied in connection with prepayments of the outstanding Term
Loans pursuant to this Section 2.11 shall be applied, first, to ABR Loans and,
second, to Eurocurrency Loans and, in each case, in accordance with Section
2.17(b). Each prepayment of the Term Loans under this Section 2.11 shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid. If no Term Loans are outstanding, such remaining amounts shall be
retained by the relevant Group Member.
2.12    Conversion and Continuation Options. (a) The Borrower or any Subsidiary
Borrower may elect from time to time to convert Eurocurrency Loans to ABR Loans
by giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., New York City time, on the Business Day preceding the
proposed conversion date, provided that any such conversion of Eurocurrency
Loans may only be made on the last day of an Interest Period with respect
thereto. The Borrower or any Subsidiary Borrower may elect from time to time to
convert ABR Loans to Eurocurrency Loans by giving the Administrative Agent prior
irrevocable notice of such election no later than 12:00 Noon, New York City
time, on the third Business Day preceding the proposed conversion date (which
notice shall specify the length of the initial Interest Period therefor),
provided that no ABR Loan under a particular Facility may be converted into a
Eurocurrency Loan when any Event of Default has occurred and is continuing and
the Administrative Agent or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
(b) Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower or relevant
Subsidiary Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that no Eurocurrency Loan under a particular Facility
may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such continuations (and the Administrative Agent shall notify the
Borrower within a reasonable amount of time of any such determination), and
provided, further, that if the Borrower or such Subsidiary Borrower shall fail
to give any required notice as described above in this paragraph such Loans
shall be


45

--------------------------------------------------------------------------------







automatically continued as Eurocurrency Loans having an Interest Period of one
month in duration or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.
2.13    Limitations on Eurocurrency Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurocurrency Loans comprising
each Eurocurrency Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurocurrency Tranches
shall be outstanding at any one time.
2.14    Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such day plus the
Applicable Margin.
(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.
(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans
under the relevant Facility plus 2% (or, in the case of any such other amounts
that do not relate to a particular Facility, the rate then applicable to ABR
Loans under the Revolving Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non‑payment until such amount
is paid in full (as well after as before judgment).
(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.
(e) In the event that, following the First Amendment Effective Date, (i) any
Non-Extending Tranche B Term Lender (a “Modifying Non-Extending Tranche B Term
Lender”) shall agree to amend or refinance any Non-Extended Tranche B Term Loans
and the effect of such amendment or refinancing is to extend the maturity date
applicable thereto or to increase the pricing applicable thereto (such amended
Non-Extended Tranche B Term Loans and such loans incurred to refinance such
Non-Extended Tranche B Term Loans, “Modified Non-Extended Tranche B Term Loans”)
and (ii) the interest rate margin in respect of such Modified Non-Extended
Tranche B Term Loans (after giving effect to OID or upfront fees paid to all of
the Modifying Non-Extending Tranche B Term Lenders in connection therewith but
excluding any customary arrangement, commitment or other similar fees payable to
one or more arrangers (or their affiliates) in connection therewith) (with fees
and OID being equated to interest rate in a manner determined by the
Administrative Agent based on a four-year life to maturity) exceeds by more than
50 basis points the sum of (1) the Applicable Margin for the Extended Tranche B
Term Loans that is in effect on the date of such extension, and (2) the upfront
fees paid to all of the


46

--------------------------------------------------------------------------------







Extending Tranche B Term Lenders in respect of the Extended Tranche B Term
Loans, which shall be equated to interest rate based on a four-year life to
maturity, then, if the maturity date of such Modified Non-Extended Tranche B
Term Loans is not at least one year later than the Extended Tranche B Term Loan
Maturity Date, the Applicable Margin for such Extended Tranche B Term Loans
shall be increased so that the interest rate margin in respect of such Modified
Non-Extended Tranche B Term Loans (after giving effect to any OID issued or such
upfront fees paid to all of the Modifying Non-Extending Tranche B Term Lenders
in connection therewith as set forth above) is no greater than the sum of (1)
the Applicable Margin for such Extended Tranche B Term Loans that is in effect
on the date of such extension, (2) the OID or upfront fees paid to all of the
Extending Tranche B Term Lenders in respect of the Extended Tranche B Term Loans
and (3) 50 basis points.
2.15    Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower or relevant Subsidiary Borrower and the relevant Lenders of
each determination of a Eurocurrency Rate. Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower or relevant Subsidiary Borrower and the relevant Lenders of
the effective date and the amount of each such change in interest rate.
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower, any Subsidiary Borrower and the Lenders in the absence of manifest
error. The Administrative Agent shall, at the request of the Borrower or any
Subsidiary Borrower, deliver to the Borrower or such Subsidiary Borrower a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 2.14(a).
2.16    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:
(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower or relevant Subsidiary Borrower) that,
by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurocurrency Rate for such
Interest Period, or
(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurocurrency Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period, the Administrative Agent shall give telecopy or telephonic notice
thereof to the Borrower or relevant Subsidiary Borrower and the relevant Lenders
as soon as practicable thereafter. If such notice is given (w) any Eurocurrency
Loans under the relevant Facility requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (x) any Loans under the relevant
Facility that were to have been converted on the first day of such Interest
Period to Eurocurrency Loans shall be continued as ABR Loans and (y) any
outstanding Eurocurrency Loans under the relevant Facility shall be converted,
on the last day of the then-current Interest Period, to ABR Loans. Until such
notice has been withdrawn by the


47

--------------------------------------------------------------------------------







Administrative Agent, no further Eurocurrency Loans under the relevant Facility
shall be made or continued as such, nor shall the Borrower nor any Subsidiary
Borrower have the right to convert Loans under the relevant Facility to
Eurocurrency Loans.
2.17    Pro Rata Treatment and Payments. (a) Each borrowing of Revolving Loans
by the Borrower or any Subsidiary Borrower from the Lenders hereunder, each
payment by the Borrower on account of any commitment fee and any reduction of
the Commitments of the Lenders shall be made pro rata according to the
respective Revolving Percentages of the relevant Lenders.
(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders; provided that at the option of the Borrower, all or a portion of
any optional prepayments of the Term Loans made in accordance with Section 2.10
may be applied to repay the Term Loans as directed by the Borrower. The amount
of each such optional principal prepayment of the Term Loans shall be applied to
reduce the then remaining installments of the Tranche A Term Loans and Tranche B
Term Loans as directed by the Borrower; provided that, at the option of the
Borrower, the amount of any optional principal prepayment of the Tranche B Term
Loans may be applied first to reduce the then remaining installments of the
Non-Extended Tranche B Term Loans and then (to the extent any amount of such
optional principal prepayment remains) to reduce the then remaining installments
of the Extended Tranche B Term Loans. Amounts prepaid on account of the Term
Loans may not be reborrowed.
(c) Each payment (including each prepayment) by the Borrower or any Subsidiary
Borrower on account of principal of and interest on the Revolving Loans shall be
made pro rata according to the respective outstanding principal amounts of the
Revolving Loans then held by the Revolving Lenders.
(d) All payments (including prepayments) to be made by the Borrower or any
Subsidiary Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made
prior to 1:00 P.M., New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the Funding Office, in
Dollars or in any other applicable currency and in immediately available funds.
The Administrative Agent shall distribute such payments to the Lenders promptly
upon receipt in like funds as received. If any payment hereunder (other than
payments on the Eurocurrency Loans) becomes due and payable on a day other than
a Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurocurrency Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension. Any
obligation under this Agreement denominated in currency other than Dollars
should be payable in such currency unless the obligor, the obligee and the
Administrative Agent shall otherwise agree.
(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower or any Subsidiary
Borrower a


48

--------------------------------------------------------------------------------







corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon, at a
rate up to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower or relevant Subsidiary
Borrower.
(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower or relevant Subsidiary Borrower prior to the date of any payment due to
be made by the Borrower or such Subsidiary Borrower hereunder that the Borrower
or such Subsidiary Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower or such Subsidiary
Borrower is making such payment, and the Administrative Agent may, but shall not
be required to, in reliance upon such assumption, make available to the Lenders
their respective pro rata shares of a corresponding amount. If such payment is
not made to the Administrative Agent by the Borrower or relevant Subsidiary
Borrower within three Business Days after such due date, the Administrative
Agent shall be entitled to recover, on demand, from each Lender to which any
amount which was made available pursuant to the preceding sentence, such amount
with interest thereon at the rate per annum equal to the daily average Federal
Funds Effective Rate. Nothing herein shall be deemed to limit the rights of the
Administrative Agent or any Lender against the Borrower or any Subsidiary
Borrower.
2.18    Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
(i) shall subject any Lender to any additional tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application or any
Eurocurrency Loan made by it (except for taxes addressed by Section 2.19
(including any Excluded Taxes) and changes in the rate of tax on the overall net
or gross income of such Lender);
(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate; or
(iii) shall impose on such Lender any other condition not described in (or
excepted from) the foregoing (i) and (ii);
and the result of any of the foregoing is to increase the cost to such Lender by
an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower or relevant Subsidiary Borrower
shall promptly pay such


49

--------------------------------------------------------------------------------







Lender, upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Borrower or relevant Subsidiary Borrower (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled.
(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity requirements or
in the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity requirements (whether or not having the force of
law) from any Governmental Authority made subsequent to the date hereof shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy or liquidity) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.
(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower or relevant Subsidiary Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error. Notwithstanding anything to the contrary in this Section, the Borrower or
relevant Subsidiary Borrower shall not be required to compensate a Lender
pursuant to this Section for any amounts incurred more than six months prior to
the date that such Lender notifies the Borrower or such Subsidiary Borrower of
such Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower or relevant Subsidiary Borrower pursuant
to this Section shall survive the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.
(d) Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall, in each case, be deemed to be a change in a Requirement of Law,
regardless of the date enacted, adopted, issued or implemented.
2.19    Taxes. (a) All payments made by or on behalf of the Borrower or any
Subsidiary Borrower under this Agreement or any other Loan Document shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding (a) net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender by the jurisdiction (or any political
subdivision or taxing authority thereof or therein) under the laws of which the
Administrative Agent or such Lender is organized or incorporated or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, and any taxes imposed on the
Administrative Agent or any Lender as a result of a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing


50

--------------------------------------------------------------------------------







such tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from the Administrative Agent or
such Lender having executed, delivered or performed its obligations or received
a payment under, or enforced, this Agreement or any other Loan Document) and (b)
any branch profit taxes imposed by the United States or any similar tax imposed
by any other Governmental Authority; provided that, if any such non-excluded
taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder, as
determined in good faith by the applicable Withholding Agent, (x) such amounts
shall be paid to the relevant Governmental Authority in accordance with
applicable law and (y) the amounts so payable by the Borrower or applicable
Subsidiary Borrower to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement as if such withholding or deduction had not been made, provided
further, however, that neither the Borrower nor any Subsidiary Borrower shall be
required to increase any such amounts payable to any Lender with respect to any
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (e) or (f) of this Section, (ii) that are United
States withholding taxes resulting from any Requirement of Law (including FATCA)
in effect on (and, in the case of FATCA, including any regulations or official
interpretations thereof issued after) the date such Lender becomes a party to
this Agreement (or designates a new lending office or offices) except, in the
case of an assignment or designation of a new lending office, to the extent that
the Lender making such assignment or designation was entitled, at the time of
such assignment or designation, to receive additional amounts from the Borrower
or the relevant Subsidiary Borrower with respect to Non-Excluded Taxes pursuant
to this section or (iii) that are imposed as a result of a Lender’s gross
negligence or willful misconduct (amounts described in the foregoing clauses
(a), (b), (i), (ii) and (iii), “Excluded Taxes”).
(b) In addition, the Borrower or any relevant Subsidiary Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower
or any Subsidiary Borrower, as promptly as possible thereafter the Borrower or
such Subsidiary Borrower shall send to the Administrative Agent for its own
account or for the account of the relevant Lender, as the case may be, a
certified copy of an original official receipt received by the Borrower or such
Subsidiary Borrower showing payment thereof. If (i) the Borrower or any
Subsidiary Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due
to the appropriate taxing authority, (ii) the Borrower or any Subsidiary
Borrower fails to remit to the Administrative Agent the required receipts or
other required documentary evidence or (iii) any Non-Excluded Taxes or Other
Taxes are imposed directly upon the Administrative Agent or any Lender, the
Borrower and each Subsidiary Borrower shall indemnify the Administrative Agent
and the Lenders for such amounts and any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure, in the case of (i) and (ii), or any such direct
imposition, in the case of (iii).
(d) Each Lender shall indemnify the Administrative Agent for the full amount of
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any Governmental Authority that are attributable to
such Lender and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.


51

--------------------------------------------------------------------------------







(e) Each Lender (or Transferee) (i) that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
to the Borrower and the Administrative Agent (or, in the case of a Participant,
to the Lender from which the related participation shall have been purchased)
(x) two copies of either U.S. IRS Form W-8BEN, Form W-8BEN-E, Form W-8ECI or
Form W-8IMY (together with any applicable underlying IRS forms) (y) in the case
of a Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit F and the applicable
Form W-8, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on payments under this
Agreement and the other Loan Documents, or (z) any other form prescribed by
applicable requirements of U.S. federal income tax law (including FATCA) as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable requirements of law to permit the Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made and (ii) that is a “United States Person” as defined in Section 7701(a)(30)
of the Code shall deliver to the Borrower and the Administrative Agent (or in
the case of a Participant, to the Lender from which the related participation
shall have been purchased) two copies of U.S. Internal Revenue Service Form W-9
(or any successor form) certifying that such Lender is exempt from U.S. federal
withholding tax. Such forms shall be delivered by each Lender on or before the
date it becomes a party to this Agreement (or, in the case of any Participant,
on or before the date such Participant purchases the related participation) and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent. In addition, each Lender shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Lender at any other time prescribed by applicable law or as reasonably requested
by the Borrower. Each Non-U.S. Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (and
any other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this Section, a Non -U.S.
Lender shall not be required to deliver any form pursuant to this Section that
such Non -U.S. Lender is not legally able to deliver.
(f) A Lender or Transferee that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
or any Subsidiary Borrower is located, or any treaty to which such jurisdiction
is a party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate; provided that such Lender is legally entitled
to complete, execute and deliver such documentation.
(g) If the Administrative Agent, any Transferee or any Lender determines, in its
sole good faith discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or any Subsidiary
Borrower or with respect to which the Borrower or any Subsidiary Borrower has
paid additional amounts pursuant to Section 2.18 or this Section 2.19, it shall
pay over such refund to the Borrower or such Subsidiary Borrower (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower or such Subsidiary Borrower under Section 2.18 or this Section 2.19
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Transferee or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the Borrower
or such Subsidiary Borrower, upon the request of the Administrative Agent ,


52

--------------------------------------------------------------------------------







such Transferee or such Lender, agrees to repay the amount paid over to the
Borrower or such Subsidiary Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Transferee or such Lender in the event the Administrative Agent,
such Transferee or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent, any Transferee or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower, any Subsidiary Borrower or any other Person.
(h) Each Assignee shall be bound by this Section 2.19.
(i) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
(j) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Restatement Effective Date, the Borrower, each Subsidiary Borrower and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Section 1.1471-2(b)(2)(i) of the United States
Treasury Regulations. Notwithstanding anything to the contrary contained in any
Loan Document, the Borrower shall indemnify the Administrative Agent, and hold
it harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable out-of-pocket fees, charges and disbursements
of any counsel for any of the foregoing, incurred by or asserted against it
arising out of, in connection with, or as a result of this treatment; provided,
that the Borrower shall have no obligation hereunder to the Administrative Agent
to the extent such losses, claims, damages, liabilities and related expenses are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of the
Administrative Agent; provided further, that that the Borrower shall not be
liable for the fees and disbursements of more than one separate firm for the
Administrative Agent in connection with any one action or any separate but
substantially similar or related actions in the same jurisdiction, nor shall the
Borrower be liable for any settlement or extra-judicial resolution of the
Administrative Agent’s claims without the Borrower’s written consent.
(k) For purposes of this Section 2.19, the term “Lender” includes the Issuing
Lender and the Swingline Lender and the term “applicable law” includes FATCA.
2.20    Indemnity. The Borrower or relevant Subsidiary Borrower agrees to
indemnify each Lender for, and to hold each Lender harmless from, any actual
loss or expense that such Lender may sustain or incur as a consequence of
(a) default by the Borrower or relevant Subsidiary Borrower in making a
borrowing of, conversion into or continuation of Eurocurrency Loans after the
Borrower or such Subsidiary Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement, (b) default by the Borrower or
relevant Subsidiary Borrower in making any prepayment of or conversion from
Eurocurrency Loans after the Borrower or such Subsidiary Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurocurrency Loans on a day that is not the last day
of an Interest Period with respect thereto. Such indemnification may include an
amount up to the excess, if any, of (i) the amount of interest that would have
accrued on the amount so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein (excluding, however, the Applicable
Margin and any minimum Eurocurrency Rate to the extent in effect, included
therein, if any) over (ii) the amount of interest (as reasonably determined by


53

--------------------------------------------------------------------------------







such Lender) that would have accrued to such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank eurocurrency market. A certificate as to any amounts payable pursuant
to this Section submitted to the Borrower or relevant Subsidiary Borrower by any
Lender shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
2.21    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.18 or 2.19(a) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or any Subsidiary Borrower or the rights of any
Lender pursuant to Section 2.18 or 2.19(a).
2.22    Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.18 or 2.19(a), (b) becomes a Defaulting Lender or (c) fails to give its
consent for any issue requiring the consent of 100% of the Lenders or all
affected Lenders (and such Lender is an affected Lender) and for which Lenders
holding 51% of the Loans and/or Commitments required for such vote have
consented, with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.21 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.18 or 2.19(a), (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 2.20 if any Eurocurrency Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial institution
shall be reasonably satisfactory to the Administrative Agent, (vii) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 10.6 (provided that the Borrower shall be obligated to pay
the registration and processing fee referred to therein), (viii) until such time
as such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.18 or 2.19(a), as the case may
be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.
2.23    Incremental Facilities.
(a)    (i) After the Restatement Effective Date and before the Final Term Loan
Maturity Date (with respect to Term Loans (other than Tranche A Term Loans)),
the Revolving Termination Date (with respect to Revolving Loans and Tranche A
Term Loans), as applicable, the Borrower, by written notice to the
Administrative Agent, may request the establishment of (x) one or more (A)
additional tranches of term loans or (B) increases (an “Incremental Term Loan
Increase”) to an existing tranche of term loans (the commitments thereto, the
“Incremental Term Loan Commitments”) and/or (y) one or more increases in the
Revolving Commitments (the “Incremental Revolving Commitments”; together with
the Incremental Term Loan Commitments, the “Incremental Loan Commitments”);
provided that (x) each such request shall be for not less than $25,000,000 (or
such lesser amount up to the Maximum Facilities Amount) and (y) after giving
effect to each such request and the proposed use of proceeds thereof, the
aggregate amount (the “Maximum Facilities Amount”) of the Facilities (which
term, for the avoidance of


54

--------------------------------------------------------------------------------







doubt, shall be amended pursuant to the Incremental Commitment Agreement to
include any additional tranches of term loans so requested, if applicable) shall
not exceed $3,000,000,000 and (ii) after the Restatement Effective Date and
before the Final Term Loan Maturity Date, the Borrower, by written notice to
Administrative Agent, may also request the establishment of a synthetic letter
of credit facility (the “Incremental Synthetic L/C Facility”; the commitments
thereto, the “Incremental Synthetic L/C Commitments”; and, together with the
Incremental Loan Commitments, the “Incremental Commitments”); provided that (x)
each such request shall be for not less than $25,000,000 (or such lesser amount
up to the Maximum Incremental Synthetic Facility Amount) and (y) after giving
effect to each such request, the aggregate principal amount (the “Maximum
Incremental Synthetic Facility Amount”) of the Incremental Synthetic L/C
Commitments shall not exceed $200,000,000. Each such notice shall specify the
date (each, an “Increased Amount Date”) on which the Borrower proposes that the
Incremental Commitments shall be effective, which shall be a date not less than
10 Business Days after the date on which such notice is delivered to the
Administrative Agent. The Borrower may approach any Lender or any Person to
provide or arrange all or a portion of the Incremental Commitments; provided
that (i) no Lender will be required to provide such Incremental Commitment, (ii)
any entity providing all or a portion of the Incremental Commitments other than
a Lender, an affiliate of a Lender or an Approved Fund, shall be reasonably
acceptable to the Administrative Agent (with such acceptance by the
Administrative Agent to not be unreasonably withheld or delayed) and (iii) any
entity providing all or a portion of the Incremental Revolving Commitments other
than a Lender, an affiliate of a Lender or an Approved Fund, shall be reasonably
acceptable to each Issuing Lender (with such acceptance by the Issuing Lenders
to not be unreasonably withheld or delayed).
(b)    In each case, such Incremental Commitments shall become effective as of
the applicable Increased Amount Date, provided that
(i) no Default or Event of Default shall have occurred and be continuing on such
Increased Amount Date before or after giving effect to such Incremental
Commitments,
(ii) the Borrower shall be in compliance with Section 7.1 as of the most
recently ended fiscal quarter after giving effect to such Incremental
Commitments and the use of proceeds thereof (provided, in the case of the
Incremental Synthetic Facility, not giving effect to any deemed usage thereof)
and assuming any related Specified Transaction has occurred,
(iii) the weighted average life to maturity of any Incremental Term Loan (other
than any Incremental Tranche A Term Loan) shall be greater than or equal to the
then-remaining weighted average life to maturity of the Term Loans,
(iv) the maturity date of the Incremental Synthetic L/C Facility shall be no
earlier than the Final Term Loan Maturity Date,
(v) the interest rate margin in respect of any Incremental Revolving Loans that
is in effect on the Increased Amount Date (after giving effect to original issue
discount (“OID”) or upfront fees, (which shall be deemed to constitute like
amounts of OID, with OID being equated to interest rates in a manner determined
by the Administrative Agent based on a four-year life to maturity) paid to all
of the Incremental Revolving Lenders in connection therewith but excluding any
customary arrangement, commitment or other similar fees payable to one or more
arrangers (or their affiliates) in connection therewith) shall not exceed the
sum of (x) the Applicable Margin for the Revolving Loans made pursuant to the
Revolving Commitments that is in effect on the Increased Amount Date, and (y)
the OID or the upfront fees paid to all of the Lenders in respect


55

--------------------------------------------------------------------------------







of such Revolving Commitments, which shall be equated to interest rate based on
a four-year life to maturity, or if it does so exceed the sum of such Applicable
Margin and such fees, such Applicable Margin for the Revolving Loans made
pursuant to the Revolving Commitments, shall be increased so that the interest
rate margin in respect of such Incremental Revolving Loans that is in effect on
the Increased Amount Date (giving effect to any OID issued or such upfront fees
paid to all of the Incremental Lenders in connection therewith as set forth
above) is no greater than the sum of (x) the Applicable Margin for the Revolving
Loans made pursuant to the Revolving Commitments that is in effect on the
Increased Amount Date, and (y) the OID or the upfront fees paid to all of the
Lenders in respect of such Revolving Commitments,
(vi) with respect to the Term Loans (other than the Tranche A Term Loans and any
other Incremental Tranche A Term Loans), if the final maturity date of any
Incremental Term Loans (except for any Incremental Tranche A Term Loans) is not
at least one year later than the Final Term Loan Maturity Date, the interest
rate margin in respect of such Incremental Term Loans (after giving effect to
OID or upfront fees paid to all of the Incremental Term Loan Lenders in
connection therewith but excluding any customary arrangement, commitment or
other similar fees payable to one or more arrangers (or their affiliates) in
connection therewith) (with fees and OID being equated to interest rate in the
manner set forth above)) shall not exceed by more than 50 basis points the sum
of (1) the Applicable Margin for the Term Loans that is in effect on the
Increased Amount Date (other than the Tranche A Term Loans and any other
Incremental Tranche A Term Loans), and (2) the upfront fees paid to all of the
Lenders in respect of such Term Loans, which shall be equated to interest rate
based on a four-year life to maturity, or if it does so exceed by more than 50
basis points the sum of such Applicable Margin and such fees, the Applicable
Margin for such Term Loans shall be increased so that the interest rate margin
in respect of such Incremental Term Loans (after giving effect to any OID issued
or such upfront fees paid to all of the Incremental Term Loan Lenders in
connection therewith as set forth above) is no greater than the sum of (1) the
Applicable Margin for such Term Loans that is in effect on the Increased Amount
Date, (2) the OID or upfront fees paid to all of the Lenders in respect of such
Term Loans and (3) 50 basis points,
(vii) if the final maturity date of any Incremental Synthetic L/C Facility is
not at least one year later than the Final Term Loan Maturity Date, the interest
rate margin in respect of such Incremental Synthetic L/C Facility (after giving
effect to OID or upfront fees paid to all of the Lenders participating in such
Incremental Synthetic L/C Facility in connection therewith but excluding any
customary arrangement, commitment or other similar fees payable to one or more
arrangers (or their affiliates) in connection therewith)(with fees and OID being
equated to interest rate in the manner set forth above)) shall not exceed by
more than 50 basis points the sum of (x) the Applicable Margin for the Term
Loans, and (y) the upfront fees paid to all of the Lenders in respect of their
Term Loans, which shall be equated to interest rate based on a four-year life to
maturity, or if it does so exceed by more than 50 basis points the sum of such
Applicable Margin and such fees, such Applicable Margin for the Term Loans shall
be increased so that the interest rate margin in respect of such Incremental
Synthetic L/C Facility (giving effect to any OID issued or such upfront fees
paid to all of the Incremental Synthetic L/C Lenders in connection therewith as
set forth above) is no greater than the sum of (x) the Applicable Margin for the
Term Loans that is in effect on the Increased Amount Date, (y) the upfront fees
paid to all of the Lenders in respect of their Term Loans and (z) 50 basis
points; provided, further, that the interest margin in respect of such
Incremental Synthetic L/C Facility may be increased by an additional 200 basis
points in the form of an additional OID or upfront fees if reasonably necessary
after increasing the Applicable Margin for the Term Loans as set forth in this
clause (vii), and


56

--------------------------------------------------------------------------------







(viii) the Incremental Revolving Commitments, the Incremental Term Loan
Commitments or the Incremental Synthetic L/C Commitments shall be effected, in
each case, pursuant to one or more incremental commitment agreements in a form
reasonably acceptable to the Administrative Agent (each, a “Incremental
Commitment Agreement”) executed and delivered by the Borrower, the applicable
Incremental Revolving Lender, the Incremental Term Loan Lender or the
Incremental Synthetic L/C Lender and the Administrative Agent pursuant to which
the applicable Incremental Revolving Lender, Incremental Term Loan Lender or the
Incremental Synthetic L/C Lender agrees to be bound to the terms of this
Agreement as a Lender. Except for Incremental Term Loans made in connection with
an Incremental Term Loan Increase, any Incremental Term Loans made on an
Increased Amount Date shall be designated a separate tranche of Incremental Term
Loans for all purposes of this Agreement, and the provisions of clauses (vi) and
(vii) above shall be determined separately for each tranche of Term Loans.
Notwithstanding the foregoing, in the case of any Incremental Loan Commitments
implemented to finance a Permitted Acquisition, satisfaction of the conditions
set forth in clauses (i) and (ii) may, at the option of the Borrower, be
determined solely as of the date on which the definitive agreement governing
such Permitted Acquisition is executed, calculated to give pro forma effect to
such acquisition as if it had occurred on such date of determination.
(c)    On any Increased Amount Date on which Incremental Revolving Commitments
are effected, subject to the satisfaction of the foregoing terms and conditions,
(x) each of the Lenders with Revolving Commitments being increased shall assign
to each Person with an Incremental Revolving Commitment (each, an “Incremental
Revolving Lender”) and each of the Incremental Revolving Lenders shall purchase
from each of the Lenders with Revolving Commitments, at the principal amount
thereof, such interests in the Revolving Loans outstanding on such Increased
Amount Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, the Revolving Loans will be held by existing
Revolving Lenders and Incremental Revolving Lenders ratably in accordance with
their Revolving Commitments after giving effect to the addition of such
Incremental Revolving Commitments to the Revolving Commitments, (y) each
Incremental Revolving Commitment shall be deemed for all purposes a Revolving
Commitment and each Loan made thereunder (an “Incremental Revolving Loan”) shall
be deemed, for all purposes, a Revolving Loan and (z) each Incremental Revolving
Lender shall become a Lender with respect to the Incremental Revolving
Commitment and all matters relating thereto. The terms and provisions of the
Incremental Revolving Loans and Incremental Revolving Commitments shall be
substantially identical to the Revolving Loans and the Revolving Commitments of
the Revolving Facility.
(d)     On any Increased Amount Date on which any Incremental Term Loan
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions and unless otherwise provided in the applicable Incremental
Commitment Agreement, (i) each Person with an Incremental Term Loan Commitment
(each, an “Incremental Term Loan Lender”) shall make a Loan to the Borrower (an
“Incremental Term Loan”) in an amount equal to its Incremental Term Loan
Commitment, and (ii) each Incremental Term Loan Lender shall become a Lender
hereunder with respect to the Incremental Term Loan Commitment and the
Incremental Term Loans made pursuant thereto.
(e)    On any Increased Amount Date on which any Incremental Synthetic L/C
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (i) each Person with an Incremental Synthetic L/C Commitment (each,
an “Incremental Synthetic L/C Lender”; together with Incremental Revolving
Lenders and Incremental Term Loan Lenders, the “Incremental Lenders”) shall make
a deposit in a credit linked deposit account in respect of such Incremental
Synthetic


57

--------------------------------------------------------------------------------







L/C Facility (an “Incremental Synthetic Deposit”) in an amount equal to its
Incremental Synthetic L/C Commitment, and (ii) each Incremental Synthetic L/C
Lender shall become a Lender hereunder with respect to the Incremental Synthetic
L/C Commitment and the Incremental Synthetic Deposits made pursuant thereto.
(f)    Each Incremental Commitment Agreement may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.23.
For the avoidance of doubt, (i) the Tranche A Term Loans constitute Incremental
Tranche A Term Loans, (ii) the Tranche B Term Loans constitute Incremental Term
Loans, and (iii) the Tranche A Term Lenders shall be Incremental Term Loan
Lenders, in each case, for all purposes of this Agreement and the other Loan
Documents.
2.24    Prepayments Required Due to Currency Fluctuation. On the last Business
Day of each fiscal quarter, or at such other time as is reasonably determined by
the Administrative Agent or the Issuing Lender, as applicable, the
Administrative Agent or the Issuing Lender, as applicable, shall determine the
Dollar Equivalent of aggregate outstanding Revolving Extensions of Credit. If,
at the time of such determination the aggregate outstanding Revolving Extensions
of Credit exceed the Revolving Commitments then in effect by 5% or more, then
within five Business Days of notice to the Borrower, the Borrower or the
relevant Subsidiary Borrower shall prepay Revolving Loans or Swingline Loans or
cash collateralize the outstanding Letters of Credit in an aggregate principal
amount at least equal to such excess; provided that the failure of the
Administrative Agent or the Issuing Lender, as applicable, to determine the
Dollar Equivalent Amount of the aggregate outstanding Revolving Extensions of
Credit as provided in this Section 2.24 shall not subject the Administrative
Agent to any liability hereunder.
2.25    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)     fees shall cease to accrue on the Revolving Commitment of such
Defaulting Lender pursuant to Section 2.8;
(b)     the Commitment and Revolving Extensions of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.1); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;
(c) if any L/C Obligations exist at the time a Revolving Lender is a Defaulting
Lender then:
(i) subject to the satisfaction of the condition precedent in Section 5.2(b) of
the Credit Agreement and following notice by the Administrative Agent, all or
any part of the Defaulting Lender’s ratable participating interest in the L/C
Obligations shall be reallocated among the Revolving Lenders that are not
Defaulting Lenders in accordance with their respective Revolving Percentages
but, in any case, only to the extent the sum of the outstanding Revolving
Extensions of Credit of all Revolving Lenders that are not Defaulting Lenders
before giving effect to such reallocation plus such Defaulting Lender’s ratable
participating interest in the L/C


58

--------------------------------------------------------------------------------







Obligations does not exceed the total of the Revolving Commitments of all
Revolving Lenders that are not Defaulting Lenders; provided that if such
condition precedent is not satisfied on the date of such notice by the
Administrative Agent, the Borrower shall within five Business Days following
notice by the Administrative Agent, either (x) cash collateralize such
Defaulting Lender’s ratable participating interest in the L/C Obligations or (y)
backstop such Defaulting Lender’s participating interest in the L/C Obligations
with a letter of credit reasonably satisfactory to the applicable Issuing
Lender;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected as a result of the limitations set forth therein, the
Borrower shall within five Business Days following notice by the Administrative
Agent, either (x) cash collateralize such Defaulting Lender’s participating
interest in the L/C Obligations (after giving effect to any partial reallocation
pursuant to clause (i) above) or (y) backstop such Defaulting Lender’s
participating interest in the L/C Obligations (after giving effect to any
partial reallocation pursuant to clause (i) above) with a letter of credit
reasonably satisfactory to the applicable Issuing Lender, in each case, for so
long as such L/C Obligations are outstanding;


(iii) if the Borrower cash collateralizes or backstops any portion of such
Defaulting Lender’s L/C Obligations pursuant to this paragraph (a), the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.3 with respect to such Defaulting Lender’s L/C Obligations during the
period such Defaulting Lender’s L/C Obligations are cash collateralized or
backstopped;
(iv) if the L/C Obligations attributable to the Defaulting Lenders that are
Revolving Lenders is reallocated pursuant to this paragraph (a), then the fees
payable to the Lenders pursuant to Sections 2.8 and 3.3 shall be adjusted in
accordance with the non-Defaulting Lenders’ respective Revolving Percentages;
(v) if any Defaulting Lender’s participating interest in L/C Obligations is
neither cash collateralized, backstopped nor reallocated pursuant to this
paragraph (a), then, without prejudice to any rights or remedies of the Issuing
Lenders or any Lender hereunder, all letter of credit fees payable under Section
3.3 with respect to such Defaulting Lender’s participating interest in all L/C
Obligations shall be payable to the applicable Issuing Lenders until such
participating interest in all L/C Obligations is backstopped, cash
collateralized and/or reallocated;
(vii) any subsequent request for issuance, amendment or increase of any Letter
of Credit shall be subject to reallocating or cash collateralizing the relating
L/C Obligations attributable to any Defaulting Lender that is a Revolving Lender
in the manner described above; and
(viii) in the event a Revolving Lender ceases to be a Defaulting Lender, all
outstanding L/C Obligations shall be immediately reallocated ratably to the
Revolving Lenders who are not Defaulting Lenders and any cash collateral posted
in respect of such Lender’s participating interest shall be returned to the
Borrower and any letter of credit issued to backstop such Lender’s participating
interest shall be terminated, cancelled or returned to the Borrower for
cancellation, in each case, within three Business Days.


59

--------------------------------------------------------------------------------







(d)     if any Swingline Loans are outstanding at the time a Lender is a
Defaulting Lender, the Borrower shall within five Business Days following notice
by the Administrative Agent prepay such Swingline Loans or, if agreed by the
Swingline Lenders, cash collateralize the participating interests in the
Swingline Loans of the Defaulting Lender on terms reasonably satisfactory to the
Swingline Lenders; and
(e)     following the notice by the Administrative Agent to the Borrower
pursuant to clauses (c) or (d) above, no Swingline Lender shall be required to
fund any Swingline Loan and no Issuing Lender shall be required to issue or
increase any Letter of Credit unless it is reasonably satisfied that the
reallocation and cash collateral requirements described in clauses (c) and (d)
above shall be provided for.
2.26     Extension of the Facilities
(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders under any Facility holding Term Loans or Revolving
Commitments with a like maturity date, on a pro rata basis (based on the
aggregate Term Loans or Revolving Commitments with a like maturity date) and on
the same terms to each such Lender, the Borrower is hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s Term Loan or Revolving Commitment and otherwise modify the terms
of such Term Loans or Revolving Commitments pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing or
decreasing the interest rate or fees payable in respect of such Term Loans or
Revolving Commitments (and related outstandings)) (each, an “Extension”, and
each group of Term Loans or Revolving Commitments, as so extended, as well as
the original Term Loans or Revolving Commitments not so extended, being a
“tranche”; any Extended Credits shall constitute a separate tranche of Term
Loans or Revolving Commitments from the tranche of Term Loans or Revolving
Commitments from which they were converted), so long as the following terms are
satisfied: (i) no Default or Event of Default shall have occurred and be
continuing at the time the offering document in respect of an Extension Offer is
delivered to the Lenders (the “Extension Offer Date”), (ii) except as to
interest rates, fees and final maturity and related provisions including call
protection (which shall be set forth in the relevant Extension Offer), the Term
Loan or Revolving Commitment of any Lender that agrees to an Extension with
respect to such Term Loan or Revolving Commitment extended pursuant to an
Extension (an “Extended Credit”), and the related outstandings, shall be a Term
Loan or Revolving Commitment (or related outstandings, as the case may be) with
the same terms as the original Term Loan or Revolving Commitments (and related
outstandings) from which they were converted; provided that (1) in the event
that the interest rate margins for the Loans made pursuant to any Extended
Credit (each, an “Extended Loan”) having a maturity within twelve months of the
maturity date of the Term Loan or Revolving Commitment being extended is higher
than the interest rate margins for the Loans that are being extended, then the
interest rate margining for the Loans that are not being extended shall be
increased to the extent necessary so that such interest rate margins are equal
to the interest rate margins of such Extended Loans incurred pursuant to such
Extension (provided that, in determining the interest rate margins applicable to
the Extended Loans or the Loans, (x) OID or upfront fees (which shall be deemed
to constitute like amounts of OID, with OID being equated to interest rates in a
manner determined by the Administrative Agent based on a four-year maturity)
paid to all Lenders in respect of the Extended Loans or the Loans, as
applicable, shall be included, and (y) customary arrangement or commitment fees
payable to one or more arrangers (or their affiliates) in connection with such
Extension shall be excluded), (2) in the case of Extensions of Revolving
Commitments (“Extended Commitments”, the borrowing and repayment (except for (A)
payments of interest and fees at different rates on Extended


60

--------------------------------------------------------------------------------







Commitments (and related outstandings), (B) repayments required upon the
maturity date of the non-extending Commitments and (C) repayment made in
connection with a permanent repayment and termination of commitments) of Loans
with respect to Extended Commitments after the applicable Extension date shall
be made on a pro rata basis with all other Revolving Commitments, (3) in the
case of Extended Commitments, the repayment of Loans with respect to, and
termination of, Extended Commitments after the applicable Extension date shall
be made on a pro rata basis with all other Revolving Commitments, except that
the Borrower shall be permitted to permanently repay and terminate commitments
of any such tranche on a greater than a pro rata basis as compared to any other
tranche with a later maturity date than such tranche and (4) assignments and
participations of Extended Credits and the related outstandings shall be
governed by the same assignment and participation provisions applicable to
Revolving Commitments and Revolving Loans and (5) at no time shall there be
Revolving Commitments hereunder (including Extended Commitments and any original
Revolving Commitments) which have more than three different maturity dates,
(iii) if the aggregate principal amount of Term Loans or Revolving Commitments
in respect of which Lenders shall have accepted the relevant Extension Offer
shall exceed the maximum aggregate principal amount of Term Loans or Revolving
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans or Revolving Commitments (and the
related outstandings) of such Lenders shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Lenders have accepted such
Extension Offer, (iv) if the aggregate principal amount of Term Loans or
Revolving Commitments in respect of which Lenders shall have accepted the
relevant Extension Offer shall be less than the maximum aggregate principal
amount of Term Loans or Revolving Commitments, as the case may be, offered to be
extended by the Borrower pursuant to such Extension Offer, then the Borrower may
require each Lender that does not accept such Extension Offer to assign pursuant
to Section 10.6 no later than forty-five (45) days after the Extension Offer
Date its pro rata share of the outstanding Loans, Revolving Commitments and/or
participations in Letters of Credit (as applicable) offered to be extended
pursuant to such Extension Offer to one or more assignees which have agreed to
such assignment and to extend the applicable maturity date; provided that (1)
each Lender that does not respond affirmatively within thirty (30) days of the
Extension Offer Date shall be deemed not to have accepted such Extension Offer,
(2) each assigning Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (3) the processing and recordation fee specified in Section
10.6(b) shall be paid by the Borrower or such assignee and (4) the assigning
Lender shall continue to be entitled to the rights under Section 10.5 for any
period prior to the effectiveness of such assignment, (v) all documentation in
respect of such Extension shall be consistent with the foregoing and (vi) any
applicable Minimum Extension Condition shall be satisfied unless waived by the
Borrower.
(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.10 or Section 2.11 and (ii)
each Extension Offer shall specify the minimum amount of Term Loans or Revolving
Commitments to be tendered, which shall be a minimum amount approved by the
Administrative Agent (a “Minimum Extension Condition”); provided that the
Borrower may waive the Minimum Extension Condition. The Administrative Agent and
the Lenders hereby consent to the transactions contemplated by this Section
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Commitments on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement (including, without limitation, Sections 2.9, 2.10, 2.11, 2.17
and 10.7) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section.


61

--------------------------------------------------------------------------------







(c) The consent of the Administrative Agent shall be required to effectuate any
Extension, such consent not to be unreasonably withheld. No consent of any
Lender shall be required to effectuate any Extension, other than (A) the consent
of each Lender agreeing to such Extension with respect to one or more of its
Revolving Commitments or Term Loans (or a portion thereof) (or, in the case of
an Extension pursuant to clause (iv) of Section 2.26(a), the consent of the
assignee agreeing to the assignment of one or more Revolving Commitments or Term
Loans, the Revolving Loans or Term Loans and/or participations in Letters of
Credit) and (B) in the case of Extended Commitments, the consent of each Issuing
Lender, which consent shall not be unreasonably withheld or delayed. All
Extended Commitments and all obligations in respect thereof shall be Obligations
under this Agreement and the other Loan Documents that are secured by the
Collateral on a pari passu basis with all other applicable Obligations under
this Agreement and the other Loan Documents. The Lenders hereby irrevocably
authorize the Administrative Agent to enter into amendments to this Agreement
and the other Loan Documents with the Borrower as may be necessary in order to
establish new tranches or sub-tranches in respect of Revolving Commitments and
Term Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section. In addition,
if so provided in such amendment and with the consent of the Issuing Lenders,
participations in Letters of Credit expiring on or after the Revolving
Termination Date with respect to Revolving Commitments not so extended shall be
re-allocated from Lenders holding Revolving Commitments to Lenders holding
Revolving Commitments extended pursuant to such amendment in accordance with the
terms of such amendment; provided, however, that such participation interests
shall, upon receipt thereof by the relevant Lenders holding Revolving
Commitments, be deemed to be participation interests in respect of such
Revolving Commitments and the terms of such participation interests (including,
without limitation, the commission applicable thereto) shall be adjusted
accordingly.
(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.
SECTION 3.LETTERS OF CREDIT
3.1    L/C Commitment. (a) Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Revolving Lenders set
forth in Section 3.4(a), agrees to issue standby letters of credit (“Letters of
Credit”) providing for the payment of cash upon the honoring of a presentation
thereunder, for the account of the Borrower or any Subsidiary Borrower on any
Business Day during the Revolving Commitment Period in such form as may be
approved from time to time by such Issuing Lender; provided that such Issuing
Lender shall not issue any Letter of Credit if, after giving effect to such
issuance, (i) the Dollar Equivalent of the then outstanding L/C Obligations of
such Issuing Lender would exceed such Issuing Lender’s L/C Commitment then in
effect, (ii) the outstanding principal amount of any Lender’s Revolving
Extensions of Credit shall exceed the amount of such Lender’s Revolving
Commitment or (iii) the aggregate amount of the Available Revolving Commitments
would be less than zero. Each Letter of Credit shall (i) be denominated in
Dollars or an Optional Currency and (ii) expire no later than the earlier of (x)
the first anniversary of its date of issuance and (y) the date that is five
Business Days prior to the Revolving Termination Date (the “Letter of Credit
Expiration Date”), provided that any Letter of Credit with a one-year term may
provide for the automatic extension or extension thereof for additional one-year
periods (which shall in no event extend beyond the date referred


62

--------------------------------------------------------------------------------







to in clause (y) above). Each request by the Borrower or any Subsidiary Borrower
for the issuance of or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower or any Subsidiary Borrower that the Letter of
Credit or amendment so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s or Subsidiary Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly, the
Borrower or Subsidiary Borrower may, during the foregoing period, obtain Letter
of Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. If the Borrower so requests in any applicable Application,
the Issuing Lender may, in its sole discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the Issuing Lender to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the Issuing Lender, the Borrower shall not be required to make a specific
request to the Issuing Lender for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the Issuing Lender to permit the extension of such Letter
of Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the Issuing Lender shall not permit any
such extension if (A) the Issuing Lender has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (y) of Section 3.1(a) or Section 3.1(b)), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Borrower that
one or more of the applicable conditions specified in Section 5.2 is not then
satisfied, and in each such case directing the Issuing Lender not to permit such
extension.
(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if (i) such issuance would conflict with, or cause such Issuing Lender or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law, (ii) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing the Letter of Credit, or any Requirement of Law applicable to the
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Lender
shall prohibit, or request that the Issuing Lender refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon the Issuing Lender with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Lender is not
otherwise compensated hereunder) not in effect on the Restatement Effective
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Restatement Effective Date and which the
Issuing Lender in good faith deems material to it, (iii) the issuance of the
Letter of Credit would violate one or more policies of the Issuing Lender
applicable to letters of credit generally or (iv) such Issuing Lender does not
as of the issuance date of the requested Letter of Credit issue Letters of
Credit in the requested currency.
(c) Unless otherwise expressly agreed by the Issuing Lender and the Borrower or
Subsidiary Borrower, as applicable, when a Letter of Credit is issued, the rules
of the ISP shall apply to each standby Letter of Credit. Notwithstanding the
foregoing, the Issuing Lender shall not be responsible to the Borrower or
Subsidiary Borrower for, and the Issuing Lender’s rights and remedies against
the Company shall not be impaired by, any action or inaction of the Issuing
Lender required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this


63

--------------------------------------------------------------------------------







Agreement, including the Requirement of Law or any order of a jurisdiction where
the Issuing Lender or the beneficiary is located, the practice stated in the ISP
or UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.
3.2    Procedure for Issuance of Letter of Credit. The Borrower or any
Subsidiary Borrower may from time to time request that any Issuing Lender issue
or amend a Letter of Credit by delivering to such Issuing Lender at its address
for notices specified herein an Application therefor, completed to the
satisfaction of such Issuing Lender, and such other certificates, documents and
other papers and information as such Issuing Lender may request. Upon receipt of
any Application, the relevant Issuing Lender will process such Application and
the certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall any
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the relevant Issuing Lender and the Borrower or
relevant Subsidiary Borrower. The relevant Issuing Lender shall furnish a copy
of such Letter of Credit to the Borrower or relevant Subsidiary Borrower
promptly following the issuance thereof. The relevant Issuing Lender shall
promptly furnish to the Administrative Agent, which shall in turn promptly
furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).
3.3    Fees and Other Charges. (a) The Borrower will pay a fee on all
outstanding Letters of Credit issued for the account of the Borrower and any
relevant Subsidiary Borrower at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurocurrency Loans under the Revolving Facility,
shared ratably among the Revolving Lenders and payable quarterly in arrears on
each Fee Payment Date after the issuance date. In addition, the Borrower shall
pay a fronting fee in an amount to be agreed with the relevant Issuing Lender
(but, in any event, not greater than of 0.125% per annum) on the undrawn and
unexpired amount of each Letter of Credit issued by such Issuing Lender for the
account of the Borrower or any relevant Subsidiary Borrower, payable quarterly
in arrears to the relevant Issuing Lender on each Fee Payment Date after the
issuance date.
(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.
3.4    L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce such Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from such Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
such Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by such Issuing Lender thereunder.
Each L/C Participant agrees with each Issuing Lender that, if a draft is paid
under any Letter of Credit for which such Issuing Lender is not reimbursed in
full by the Borrower or relevant Subsidiary Borrower in accordance with the
terms of this Agreement (“Unreimbursed Amounts”), such L/C Participant shall pay
to such Issuing Lender upon demand at such Issuing Lender’s


64

--------------------------------------------------------------------------------







address for notices specified herein an amount equal to such L/C Participant’s
Revolving Percentage of the amount of such draft, or any part thereof, that is
not so reimbursed. Each L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Participant may have against any Issuing Lender, the Borrower, any
Subsidiary Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower or any
Subsidiary Borrower, (iv) any breach of this Agreement or any other Loan
Document by the Borrower, any Subsidiary Borrower, any other Loan Party or any
other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
(b) If any amount required to be paid by any L/C Participant to any Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to such Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
relevant Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the relevant Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, such
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Facility. A
certificate of the relevant Issuing Lender submitted to any L/C Participant with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.
(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
relevant Subsidiary Borrower or otherwise, including proceeds of collateral
applied thereto by such Issuing Lender), or any payment of interest on account
thereof, such Issuing Lender will distribute to such L/C Participant its pro
rata share thereof; provided, however, that in the event that any such payment
received by such Issuing Lender shall be required to be returned by such Issuing
Lender, such L/C Participant shall return to such Issuing Lender the portion
thereof previously distributed by such Issuing Lender to it.
3.5    Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower or relevant Subsidiary Borrower shall reimburse
the relevant Issuing Lender for the amount of (a) the draft so paid and (b) any
taxes, fees, charges or other costs or expenses incurred by such Issuing Lender
in connection with such payment, not later than 1:00 P.M., New York City time,
on (i) the Business Day that the Borrower or relevant Subsidiary Borrower
receives notice of such draft, if such notice is received on such day prior to
10:00 A.M., New York City time, or (ii) if clause (i) above does not apply, the
Business Day immediately following the day that the Borrower or relevant
Subsidiary Borrower receives such notice. Each such payment shall be made to the
relevant Issuing Lender at its address for notices referred to herein in Dollars
or in any other applicable currency and in immediately available funds. The
relevant Issuing Lender (at its option) may require reimbursement in Dollars
even if the draft so paid was in any other applicable currency. Interest shall
be payable on any such amounts from the date on which the relevant draft is paid
until payment in full at the rate set forth in (x) until the


65

--------------------------------------------------------------------------------







Business Day next succeeding the date of the relevant notice, Section 2.14(b)
and (y) thereafter, Section 2.14(c).
3.6    Obligations Absolute. The obligations of the Borrower and any relevant
Subsidiary Borrower under this Section 3 shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment that the Borrower or such Subsidiary Borrower, as the case
may be, may have or have had against any Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower and each relevant Subsidiary
Borrower also agrees with each Issuing Lender that such Issuing Lender shall not
be responsible for, and the Reimbursement Obligations under Section 3.5 of the
Borrower and any relevant Subsidiary Borrower shall not be affected by, among
other things, (i) the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, (ii) any dispute between or among the Borrower or
such Subsidiary Borrower, as the case may be, and any beneficiary of any Letter
of Credit or any other party to which such Letter of Credit may be transferred
or any claims whatsoever of the Borrower or such Subsidiary, as the case may be,
against any beneficiary of such Letter of Credit or any such transferee, (iii)
any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other Loan document, (iv) waiver by the Issuing Lender of any requirement
that exists for the Issuing Lender’s protection and not the protection of the
Borrower or Subsidiary Borrower or any waiver by the Issuing Lender which does
not in fact materially prejudice the Borrower or Subsidiary Borrower, (v) honor
of a demand for payment presented electronically even if such Letter of Credit
requires that demand be in the form of a draft, (vi) any payment made by the
Issuing Lender in respect of an otherwise complying item presented after the
date specified as the expiration date of, or the date by which documents must be
received under, such Letter of Credit if presentation after such date is
authorized by the UCC, the ISP, or the UCP as applicable, (vii) any payment by
the Issuing Lender under such Letter of Credit against presentation of a draft
or certificate that does not strictly comply with the terms of such Letter of
Credit, or any payment made by the Issuing Lender under such Letter of Credit to
any person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative or successor to any beneficiary or any transferee of such Letter
of Credit, including any arising in connection with any proceeding under any
debtor relief law, (viii) any adverse change in the relevant exchange rates or
in the availability of the relevant alternative currency to the Borrower or
Subsidiary Borrower or in the relevant currency markets generally or (ix) any
other circumstance or happening whatsoever, whether or not similar to any of the
foregoing, including any other circumstance that might otherwise constitute a
defense available to, or a discharge of, the Borrower or any Subsidiary
Borrower. The Borrower or Subsidiary Borrower shall promptly examine a copy of
each Letter of Credit and each amendment thereto that is delivered to it and, in
the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrowers will immediately notify the Issuing Lender.
The Borrower and Subsidiary Borrowers shall be conclusively deemed to have
waived any such claim against the Issuing Lender and its correspondents unless
such notice is given as aforesaid. No Issuing Lender shall be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Issuing Lender. The Borrower and each
relevant Subsidiary Borrower agrees that any action taken or omitted by any
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower or such Subsidiary Borrower and
shall not result in any liability of such Issuing Lender to the Borrower or such
Subsidiary Borrower.


66

--------------------------------------------------------------------------------







3.7    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the relevant Issuing Lender shall promptly notify
the Borrower or relevant Subsidiary Borrower of the date and amount thereof. The
responsibility of the relevant Issuing Lender to the Borrower or relevant
Subsidiary Borrower in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are substantially in conformity with such Letter of Credit.
3.8    Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.
3.9    Existing Letters of Credit. On and as of the Restatement Effective Date
the letters of credit set forth on Schedule 3.9 (the “Existing Letters of
Credit”) will constitute Letters of Credit under this Agreement and for the
purposes hereof will be deemed to have been issued for the account of the
Borrower on the Restatement Effective Date.


67

--------------------------------------------------------------------------------







SECTION 4. REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, ABG,
Holdings and the Borrower hereby jointly and severally represent and warrant to
the Administrative Agent and each Lender that:
4.1    Financial Condition. (a) [Reserved.]
(b) The audited consolidated balance sheets of the Borrower as at December 31,
2013, December 31, 2012 and December 31, 2011, and the related consolidated
statements of income and of cash flows for the fiscal years ended on such dates
(the “Consolidated Financial Statements”), reported on by and accompanied by an
unqualified report from Deloitte & Touche LLP, present fairly the consolidated
financial condition of the Borrower as at such date, and the consolidated
results of its operations and its consolidated cash flows for the respective
fiscal years then ended. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). No Group Member
(other than ABG) has any material Guarantee Obligations, or any unusual forward
or long‑term commitments, including any interest rate or foreign currency swap
or exchange transaction or other obligation in respect of derivatives, that are
not reflected in the most recent financial statements referred to in this
paragraph, as of the date of such financial statements.
4.2    No Change. Since December 31, 2013, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.
4.3    Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and to the extent relevant in such jurisdiction, in good
standing under the laws of the jurisdiction of its organization, except where
(other than the Borrower) the failure to be so organized, existing or in good
standing could not reasonably be expected to have a Material Adverse Effect, (b)
has the power and authority, and the legal right, to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, except where failure to have such
power, authority and legal right could not reasonably be expected to have a
Material Adverse Effect, (c) is duly qualified as a foreign corporation or other
organization and in good standing or has applied for authority to operate as a
foreign corporation under the laws of each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification and where a failure to be in good standing as a foreign
corporation would have a Material Adverse Effect and (d) is in compliance with
all Requirements of Law except to the extent that the failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
4.4    Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made


68

--------------------------------------------------------------------------------







and are in full force and effect and (ii) the filings referred to in Section
4.17. Each Loan Document has been duly executed and delivered on behalf of each
Loan Party party thereto. This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
4.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any material
Requirement of Law or any material Contractual Obligation of any Group Member
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation (other than the Liens created by the
Security Documents). No Requirement of Law or Contractual Obligation applicable
to the Borrower or any of its Subsidiaries could reasonably be expected to have
a Material Adverse Effect.
4.6    Litigation. Except as disclosed by the Borrower to the Lenders in writing
at least three Business Days prior to the Restatement Effective Date, there
shall not exist any action, investigation, litigation or proceeding pending or,
to the knowledge of the Borrower, threatened in any court or before any
arbitrator or Governmental Authority that would have a Material Adverse Effect.
4.7    No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.
4.8    Ownership of Property; Liens. Each Group Member has title in fee simple
to, or a valid leasehold interest in, all its real property (except as could not
reasonably be expected to have a Material Adverse Effect) and none of such
property is subject to any Lien except a Permitted Lien.
4.9    Intellectual Property. Each Group Member owns, or is licensed to use, to
its knowledge, all material Intellectual Property necessary for the conduct of
its business as currently conducted. Except as set forth on Schedule 4.9, to
each Group Member’s knowledge, no claim has been asserted and is pending against
such Group Member by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does ABG, Holdings or the Borrower know of any valid basis for any
such claim that if adversely determined could have a material adverse effect on
the value of any material Intellectual Property owned by such Group Member.
Subject to the foregoing sentence, the use of Intellectual Property by each
Group Member does not infringe, to its knowledge, on the rights of any Person in
any material respect.
4.10    Taxes. Each Group Member has filed or caused to be filed all federal,
state and local income and other material tax returns that are required to be
filed by it and has paid all taxes shown to be due and payable on said returns
or on any assessments made against it or any of its property and all other
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any amount the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
relevant Group Member or to the extent that failure to do so could not
reasonably be expected to result in a Material Adverse Effect) or with respect
to which the failure to have filed such tax


69

--------------------------------------------------------------------------------







returns or have paid such taxes would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
4.11    Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U‑1, as
applicable, referred to in Regulation U.
4.12    ERISA. Neither a Reportable Event nor a failure to satisfy the “minimum
funding standards” (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to each Plan (whether or not waived) has occurred during
the five‑year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code; (b) no
termination of a Single Employer Plan has occurred, no Lien in favor of the PBGC
or a Plan has arisen and no determination has been made that a Plan is, or is
expected to be, “at risk” (within the meaning of Section 430 of the Code or
Section 303 of ERISA), during such five-year period; (c) the present value of
all accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by a material
amount; (d) neither the Borrower nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan that has resulted or
could reasonably be expected to result in a liability under ERISA, and neither
the Borrower nor any Commonly Controlled Entity would become subject to any
material liability under ERISA if the Borrower or any such Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made; and (e) no such Multiemployer Plan is in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA) or in Reorganization or Insolvent, except where, in each of clauses
(a) through (e), such event or condition, together with all other events or
conditions, could not reasonably be expected to have a Material Adverse Effect.
4.13    Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
4.14    Subsidiaries. As of the Restatement Effective Date, (a) Schedule 4.14
sets forth the name and jurisdiction of organization of each Subsidiary and, (i)
as to each such Subsidiary (other than WTH Funding LP), the percentage of each
class of Capital Stock owned by any Loan Party and (ii) in the case of WTH
Funding LP, the names of the partners of such partnership and to the extent that
the partners of such partnership are Subsidiaries, the percentage of Capital
Stock of such Subsidiaries owned by any Loan Party and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Subsidiary (other than WTH Funding LP), except as created by the
Loan Documents.


70

--------------------------------------------------------------------------------







4.15    Use of Proceeds. The proceeds of the Revolving Loans and the Swingline
Loans, and the Letters of Credit, shall be used to finance the working capital
needs and general corporate purposes of the Borrower and its Subsidiaries,
including Investments, Restricted Payments and capital expenditures permitted
under this Agreement. The proceeds of the Tranche A Term Loans made on the
Incremental Facilities Closing Date shall be used only (i) to pay a portion of
the consideration for the Avis Europe Acquisition, (ii) to refinance existing
Indebtedness of Avis Europe and its Subsidiaries in connection with the Avis
Europe Acquisition and (iii) to pay costs and expenses related to the Avis
Europe Acquisition and the Incremental Facilities Agreement. The proceeds of the
Tranche A Term Loans made after the Incremental Facilities Closing Date pursuant
to an Incremental Commitment Agreement shall be used only (i) to repay the
existing Term Loans and (ii) to pay related costs and expenses. The proceeds of
the Tranche B Term Loans made on the Seventh Amendment Effective Date shall be
used only (i) to repay in full the outstanding principal amount of the Existing
Tranche B Term Loans, together with any accrued interest and other amounts owing
in respect thereof, (ii) for general corporate purposes and (iii) to pay related
costs and expenses.
4.16    Accuracy of Information, etc. No statement or information (other than
the projections and pro forma financial information) contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents taken as a whole, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Confidential Information Memorandum, as of the date of this Agreement), any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not misleading. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. As of the Restatement
Effective Date there is no fact known to any Loan Party that could reasonably be
expected to have a Material Adverse Effect that has not been expressly disclosed
herein, in the other Loan Documents, in the Confidential Information Memorandum
or in any other documents, certificates and statements furnished to the
Administrative Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents.
4.17    Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties (as defined in the Guarantee and Collateral Agreement), a legal,
valid and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of the Pledged Stock as defined and described in
the Guarantee and Collateral Agreement, when stock certificates representing
such Pledged Stock are delivered to the Administrative Agent, and in the case of
the other Collateral described in the Guarantee and Collateral Agreement (as
amended, supplemented and otherwise modified as of the Restatement Effective
Date), when financing statements and other filings specified on Schedule 4.17 in
appropriate form are filed in the offices specified on Schedule 4.17 to the
extent such filings are effective to perfect a security interest in such
Collateral, the Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties (other than ABG) in such Collateral and the proceeds thereof,
as security for the Obligations (as defined in the Guarantee and Collateral
Agreement) under the laws of the United States, in each case prior and superior
in right to any other Person (except (i) in the case of Collateral other than
Pledged Stock, Permitted Liens and (ii) in the case of Pledged Stock, statutory
Liens or nonconsensual Liens); and (b) when executed, each of the Mortgage


71

--------------------------------------------------------------------------------







Amendments will be effective to continue in favor of the Administrative Agent,
for the benefit of the Lenders, a legal, valid and enforceable Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgage Amendments are accepted for recording in the applicable recording
offices, each such Mortgage shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties (other
than ABG) in the Mortgaged Properties and the proceeds thereof, as security for
the Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (except for any Permitted Lien other than
Liens securing Indebtedness). Schedule 1.1F lists, as of the Restatement
Effective Date, each parcel of owned real property and each leasehold interest
in real property located in the United States and held by the Borrower or any of
its Subsidiaries that has a value, in the reasonable opinion of the Borrower, in
excess of $5,000,000.
4.18    Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and employees and to the
knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in the Borrower being designated as a Sanctioned Person. None of the
Borrower, any Subsidiary or any of their respective directors, officers or
employees is a Sanctioned Person. No borrowing or Letter of Credit or use of
proceeds will directly or, knowingly, indirectly violate Anti-Corruption Laws or
applicable Sanctions.
4.19    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
SECTION 5. CONDITIONS PRECEDENT
5.1    Amendment and Restatement Effective Date. The amendment and restatement
of the Existing Credit Agreement provided for hereby and the agreement of each
Revolving Lender to make the initial extension of credit (if any) requested to
be made by it on the Restatement Effective Date is subject to the satisfaction,
prior to or concurrently with the amendment and restatement of the Existing
Credit Agreement and the making of such extension of credit (if any) on the
Restatement Effective Date, of each of the following conditions precedent
(unless such condition precedent shall have been waived in accordance with
Section 10.1):
(a)    Credit Agreement; Guarantee and Collateral Agreement Acknowledgement;
Parent Guarantee. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Administrative Agent, ABG, Holdings,
the Borrower and each Person listed on Schedule 1.1A, (ii) a Guarantee and
Collateral Acknowledgement substantially in the form attached hereto as Exhibit
H, executed and delivered by each Loan Party (other than ABG) and (iii) a
Guarantee Acknowledgement substantially in the form attached hereto as Exhibit
I, executed and delivered by ABG.
(b)    Financial Statements. The Lenders shall have received (i) the
Consolidated Financial Statements and (ii) unaudited interim consolidated
financial statements of the Borrower for each fiscal quarter ended more than 55
days before the Restatement Effective Date and after the date of the latest
applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available, and such
financial statements shall not, in the reasonable judgment of the Lenders,
reflect any material inconsistency with the financial


72

--------------------------------------------------------------------------------







statements or projections contained in the Confidential Information Memorandum,
except as a result of changes thereto required by GAAP.
(c)    Projections. The Lenders shall have received satisfactory projections
through 2018.
(d)    Approvals. All material governmental and third party approvals necessary
in connection with the continuing operations of the Group Members and the
financing contemplated hereby shall have been obtained and be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions the financing contemplated
hereby.
(e)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each jurisdiction where the Loan Parties (other than
ABG) have their chief executive office or are organized, and such search shall
reveal no Liens on any of the assets of the Loan Parties (other than ABG) except
for Liens permitted by Section 7.3, Liens discharged on or prior to the
Restatement Effective Date or Liens for which termination arrangements have been
made pursuant to documentation and on terms satisfactory to the Administrative
Agent.
(f)    Payments as of the Restatement Effective Date.
(i) The Borrower shall have prepaid all Revolving Loans outstanding under (and
as defined in) the Existing Credit Agreement (and all accrued and unpaid
interest thereon) and all accrued and unpaid commitment fees and letter of
credit fees under the Existing Credit Agreement, accrued to (but not including)
the Restatement Effective Date.
(ii) The Lenders, the Joint Lead Arrangers and the Administrative Agent shall
have received all fees required to be paid, and all expenses for which invoices
have been presented (including the reasonable fees and expenses of legal
counsel), on or before the Restatement Effective Date.
(g)    Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Restatement Effective Date,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, including the certificate of incorporation of each Loan Party that
is a corporation certified by the relevant authority of the jurisdiction of
organization of such Loan Party or confirmation that the most recently delivered
certified certificate of incorporation has not been amended or modified, and
(ii) a long form good standing certificate for each Loan Party from its
jurisdiction of organization.
(h)    Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Kirkland & Ellis LLP, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit E.
(i)    Solvency Certificate. The Administrative Agent shall have received a
satisfactory solvency certificate from a Responsible Officer that shall document
the solvency of the Borrower and its Subsidiaries after giving effect to the
financing contemplated hereby.


73

--------------------------------------------------------------------------------







(j)    Officer’s Certificate. The Lenders shall have received a certificate from
a Responsible Officer documenting the Borrower’s compliance with the conditions
set forth in paragraphs (a) and (b) of Section 5.2 after giving effect to the
financing contemplated hereby.
(k)    Flood Determinations. The Administrative Agent shall have received (i) a
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each of the Mortgaged Properties (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each Loan Party (other than ABG) relating thereto
in the event any such Mortgaged Properties are located within a special flood
hazard area) and (ii) if any portion of any Mortgaged Property is located in a
Specified Flood Zone, evidence of flood insurance with a financially sound and
reputable insurer in form and substance reasonably acceptable to the
Administrative Agent.
5.2    Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit, but excluding any extension of credit under any
Incremental Loan Commitments implemented to finance a Permitted Acquisition) is
subject to the satisfaction of the following conditions precedent:
(a)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (and in all respects if any such
representation and warranty is qualified by materiality) on and as of such date
as if made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects on and as of such earlier date).
(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
(c)    Extensions of Credit to a Subsidiary Borrower. The representations and
warranties contained in Sections 4.3, 4.4 and 4.5 as to any Subsidiary Borrower
to which an extension of credit is to be made shall be true and correct in all
material respects (and in all respects if any such representation and warranty
is qualified by materiality) on and as of such date as if made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects on and as of such earlier date).
Each borrowing by and each issuance, amendment, renewal or extension of a Letter
of Credit on behalf of the Borrower or any Subsidiary Borrower hereunder shall
constitute a representation and warranty by the Borrower, or such Subsidiary
Borrower, as applicable, as of the date of such extension of credit that the
conditions contained in this Section 5.2 have been satisfied.
SECTION 6. AFFIRMATIVE COVENANTS
Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, each of Holdings and the Borrower shall and shall cause each of its
Subsidiaries to:
6.1    Financial Statements. Furnish to the Administrative Agent (and the
Administrative Agent shall furnish to each Lender):


74

--------------------------------------------------------------------------------







(a)    as soon as available, but in any event within 100 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, reported on without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, by
Deloitte & Touche LLP or other independent certified public accountants of
nationally recognized standing; and
(b)    as soon as available, but in any event not later than 55 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year‑end audit adjustments).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods and shall be deemed to have been
delivered on the date on which such information has been posted on the
Borrower’s website at www.avisbudgetgroup.com, at www.sec.gov or at such other
website identified in writing by the Borrower to the Administrative Agent and
accessible by the Lenders without charge; provided that the Borrower shall
deliver paper copies of such financial statements to the Administrative Agent or
any Lender who requests the Borrower to deliver such paper copies until written
notice to cease delivering paper copies is given by the Administrative Agent or
such Lender. The Borrower will be deemed to have satisfied the requirements of
this Section 6.1 if (i) any parent files with the SEC and provides reports,
documents and information of the types otherwise so required, in each case
within the applicable time periods specified by the applicable rules and
regulations of the SEC, and the Borrower is not required to file such reports,
documents and information separately under the applicable rules and regulations
of the SEC (after giving effect to any exemptive relief) because of the filings
by such parent or (ii) following an election by the Borrower pursuant to the
definition of “GAAP”, the applicable financial statements determined in
accordance with IFRS.
6.2    Certificates; Other Information. Furnish to the Administrative Agent (and
the Administrative Agent shall furnish to each Lender) (or, in the case of
clause (d), to the relevant Lender):
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a letter, written and signed by the independent certified public
accountants reporting on such financial statements describing the scope of such
financial statements and certifying that such financial statements are presented
in an accurate manner and in accordance with GAAP;
(b)    concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a


75

--------------------------------------------------------------------------------







Compliance Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be, and (y) to the extent not previously
disclosed to the Administrative Agent, (1) a description of any change in the
jurisdiction of organization of any Loan Party and the name and jurisdiction of
organization of any new Subsidiary and the percentage of each class of Capital
Stock owned by any Loan Party and (2) a list of any Intellectual Property
registrations and applications applied for, acquired by or exclusively licensed
to any Loan Party since the date of the most recent report delivered pursuant to
this clause (y) (or, in the case of the first such report so delivered, since
the Closing Date);
(c)    as soon as available, and in any event no later than 45 days after the
end of each fiscal year of the Borrower, a consolidated budget for the following
fiscal year and, as soon as available, significant revisions, if any, of such
budget with respect to such fiscal year (the “Budget”), which Budget shall in
each case be accompanied by a certificate of a Responsible Officer stating that
such Budget is based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Budget is
incorrect or misleading in any material respect, it being understood that such
Budget is based upon good faith estimates and assumptions believed by management
of the Borrower to be reasonable at the time made, and it being recognized by
the Lenders that such financial information as it relates to future events is
not to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from Budget by a material
amount;
(d)    promptly, such additional financial and other information as any Lender
may from time to time reasonably request.
6.3    Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, its obligations
and liabilities in respect of taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, except where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the relevant
Group Member or except to the extent that failure to do so could not reasonably
be expected to result in a Material Adverse Effect.
6.4    Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence (provided that Holdings and
any of its Subsidiaries may change its organizational form so long as such
change shall not adversely affect the interests of the Lenders) and (ii) take
all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business, except, in each
case, as otherwise permitted by Section 7.4 and except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all Requirements of Law except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect. The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.
6.5    Maintenance of Property; Insurance. (a)  Keep all property material to
its business in good working order and condition consistent with industry
practices, ordinary wear and tear excepted, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect and
(b) maintain with financially sound and reputable insurance companies insurance
on all its material


76

--------------------------------------------------------------------------------







property in amounts and against such risks (but including in any event, to the
extent available on commercially reasonable terms, public liability, product
liability and business interruption) as are usually insured against in the same
general area by companies engaged in the same or a similar business.
6.6    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit the
Administrative Agent, and after the occurrence and during the continuance of an
Event of Default, representatives of any Lender (in coordination with the
Administrative Agent), to visit and inspect any of its properties and examine
and make abstracts from any of its books and records at any reasonable time and
upon reasonable advance notice, and to discuss the business, operations,
properties and financial and other condition of the Group Members (including
ABG) with officers and employees of the Group Members (including ABG) and with
their independent certified public accountants; provided that a representative
of the Loan Parties (including ABG) shall be permitted to be present for any
discussion with independent certified accountants referred to above.
Notwithstanding Section 10.5, unless any such visit or inspection is conducted
after the occurrence and during the continuance of a Default or Event of
Default, the Borrower shall not be required to pay any costs or expenses
incurred by the Administrative Agent, any Lender or Lender’s representative in
connection with such visit or inspection.
6.7    Notices. Promptly upon obtaining actual knowledge thereof, give notice to
the Administrative Agent (and the Administrative Agent shall give notice to each
Lender) of:
(a)    the occurrence of any Default or Event of Default;
(b)    any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group Member and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;
(c)     any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $50,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;
(d)    the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to, or satisfy the “minimum funding standard” (as defined in
Section 302 of ERISA or Section 412 of the Code) with respect to, a Plan, a
determination that any Plan is, or is reasonably expected to be, “at risk”
(within the meaning of Section 430 of the Code or Section 303 of ERISA), the
creation of any Lien in favor of the PBGC or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan (or any
Multiemployer Plan is in “endangered” or “critical” status (within the meaning
of Section 432 of the Code or Section 305 of ERISA)) or (ii) the institution of
proceedings or the taking of any other action by the PBGC or the Borrower or any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Plan ;
and
(e)    any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.


77

--------------------------------------------------------------------------------







Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
6.8    Environmental Laws. (a) Comply with, and use commercially reasonable
efforts to ensure compliance by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, binding
notifications, registrations or permits required by applicable Environmental
Laws, except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect.
(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
6.9    Additional Collateral etc. (a) With respect to any property constituting
Collateral described in the Guarantee and Collateral Agreement acquired after
the Restatement Effective Date by any Loan Party as to which the Administrative
Agent, for the benefit of the Lenders, does not have a perfected Lien, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a security interest in such property under the laws of
the United States and (ii) take all actions necessary or advisable to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest in such property, including filing documents in the
United States Patent and Trademark Office and United States Copyright Office and
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent subject to the terms of the Guarantee and
Collateral Agreement; provided that the Loan Parties shall not be required to
take any such action with respect to any Intellectual Property acquired after
the Restatement Effective Date until the list describing such Intellectual
Property is required to be furnished to the Administrative Agent and each Lender
pursuant to Section 6.2(b); provided further that Holdings, the Borrower and its
Subsidiaries shall not be required to take any actions to perfect a security
interest in Intellectual Property under foreign local laws.
(b) With respect to any new Subsidiary (other than a Foreign Subsidiary, an
Excluded Subsidiary, an Excluded Person, a Securitization Entity or any
Subsidiary of a Foreign Subsidiary, Excluded Subsidiary or Securitization
Entity) created or acquired after the Restatement Effective Date by any Loan
Party, promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority security interest in the
Capital Stock of such new Subsidiary that is owned by any Loan Party, (ii)
deliver to the Administrative Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Loan Party, (iii) cause such new
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement, (B)
to take such actions necessary or advisable to grant to the Administrative Agent
for the benefit of the Lenders a perfected first priority security interest in
the Collateral described in the Guarantee and Collateral Agreement under the
laws of the United States with respect to such new Subsidiary, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent and (C) to deliver to


78

--------------------------------------------------------------------------------







the Administrative Agent a certificate of such Subsidiary, substantially in the
form of Exhibit C, with appropriate insertions and attachments, and (iv) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
(c) With respect to any new Foreign Subsidiary created or acquired after the
Restatement Effective Date by any Loan Party (other than by any Foreign
Subsidiary, an Excluded Subsidiary, an Excluded Person or a Securitization
Entity), promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority security interest in a
portion of the Capital Stock of such new Subsidiary that is owned by any such
Loan Party (provided that in no event shall more than 65% of the total
outstanding Capital Stock of any such new Subsidiary be required to be so
pledged), (ii) deliver to the Administrative Agent the certificates representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, and take
such other action as may be necessary or, in the opinion of the Administrative
Agent, desirable to perfect the Administrative Agent’s security interest
therein, and (iii) if reasonably requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.
(d) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 acquired after the
Restatement Effective Date by any Loan Party (other than any such real property
subject to a Lien expressly permitted by Section 7.3(h) or 7.3(o)), promptly (i)
execute and deliver a first priority Mortgage, in favor of the Administrative
Agent, for the benefit of the Lenders, covering such real property and (ii) in
the case of any fee owned real property with a value of $5,000,000 or more, if
reasonably requested by the Administrative Agent (x) provide the Lenders with
title and extended coverage insurance covering such real property in an amount
at least equal to the purchase price of such real property (or such other amount
as shall be reasonably specified by the Administrative Agent) and (y) deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.
6.10    Post-Closing Obligations. Within 90 days after the Restatement Effective
Date (or such later dates from time to time as consented to by the
Administrative Agent in its reasonable discretion), furnish to the
Administrative Agent each document required pursuant to Schedule 6.10.
SECTION 7. NEGATIVE COVENANTS
Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, each of Holdings and the Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly:
7.1    Financial Condition Covenant. Permit the Consolidated Leverage Ratio as
at the last day of any period of four consecutive fiscal quarters of the
Borrower ending with any fiscal quarter set forth below (commencing with the
fiscal quarter ending September 30, 2014) to exceed the ratio set forth below
opposite such fiscal quarter:


79

--------------------------------------------------------------------------------







Fiscal Quarter
Consolidated 
Leverage Ratio
September 30, 2014
4.75 to 1.00
December 31, 2014
4.75 to 1.00
March 31, 2015
4.75 to 1.00
June 30, 2015
4.75 to 1.00
September 30, 2015
4.50 to 1.00
December 31, 2015
4.50 to 1.00
March 31, 2016
4.50 to 1.00
June 30, 2016
4.50 to 1.00
September 30, 2016
4.50 to 1.00
December 31, 2016
4.50 to 1.00
March 31, 2017
4.50 to 1.00
June 30, 2017
4.50 to 1.00
September 30, 2017
4.25 to 1.00
December 31, 2017
4.25 to 1.00
March 31, 2018
4.25 to 1.00
June 30, 2018
4.25 to 1.00
September 30, 2018
4.00 to 1.00
December 31, 2018
4.00 to 1.00
March 31, 2019
4.00 to 1.00
June 30, 2019 and thereafter
4.00 to 1.00

 
7.2    Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:
(a)    Indebtedness of any Loan Party pursuant to any Loan Document;
(b)    Indebtedness of the Borrower to any Subsidiary, Holdings or Parent and of
any Subsidiary Guarantor to the Borrower or any other Subsidiary;
(c)    Guarantee Obligations of the Borrower, Holdings and any Subsidiary of the
Borrower in respect of the Guarantee and Collateral Agreement and any other
Security Documents;
(d)    guarantees by the Borrower, Holdings or any of its Subsidiaries of
obligations of any Subsidiary Guarantor or the Borrower;
(e)    obligations in respect of surety bonds, bank guarantees, letters of
credit and similar obligations incurred in the ordinary course of business;
(f)    Indebtedness outstanding on the date hereof or required to be incurred
pursuant to a Contractual Obligation in existence on the date hereof (other than
AESOP Indebtedness, Centre Point Indebtedness and Securitization Indebtedness)
and listed on Schedule 7.2(f) and any Permitted Refinancing thereof;


80

--------------------------------------------------------------------------------







(g)    Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(h) in an aggregate principal amount
not to exceed $100,000,000 at any one time outstanding;
(h)    Indebtedness of the Borrower and Avis Budget Finance in respect of the
Senior Unsecured Notes and any Permitted Refinancing thereof;
(i)    unsecured Guarantee Obligations of Holdings and any Subsidiary of the
Borrower in respect of the Senior Unsecured Notes; provided that each guarantor
under the Senior Unsecured Notes or any Permitted Refinancing thereof shall be a
guarantor of the Obligations pursuant to the Guarantee and Collateral Agreement
or such other agreement as the Administrative Agent may approve in its
reasonable discretion;
(j)    AESOP Indebtedness, Centre Point Indebtedness and Additional Foreign
Vehicle Indebtedness;
(k)    Securitization Indebtedness;
(l)    Recourse Vehicle Indebtedness (including any Guarantee Obligations in
respect thereof);
(m)    Indebtedness incurred in connection with any acquisition by the Borrower
or any of its Subsidiaries of vehicles directly from a manufacturer pursuant to
such manufacturer’s repurchase program; provided that (i) such Indebtedness is
not greater than the net book value of such vehicles and (ii) such vehicles
could not be financed under the AESOP Financing Program or the Centre Point
Financing Program;
(n)    Indebtedness incurred pursuant to terminal rental adjustment clause lease
financings of trucks and secured loans to finance trucks in each case to be used
in the truck rental operations of the Borrower and its Subsidiaries; provided
that any such secured loans shall not be guaranteed by Parent.
(o)    Indebtedness under any Swap Agreement;
(p)    Indebtedness of any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity to the Borrower or any Subsidiary Guarantor;
(q)    Guarantee Obligations by the Borrower or any Subsidiary Guarantor in
respect of Indebtedness of any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity in an aggregate amount not to exceed $50,000,000 at any
one time outstanding;
(r)    Indebtedness of any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity to any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity;
(s)    Guarantee Obligations incurred by any Foreign Subsidiary, Excluded
Subsidiary or Securitization Entity in respect of Indebtedness of any Foreign
Subsidiary, Excluded Subsidiary or Securitization Entity;
(t)    Indebtedness of any Foreign Subsidiary in an aggregate principal amount
not to exceed $350,000,000 at any one time outstanding and any Permitted
Refinancing thereof;


81

--------------------------------------------------------------------------------







(u)    Indebtedness of any Person that becomes a Subsidiary pursuant to a
Specified Transaction or that is otherwise assumed by the Borrower or any of its
Subsidiaries in connection with a Specified Transaction which is not incurred in
contemplation of such Specified Transaction and any Permitted Refinancing
thereof;
(v)    unsecured or subordinated Indebtedness of the Borrower, Holdings or any
Subsidiary Guarantor of the Borrower or an Escrowed Debt Issuer (including any
Guarantee Obligations of the Borrower, Holdings or any Subsidiary Guarantor in
respect thereof) having no scheduled principal payments or prepayments (other
than (i) as a result of change of control, asset sale, or issuance of Capital
Stock or Indebtedness, (ii) payments required to prevent any such Indebtedness
from being treated as an “applicable high yield discount obligation” within the
meaning of Section 163(i)(1) of the Code, (iii) maturity payments for a
customary bridge financing which, subject to customary conditions, provides for
automatic conversion or exchange into Indebtedness, or (iv) pursuant to other
mandatory prepayment requirements customary for similar Indebtedness after
taking into account then prevailing market conditions) prior to the Final Term
Loan Maturity Date incurred in connection with Specified Transactions and any
Permitted Refinancing thereof;
(w)     additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount not to exceed 3.25% of Consolidated Tangible Assets
outstanding at the time such Indebtedness is incurred and any Permitted
Refinancing thereof; provided that not more than $100,000,000 aggregate
principal amount of Indebtedness outstanding under this clause (w) may have
scheduled principal payments or prepayments (other than (i) as a result of
change of control, asset sale, or issuance of Capital Stock or Indebtedness,
(ii) payments required to prevent any such Indebtedness from being treated as an
“applicable high yield discount obligation” within the meaning of Section
163(i)(1) of the Code, or (iii) pursuant to other mandatory prepayment
requirements customary for similar Indebtedness after taking into account then
prevailing market conditions, in each case, not otherwise in conflict with the
mandatory prepayment requirements contained in Section 2.11) prior to the date
that is 90 days after the Final Revolving Termination Date;
(x)    Indebtedness incurred in connection with the financing of any insurance
premiums;
(y)    additional Indebtedness of the Borrower, Holdings or any Subsidiary
Guarantor or Foreign Subsidiary or Escrowed Debt Issuer (including any Guarantee
Obligations of the Borrower, Holdings or any Subsidiary Guarantor in respect
thereof) having no scheduled principal payments or prepayments (other than (i)
as a result of change of control, asset sale, or issuance of Capital Stock or
Indebtedness, (ii) payments required to prevent any such Indebtedness from being
treated as an “applicable high yield discount obligation” within the meaning of
Section 163(i)(1) of the Code, (iii) maturity payments for a customary bridge
financing which, subject to customary conditions, provides for automatic
conversion or exchange into Indebtedness or (iv) pursuant to other mandatory
prepayment requirements customary for similar Indebtedness after taking into
account then prevailing market conditions, in each case, not otherwise in
conflict with the mandatory prepayment requirements contained in Section 2.11)
prior to the date that is 90 days after the Final Revolving Termination Date and
any Permitted Refinancing thereof; provided that (A) the aggregate principal
amount of Indebtedness pursuant to this Section 7.2(y) of all Foreign
Subsidiaries shall not exceed $1,000,000,000 at any one time outstanding; and
(B) with respect to any secured Indebtedness incurred pursuant to this Section
7.2(y):


82

--------------------------------------------------------------------------------







(1) the aggregate principal amount of such Indebtedness shall not exceed
$375,000,000;
(2) the Liens securing such Indebtedness shall be junior in right and priority
to those securing the Obligations and the Administrative Agent shall have
entered into an intercreditor agreement customary for similar issuances of
Indebtedness, in form and substance reasonably satisfactory to the
Administrative Agent, with the holders of such Indebtedness or an agent or
trustee or other representative thereof and the Borrower, and such intercreditor
agreement (as may be amended, modified or replaced with the consent of the
Administrative Agent) shall remain in full force and effect at any time such
Indebtedness remains outstanding; and
(3) after giving pro forma effect to the incurrence of such Indebtedness and the
use of proceeds thereof (with such calculation being made as though the Maximum
Facilities Amount is then outstanding), (x) the Borrower shall be in compliance
with Section 7.1 as of the last day of the most recently ended fiscal quarter
for which financial statements have been delivered and (y) the Consolidated
Secured Leverage Ratio shall be less than 4.00 to 1.00 as of the last day of the
most recently ended fiscal quarter for which financial statements have been
delivered.
(z)    (i) Indebtedness of the Borrower and its Subsidiaries (including any
Guarantee Obligations in respect thereof) incurred (x) to finance a portion of
the Avis Europe Acquisition or (y) to refinance any Term Loans (including any
Incremental Term Loans), and in each case, any Permitted Refinancing thereof,
and (ii) Indebtedness of Avis Europe and its Subsidiaries incurred under
revolving credit facilities on or after the date of the consummation of the Avis
Europe Acquisition to finance the working capital needs and general corporate
purposes of Avis Europe and its Subsidiaries and any Permitted Refinancing
thereof.
(aa)    Indebtedness and guarantees permitted under Section 7.6.
provided, that if the Group Member’s action or event meets the criteria of more
than one of the types of Indebtedness described in the clauses above, the
Borrower in its sole discretion may classify (and reclassify) such action or
event in one or more clauses (including in part under one such clause and in
part under another such clause). For purposes of determining compliance with
this Section 7.2 and Section 7.3(s), the amount of any Indebtedness denominated
in a currency other than Dollars shall be the Dollar Equivalent thereof on the
date such Indebtedness is incurred or committed (in the case of Indebtedness
pursuant to a revolving or delayed draw credit facility); provided that, if any
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being incurred), and such refinancing would cause the applicable
Dollar-denominated cap in Section 7.2 and Section 7.3(s) to be exceeded if the
amount of such refinancing Indebtedness (or the Dollar Equivalent thereof) is
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar denominated cap shall be deemed not to have been
exceeded so long as the aggregate principal amount of such refinancing
Indebtedness (or the Dollar Equivalent thereof on the date of such refinancing)
does not exceed (i) the Dollar Equivalent of the aggregate outstanding or
committed principal amount, as applicable, of such Indebtedness being refinanced
on the date of such refinancing, as applicable, plus (ii) the aggregate amount
of fees, underwriting discounts, premiums, accrued interest and other costs and
expenses incurred in connection with such refinancing.


83

--------------------------------------------------------------------------------







7.3    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:
(a)    Liens for taxes, assessments, governmental charges or other similar
obligations not yet due or that are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect thereto are maintained
on the books of the Borrower or its Subsidiaries, as the case may be, in
conformity with GAAP;
(b)    carriers’, warehousemen’s, mechanics’, landlord’s, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 60 days or that are being contested in
good faith by appropriate proceedings;
(c)    Liens incidental to the conduct of the Borrower’s business or the
ownership of its assets which were not incurred in connection with the borrowing
of money, and which do not in the aggregate materially detract from the value of
its assets or materially impair the use thereof in the operation of its
business;
(d)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
(e)    pledges or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, letters of
credit, bank guarantees, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
(f)    easements, rights-of-way, restrictions, covenants and other similar
encumbrances incurred in the ordinary course of business or of record that, in
the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;
(g)    Liens in existence on the date hereof listed on Schedule 7.3(g), securing
Indebtedness permitted by Section 7.2(f), provided that no such Lien is spread
to cover any additional property after the Restatement Effective Date and that
the amount of Indebtedness secured thereby is not increased;
(h)    Liens securing Indebtedness of the Borrower or any other Subsidiary
incurred pursuant to Section 7.2(g) to finance the acquisition, repair or
construction of fixed or capital assets, provided that (i) such Liens shall be
created within 90 days of the acquisition, repair or construction of such fixed
or capital assets and (ii) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness;
(i)    Liens created pursuant to the Security Documents;
(j)    Liens on any Related Eligible Assets or arising out of the transfer of
Related Eligible Assets to Securitization Entities; provided that such transfer
is otherwise permitted by the Agreement, and Liens securing Additional Foreign
Vehicle Indebtedness;
(k)    Liens securing Indebtedness permitted under Section 7.2(j), (k), (l),
(m), (n) and clause (B) of the proviso to Section 7.2(y);


84

--------------------------------------------------------------------------------







(l)    Liens securing judgments which do not constitute an Event of Default;
(m)    statutory rights of tenants under leases with respect to which the
Borrower or any Subsidiary is the lessor;
(n)    (i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased and (ii) any interest or title of a licensor
under any Intellectual Property licenses or sublicenses entered into in the
ordinary course of business (including any intercompany licenses and sublicenses
of Intellectual Property);
(o)    Liens existing on any property or asset prior to the acquisition thereof
by any Group Member or existing on any property or asset of any Person that
becomes a Subsidiary (or that merges with or into the Borrower or a Subsidiary
or transfers such property or asset to the Borrower or a Subsidiary) after the
date hereof prior to the time such Person becomes a Subsidiary (or merges into
the Borrower or a Subsidiary or transfers such property or asset); provided that
such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, and such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date on which such Person becomes a Subsidiary or merges into
the Borrower or a Subsidiary, as the case may be, and any Permitted Refinancing
of such obligations; provided, further, that no such Liens shall be permitted to
exist on the Capital Stock of any Person that is required to be a Subsidiary
Guarantor hereunder from and after the time by which such Person is required to
become a Subsidiary Guarantor; and
(p)    Liens attaching solely to cash earnest money deposits in connection with
any permitted Investment or Permitted Acquisition;
(q)    Liens on insurance policies and the proceeds thereof securing the
financing of the insurance premiums with respect thereto;
(r)    Encumbrances permitted under Section 7.12 or otherwise imposed pursuant
to an agreement that has been entered into in connection with a Disposition of
assets;
(s)    Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
(as to the Borrower and all Subsidiaries) $50,000,000 at any one time;
(t)    Liens on the proceeds of Indebtedness permitted to be incurred by Section
7.2 in favor of escrow agents, account custodians or similar third party
intermediaries during the period which any such proceeds are held under escrow
or similar contingent release arrangements;
(u)    Liens on the assets and the Capital Stock of a Foreign Subsidiary that
secures Indebtedness of such Foreign Subsidiary outstanding pursuant to Section
7.2(t) or Section 7.2(z)(ii)(including guarantees by any Foreign Subsidiary of
such Indebtedness); and
(v)    Liens on the Collateral securing Indebtedness permitted under Section
7.2(z) in connection with the Avis Europe Acquisition on a second priority basis
with the Obligations; provided that (x) such Indebtedness shall not be secured
by any property or assets of any Loan Party other than the Collateral, (y) the
Liens securing such Indebtedness shall be governed by


85

--------------------------------------------------------------------------------







security documentation substantially the same as the Security Documents (with
such modifications as are reasonably satisfactory to the Administrative Agent;
provided, that any modifications that make such security documentation less
restrictive to the Loan Parties shall be satisfactory to the Administrative
Agent) and (z) the Administrative Agent shall have entered into an intercreditor
agreement customary for similar issuances of Indebtedness in form and substance
reasonably satisfactory to the Administrative Agent with the holders of such
Indebtedness or an agent thereof and the Borrower, and any such intercreditor
agreement shall remain in full force and effect at any time such Indebtedness
remains outstanding;
provided, that if the Group Member’s action or event meets the criteria of more
than one of the types of Liens described in the clauses above, the Borrower in
its sole discretion may classify (and reclassify) such action or event in one or
more clauses (including in part under one such clause and in part under another
such clause).
7.4    Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
(a)    any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Wholly Owned Subsidiary (provided that the
Wholly Owned Subsidiary shall be the continuing or surviving corporation);
provided that any such merger or consolidation of a Subsidiary Guarantor shall
only be with or into the Borrower or another Subsidiary Guarantor;
(b)    any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) to the Borrower or any Wholly Owned Subsidiary (upon voluntary liquidation
or otherwise); provided that any such Disposition by a Subsidiary Guarantor
shall only be to the Borrower or another Subsidiary Guarantor or (ii) pursuant
to a Disposition permitted by Section 7.5;
(c)    any Investment expressly permitted by Section 7.7 may be structured as a
merger, consolidation or amalgamation; and
(d)    any Subsidiary may dissolve, liquidate or wind up its affairs at any time
if at the time of such dissolution, liquidation or winding up, the value of the
assets of such Subsidiary is less than $100,000 or such Subsidiary is dormant.
7.5    Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Subsidiary, issue or sell
any shares of such Subsidiary’s Capital Stock to any Person, except:
(a)    the Disposition of (i) obsolete or worn out property or (ii) any property
that is no longer used or useful in the conduct of the business of the Borrower
or its Subsidiaries, in each case in the ordinary course of business;
(b)     the Disposition of inventory in the ordinary course of business;
(c)    Dispositions permitted by clause (i) of Section 7.4(b), Investments
permitted under Section 7.7 (other than Section 7.7 (m)) and Restricted Payments
permitted under Section 7.6;


86

--------------------------------------------------------------------------------







(d)    the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Wholly Owned Subsidiary; provided that any sale or issuance of any
Subsidiary Guarantor’s Capital Stock shall only be to the Borrower or another
Subsidiary Guarantor;
(e)    Dispositions of any Related Eligible Assets (i) in connection with the
AESOP Financing Program or the Centre Point Financing Program, (ii) to any
Securitization Entity or (iii) in connection with the incurrence of any
Securitization Indebtedness;
(f)    the sale of the Budget Truck Division for fair market value as determined
by the board of directors of the Borrower;
(g)    the Disposition of other property having a fair market value not to
exceed $500,000,000 in the aggregate for any fiscal year of the Borrower;
(h)    the Dispositions listed on Schedule 7.5(h);
(i)    Dispositions of properties subject to condemnation, eminent domain or
taking;
(j)    leases, subleases, licenses and sublicenses of real or personal property,
and Intellectual Property in the ordinary course of business, and any
intercompany licenses and sublicenses of Intellectual Property;
(k)    dispositions or use of cash and Cash Equivalents in the ordinary course
of business;
(l)    the abandonment, termination or other disposition of Intellectual
Property or leasehold properties in the ordinary course of business; and
(m)     dispositions, discounts or forgiveness of accounts receivable in
connection with the collection or compromise thereof;
(n)    Dispositions of non-core assets acquired in connection with an Investment
permitted under Section 7.7, including a Specified Transaction;
(o)    Dispositions by the Borrower or any of its Subsidiaries of any Foreign
Subsidiary to any other Foreign Subsidiary so long as at least 65% of the
Capital Stock of such other Foreign Subsidiary (or any parent company of such
other Foreign Subsidiary) is pledged to the Administrative Agent pursuant to
Section 6.9;
(p)    Dispositions of minority interests in joint ventures; and
(q)    any Disposition of any Foreign Subsidiary and any holding company formed
in connection with the Avis Europe Acquisition to the Borrower or any of its
Subsidiaries.
provided that all Dispositions permitted under paragraphs (f) and (g)(i) and
(g)(ii) of this Section 7.5 shall be made for fair value and in the case of any
such Disposition (or series of related Dispositions) that yields gross proceeds
to any Loan Party in excess of $25,000,000, for at least 75% cash consideration
(excluding, in the case of an Asset Sale (or series of related Asset Sales), any
consideration by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise, that are not
Indebtedness) (it being understood that for the purposes of the foregoing
proviso, the following shall be deemed to be cash consideration:  (1) Cash
Equivalents, (2) the assumption of


87

--------------------------------------------------------------------------------







Indebtedness of the Borrower (other than Disqualified Stock of the Borrower) or
any Subsidiary and the release of the Borrower and its Subsidiaries from all
liability with respect to payment of such Indebtedness, (3) Indebtedness of any
Subsidiary that is no longer a Subsidiary as a result of such Disposition, to
the extent that the Borrower and each other Subsidiary are released from any
Guarantee Obligations or any other obligations to provide credit support in
respect of such Indebtedness and (4) securities received by the Borrower or any
Subsidiary from the transferee that are converted by the Borrower or such
Subsidiary into cash within 180 days); provided, further, that if the Group
Member’s action or event meets the criteria of more than one of the types of
Dispositions described in the clauses above, the Borrower in its sole discretion
may classify (and reclassify) such action or event in one or more clauses
(including in part under one such clause and in part under another such clause).
7.6    Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member (including ABG), whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of any
Group Member (collectively, “Restricted Payments”), except that:
(a)    any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary Guarantor; provided, that any non-Subsidiary Guarantor may make
Restricted Payments to any Group Member;
(b)     so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may pay dividends to Holdings and Holdings may pay
dividends to ABG to purchase ABG common stock or common stock options from
present or former officers or employees of any Group Member upon the death,
disability or termination of employment of such officer or employee;
(c)    the Borrower may make Restricted Payments to Holdings to permit Holdings
to (i) pay corporate overhead expenses incurred in the ordinary course of
business and (ii) pay any taxes that are due and payable by Holdings or the
Borrower;
(d)    (i) the Borrower may make Restricted Payments to Holdings to permit
Holdings to pay dividends to any higher tier entity to provide for the payment
of (A) Parent Expenses, (B) Related Taxes and (C) any Taxes that are due and
payable by any Group Member as part of a consolidated group or which have been
paid for the account of any Group Member pursuant to the Tax Sharing Agreement
and (ii) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may make Restricted Payments to Holdings to permit
Holdings to make Restricted Payments to any Parent in an aggregate amount not to
exceed $40,000,000, less the amount of Investments made pursuant to Section
7.7(u) and payments made under Section 7.8(a)(vi);
(e)    Investments permitted by Section 7.7;
(f)    any Subsidiary may make Restricted Payments (including in respect of
management fees) to the holders of the Capital Stock of such Subsidiary ratably
based on the respective ownership interests of such holders;


88

--------------------------------------------------------------------------------







(g)    the Borrower may make Restricted Payments to Holdings to permit Holdings
to repay the ABG Convertible Notes in an aggregate amount not to exceed
$250,000,000 (less the amount of payments made pursuant to Section 7.8(a)(iv);
(h)    Restricted Payments in an aggregate amount not to exceed the Available
Amount on the date such Restricted Payments are made, so long as (i) no Default
or Event of Default shall have occurred and be continuing or would result
therefrom and (ii) after giving pro forma effect to such Restricted Payment, the
Consolidated Coverage Ratio would be greater than 2.00 to 1.00;
(i)    Restricted Payments in an aggregate amount outstanding at the time such
Restricted Payments are made not exceeding an amount equal to 1% of Consolidated
Tangible Assets, so long as no Default or Event of Default shall have occurred
and be continuing or would result therefrom;
(j)    the Borrower may make Restricted Payments to any Parent to pay dividends
on or purchase or repurchase the common stock or equity of such Parent in an
amount not to exceed in any fiscal year $25,000,000, so long as no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;
(k)    the Borrower may make Restricted Payments to any Parent to make payments
to holders of the Capital Stock of the Borrower or any Parent in lieu of
issuance of fractional shares of such Capital Stock, not to exceed $5,000,000 in
the aggregate, so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom;
(l)    the Borrower may make Restricted Payments to repurchase Capital Stock of
the Borrower made by exchange for, or out of the proceeds of the substantially
concurrent issuance or sale of, Capital Stock of the Borrower or a substantially
concurrent capital contribution to the Borrower, so long as no Default or Event
of Default shall have occurred and be continuing or would result therefrom;
provided, that the Net Cash Proceeds from such issuance, sale or capital
contribution shall be excluded in subsequent calculations under clause (c) of
the Available Amount;
(m)    the Borrower may pay dividends within 60 days after the date of
declaration thereof if at such date of declaration such dividend would have been
permitted under this Section 7.6, so long as no Default or Event of Default
shall have occurred and be continuing or would result therefrom.
provided, that if the Group Member’s action or event meets the criteria of more
than one of the types of Restricted Payments described in the clauses above, the
Borrower in its sole discretion may classify (and reclassify) such action or
event in one or more clauses (including in part under one such clause and in
part under another such clause).
7.7    Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any other
Person (all of the foregoing, “Investments”; it being understood that the
amount, as of any date of determination, any Investment in the form of a
guarantee shall be equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof, as determined in good faith by a Responsible
Officer) except:


89

--------------------------------------------------------------------------------







(a)    Investments consisting of extensions of trade credit and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and other credits to suppliers in the ordinary course
of business;
(b)    Investments in Cash Equivalents;
(c)    guarantees permitted by Section 7.2;
(d)    loans and advances to employees of any Group Member in the ordinary
course of business (including for travel, entertainment and relocation expenses)
in an aggregate amount not to exceed $15,000,000 in any fiscal year;
(e)    Investments in assets useful in the business of the Borrower and its
Subsidiaries made by the Borrower or any of its Subsidiaries with the proceeds
of any Reinvestment Deferred Amount;
(f)    intercompany Investments by any Group Member in the Borrower or any
Person that, prior to such investment, is a Subsidiary Guarantor;
(g)    intercompany Investments by the Borrower or any Subsidiary Guarantor in
any Securitization Entity, Foreign Subsidiary or Excluded Subsidiary made in the
ordinary course of business or to satisfy the general financing needs of such
Securitization Entity, Foreign Subsidiary or Excluded Subsidiary (including
intercompany Investments made to fund the Avis Europe Acquisition and any other
Investments permitted hereunder);
(h)    intercompany Investments by the Borrower or any Subsidiary Guarantor in
any Securitization Entity, Foreign Subsidiary or Excluded Subsidiary in an
amount not to exceed $50,000,000 at any one time outstanding, plus the aggregate
amount of the Net Cash Proceeds received by the Borrower or any Subsidiary of
any returns (whether by dividend, interest, distributions, returns of capital,
repayments or otherwise) on Investments made under this clause (h);
(i)    intercompany Investments by any Foreign Subsidiary, Excluded Subsidiary
or Securitization Entity in any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity;
(j)    Restricted Payments to ABG permitted by Section 7.6 in the form of loans
and advances;
(k)    Investments listed on Schedule 7.7(k);
(l)    Permitted Acquisitions, provided that the aggregate amount (or, in the
case of consideration consisting of assets, fair market value) of the
consideration paid by the Borrower and the Subsidiary Guarantors (net of
acquired cash and Cash Equivalents and excluding consideration in respect of
acquired vehicles as long as (i) the purchase price for such vehicles does not
exceed their fair market value and (ii) such vehicles will be financed in the
Borrower’s normal operation of its business through the AESOP Financing Program,
the Centre Point Financing Program or any other similar financing program, or
will be replaced with vehicles financed through the AESOP Financing Program, the
Centre Point Financing Program or any other similar financing program) for
Permitted Acquisitions of Persons that shall not become Loan Parties (including
any merger where such Loan Party (or a Subsidiary that becomes a Loan


90

--------------------------------------------------------------------------------







Party) is the surviving entity) or of assets that shall not be acquired by Loan
Parties, in each case pursuant to Section 6.9, after the Restatement Effective
Date, shall not exceed 7.5% of Consolidated Tangible Assets at any one time;
(m)        Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions, Restricted Payments permitted under Sections 7.2, 7.3, 7.4, 7.5 or
7.6 respectively;
(n)    any seller-financing or other non-cash consideration received in
connection with Dispositions permitted by Section 7.5;
(o)    the Borrower or any Subsidiary may make Investments to purchase Capital
Stock in any joint venture entity in which any Group Member owns an equity
interest; provided that the aggregate amount of all purchases of Capital Stock
in any joint venture entity in which such Group Member does not own a majority
equity interest shall not exceed $100,000,000;
(p)    in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost) not to exceed $300,000,000 after the Restatement Effective Date
during the term of this Agreement, plus the aggregate amount of the Net Cash
Proceeds received by the Borrower or any Subsidiary of any returns (whether by
dividend, interest, distributions, returns of capital, repayments or otherwise)
on Investments made under this clause (p); provided that any Investments made by
a Loan Party in a Foreign Subsidiary to fund all or a portion of an Investment
to be made by a Foreign Subsidiary in reliance on this Section 7.7(p) shall be
permitted and shall not reduce the Investment capacity available under any other
Section;
(q)    Investments in the Brazilian Joint Venture; provided that the aggregate
amount (valued at cost) of such Investment made pursuant to this clause (q)
shall not exceed $100,000,000;
(r)    Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with the Borrower or any Subsidiary
(including in connection with a Specified Transaction) so long as such
Investments were not made in contemplation of such Person becoming a Subsidiary
or of such consolidated or merger, and any modification, replacement renewal,
reinvestment or extension thereof;
(s)    Investments consisting of intercompany notes and receivables issued in
respect of transfers of Foreign Subsidiaries pursuant to Section 7.5(o);
(t)    Investments in an aggregate amount not to exceed the Available Amount on
the date such Investments are made;
(u)    Investments in an aggregate amount not to exceed $40,000,000, less the
amount of Restricted Payments made under Section 7.6(d)(ii) and payments made
under Section 7.8(a)(vii);
(v)    the Avis Europe Acquisition;
(w)    any acquisition made by the Borrower or any of its Subsidiaries of any
Foreign Subsidiary or any holding company formed in connection with the Avis
Europe Acquisition and any contribution by the Borrower or any of its
Subsidiaries of any such entity to any Subsidiary; and


91

--------------------------------------------------------------------------------







(x)    Investments in any Escrowed Debt Issuer in an amount necessary to fund
required payments with respect to Escrowed Debt issued by such Escrowed Debt
Issuer.
provided, that (i) if the Group Member’s action or event meets the criteria of
more than one of the types of Investments described in the clauses above, the
Borrower in its sole discretion may classify (and reclassify) such action or
event in one or more clauses (including in part under one such clause and in
part under another such clause) and (ii) the Borrower and its Subsidiaries may
not make any Investment in an Excluded Person except to the extent permitted by
Section 7.7(p).
7.8    Optional Payments and Modifications of Certain Agreements.  (a) Make or
offer to make any optional or voluntary prepayment, repurchase or redemption of
or otherwise optionally or voluntarily defease or segregate funds with respect
to the Indebtedness permitted by Section 7.2(h), (v) or (y) (other than any
prepayments, repurchases or redemptions of scheduled payments of such
Indebtedness within 120 days of the scheduled date when due so long as (i) after
giving pro forma effect to such prepayment, repurchase or redemption, the
aggregate amount of cash and Cash Equivalents of the Borrower and its
Subsidiaries at such time determined on a consolidated basis in accordance with
GAAP exceeds $100,000,000 and (ii) no Revolving Loans or Swingline Loans are
outstanding on the date of such prepayment, repurchase or redemption); provided
that:
(i) any such Indebtedness may be repaid, prepaid, repurchased or redeemed in
connection with a Permitted Refinancing;
(ii) any Indebtedness of the Borrower or its Subsidiaries may be repaid,
prepaid, repurchased or redeemed with the proceeds of any Incremental Term Loans
so long as (x) as of the date of such notice to repay, prepay, repurchase or
redeem, no Default or Event of Default shall have occurred and be continuing or
would result therefrom after giving pro forma effect thereto, (y) after giving
pro forma effect to such prepayment, repayment, repurchase or redemption, the
Consolidated Secured Leverage Ratio is less than 2.00 to 1.00 and (z) no
Revolving Loans or Swingline Loans are outstanding on the date of such
prepayment, repayment, repurchase or redemption;
(iii) any Indebtedness of the Borrower or its Subsidiaries may be repaid,
prepaid, repurchased or redeemed so long as (w) no Default or Event of Default
shall have occurred and be continuing or would result therefrom as of the date
of such notice to repay, prepay, repurchase or redeem, (x) after giving pro
forma effect to such prepayment, repayment, repurchase or redemption, (1) the
Consolidated Leverage Ratio is less than 4.00 to 1.00 and (2) the Consolidated
Secured Leverage Ratio is less than 2.00 to 1.00, (y) no Revolving Loans or
Swingline Loans are outstanding on the date of such prepayment, repayment,
repurchase or redemption and (z) such prepayment, repayment, repurchase or
redemption shall not be made with the proceeds of any borrowings under the
Revolving Credit Facility; provided that, (A) so long as the requirements of
(w), (y) and (z) above are satisfied and (B) after giving pro forma effect to
such prepayment, repayment, repurchase or redemption, the Consolidated Secured
Leverage Ratio is less than 2.00 to 1.00, any Indebtedness of the Borrower or
its Subsidiaries may be repaid, prepaid, repurchased or redeemed for
consideration (including any premium paid in connection therewith) in an
aggregate amount not to exceed $200,000,000;
(iv) any such Indebtedness in an aggregate principal amount not to exceed
$250,000,000 (less the amount of any Restricted Payments made pursuant to
Section 7.6(g)) may be repaid, prepaid, repurchased or redeemed;


92

--------------------------------------------------------------------------------







(v) any such Indebtedness may be repaid, prepaid, repurchased or redeemed in an
aggregate amount not to exceed the Available Amount on the date such payments
are made;
(vi) any such Indebtedness in an aggregate amount not to exceed $40,000,000,
less the amount of Restricted Payments made under Section 7.6(d)(ii) and
Investments made under Section 7.7(u) may be repaid, prepaid, repurchased or
redeemed; and
(vii) the Senior Unsecured 2020 Notes may be refinanced with the proceeds of any
Indebtedness having no scheduled principal payments or prepayments (other than
(i) as a result of change of control, asset sale, or issuance of Capital Stock
or Indebtedness, (ii) payments required to prevent any such Indebtedness from
being treated as an “applicable high yield discount obligation” within the
meaning of Section 163(i)(1) of the Code, (iii) maturity payments for a
customary bridge financing which, subject to customary conditions, provides for
automatic conversion or exchange into Indebtedness or (iv) pursuant to other
mandatory prepayment requirements customary for similar Indebtedness after
taking into account then prevailing market conditions, in each case, not
otherwise in conflict with the mandatory prepayment requirements contained in
Section 2.11) prior to the Extended Tranche B Term Loan Maturity Date, so long
as no Default or Event of Default shall have occurred and be continuing or would
result therefrom.
provided, that if the Group Member’s action or event meets the criteria of more
than one of the types of payments described in the clauses above, the Borrower
in its sole discretion may classify (and reclassify) such action or event in one
or more clauses (including in part under one such clause and in part under
another such clause), and
(b) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Senior Unsecured Notes in a manner materially adverse to the Lenders or (c)
amend, modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Separation
Agreement or the Tax Sharing Agreement in a manner materially adverse to the
Lenders, it being understood that an increase of the obligations or potential
liability of ABG resulting from any such amendment, modification or other change
to the Separation Agreement or Tax Sharing Agreement shall not, in and of
itself, be regarded as materially adverse to the Lenders.
7.9    Transactions with Affiliates. Enter into any transaction (other than (i)
transactions listed on Schedule 7.9, (ii) transactions permitted by Section 7.6,
(iii) Investments permitted by Section 7.7(d), (o) and (v), (iv) Investments in
joint ventures permitted by Section 7.7 and (v) issuances of Equity Interests,
including any servicing agreement, purchase, sale, lease or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than Holdings, the Borrower
or any Subsidiary) unless such transaction is upon terms taken as a whole no
less favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate.
7.10    Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member
except so long as such sale of the asset would be permitted under this
Agreement.
7.11    Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end
on a day other than December 31 or change the Borrower’s method of determining
fiscal quarters.


93

--------------------------------------------------------------------------------







7.12    Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower (other than a Securitization Entity)
to (a) make Restricted Payments in respect of any Capital Stock of such
Subsidiary held by, or pay any Indebtedness owed to, the Borrower or any other
Subsidiary of the Borrower, (b) make loans or advances to, or other Investments
in, the Borrower or any other Subsidiary of the Borrower or (c) transfer any of
its assets to the Borrower or any other Subsidiary of the Borrower, except for
such encumbrances or restrictions existing under or by reason of (i) any
restrictions existing under the Loan Documents, (ii) any restrictions with
respect to a Subsidiary or assets imposed pursuant to an agreement that has been
entered into in connection with the Disposition of all or substantially all of
the Capital Stock or assets of such Subsidiary or such assets other than the
Senior Unsecured Note Indenture and such other agreements listed on Schedule
7.12 , (iii) restrictions which are not more restrictive than those contained in
this Agreement contained in any documents governing any Indebtedness incurred in
accordance with the provisions of this Agreement, (iv) any documents relating to
joint ventures to the extent that such joint ventures are not prohibited
hereunder, (v) any agreement in effect at the time a Person became a Subsidiary
or assets are first acquired pursuant to an Investment permitted under Section
7.7, so long as (x) such agreement was not entered into solely in contemplation
of such Investment and (y) such encumbrance or restriction applies only to such
Person and assets, (vi) any agreement, including with respect to Indebtedness,
of a Foreign Subsidiary permitted pursuant to this Agreement so long as such
prohibitions or limitations are only with respect to such Foreign Subsidiary and
its assets or any Subsidiary of such Foreign Subsidiary and (vii) with respect
to the restrictions in clause (c), (x) restrictions or conditions imposed by any
agreement relating to secured debt permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
debt, and (y) customary provisions in leases, licenses or contracts restricting
assignability or subleasing prohibit the granting of Liens on the rights
contained therein; provided that loans made by the Borrower or any Subsidiary to
any other Subsidiary that is a Securitization Entity or a partner or direct
equity owner of a Securitization Entity may be subject to customary repayment
restrictions required by the lenders to such Securitization Entity.
7.13    Lines of Business. Enter into, either directly or through any
Subsidiary, any material business that is not related, complementary,
synergistic, incidental or ancillary to those businesses in which the Borrower
and its Subsidiaries are engaged on the date of this Agreement, or extensions,
developments or expansions thereof.
7.14    Business Activities of Holdings. In the case of Holdings, (i) conduct,
transact or otherwise engage in, or commit to conduct, transact or otherwise
engage in, any business or operations other than those incidental to its
ownership of the Capital Stock of the Borrower, (ii) incur, create, assume or
suffer to exist any Indebtedness or other liabilities or financial obligations,
except (w) Guarantee Obligations permitted pursuant to Section 7.2(c) and
7.2(i), (x) nonconsensual obligations imposed by operation of law, (y)
obligations pursuant to the Loan Documents to which it is a party and (z)
obligations with respect to its Capital Stock, or (iii) own, lease, manage or
otherwise operate any properties or assets (including cash (other than cash
received in connection with dividends made by the Borrower in accordance with
Section 7.6 pending application in the manner contemplated by said Section) and
cash equivalents (other than cash received from capital contributions to, or the
issuance of Capital Stock by Holdings) other than the ownership of shares of
Capital Stock of the Borrower.
SECTION 8. EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:


94

--------------------------------------------------------------------------------







(a)    the Borrower or any Subsidiary Borrower shall fail to pay any principal
of any Loan or Reimbursement Obligation when due in accordance with the terms
hereof; or the Borrower or any Subsidiary Borrower shall fail to pay any
interest on any Loan or Reimbursement Obligation, or any other amount payable
hereunder or under any other Loan Document, within five days after any such
interest or other amount becomes due in accordance with the terms hereof; or
(b)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been false or misleading in any material respect on or as of the date made
or delivered; or
(c)    any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrower only), Section 6.7(a) or Section 7 of this Agreement
or Sections 6.4 or 6.6(b) of the Guarantee and Collateral Agreement; or
(d)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or
(e)    any Group Member shall (i) default in making any payment of any principal
of any Indebtedness (including any Guarantee Obligation, but excluding the
Loans) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness (x) the outstanding
principal amount of which exceeds in the aggregate $50,000,000, (y) in the case
of such Indebtedness which is Securitization Indebtedness (including AESOP
Indebtedness and Centre Point Indebtedness), (1) an amortization or termination
event pursuant to a securitization program prior to the end of the scheduled
term or revolving period thereunder shall have occurred, (2) the Borrower and
its Subsidiaries shall become unable to finance the purchase of vehicles and (3)
the Borrower shall have failed, by the 45th day after the occurrence of an event
referred to in clause (y)(1) and the expiration of all grace periods applicable
thereto, to either (A) replace such securitization program with an alternative
source of financing having terms not materially adverse to the Lenders from the
program being replaced or having terms acceptable to the Required Lenders, or
(B) obtain a waiver with respect to the occurrence of such event from the
applicable required noteholders or lenders under such securitization program.
Upon the


95

--------------------------------------------------------------------------------







entering into of any replacement facility referred to in clause (y)(1)(A), the
Borrower shall deliver to the Administrative Agent a written officer’s
certificate providing that the Borrower has sufficient vehicle financing
arrangements available to it to carry-on its business activities consistent, in
all material respects, with its past practices; or
(f)    (i) any Group Member (other than any Subsidiary which is not a
Significant Subsidiary) shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding‑up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member (other than any Subsidiary
which is not a Significant Subsidiary) shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against any Group
Member any case, proceeding or other action of a nature referred to in clause
(i) above that (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed or undischarged for a
period of 60 days; or (iii) there shall be commenced against any Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) any Group Member shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or
(g)     (i) any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii)
any failure to satisfy the “minimum funding standard” (as defined in Section 302
of ERISA or Section 412 of the Code), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of any Group Member or any Commonly Controlled Entity, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes
of Title IV of ERISA or be determined to be, or expected to be, “at risk”
(within the meaning of Section 430 of the Code or Section 303 of ERISA), (v) any
Group Member or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan (or any Multiemployer Plan is in “endangered” or “critical” status (within
the meaning of Section 432 of the Code or Section 305 of ERISA)) or (vi) any
other event or condition shall occur or exist with respect to a Plan; and in
each case in clauses (i) through (vi) above, such event or condition, together
with all other such events or conditions in this clause (g), if any, could
reasonably be expected to have a Material Adverse Effect; or
(h)    one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (to the extent not paid or fully
covered by insurance provided by a carrier not disputing coverage) of
$50,000,000 or more, and all such judgments or


96

--------------------------------------------------------------------------------







decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within 30 days from the entry thereof; or
(i)    any material provision of any Security Documents shall cease, for any
reason, to be in full force and effect, or any Loan Party or any Affiliate of
any Loan Party shall so assert, or any Lien created by any of the Security
Documents shall cease to be enforceable and of the same effect and priority
purported to be created thereby with respect to any Collateral, other than
Collateral having a de minimus value (unless due to action or inaction by the
Administrative Agent); or
(j)    the guarantees contained in Section 2 and Section 3 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert; or
(k)    the occurrence of a Change in Control;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower or any
Subsidiary Borrower, automatically the Commitments shall immediately terminate
and the Loans (with accrued interest thereon) and all other amounts owing under
this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower or the relevant Subsidiary Borrower shall at such time
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower and any Subsidiary Borrower hereunder and under the
other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other obligations of the Borrower and any Subsidiary Borrower hereunder
and under the other Loan Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Borrower or such
Subsidiary Borrower (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower
and each Subsidiary Borrower.
SECTION 9. THE AGENTS


97

--------------------------------------------------------------------------------







9.1    Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
9.2    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys‑in‑fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in‑fact
selected by it with reasonable care.
9.3    Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys‑in‑fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of any Loan Party a party thereto to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
9.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, e-mail, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to ABG, Holdings or the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so


98

--------------------------------------------------------------------------------







specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
9.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, Holdings, the
Borrower or any Subsidiary Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
9.6    Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys‑in‑fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys‑in‑fact or
affiliates.
9.7    Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by ABG, Holdings, the Borrower or
any Subsidiary Borrower and without limiting the obligation of ABG, Holdings,
the Borrower or any Subsidiary Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or


99

--------------------------------------------------------------------------------







omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.
9.8    Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.
9.9    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative Agent
may, on behalf of the Lenders and with the consent of the Borrower (such consent
not to be unreasonably withheld), appoint a successor Administrative Agent,
which shall be a commercial bank organized or licensed under the laws of the
United States of America or of any State thereof and having a combined capital
and surplus of at least $500,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.
9.10    Co-Documentation Agents and Syndication Agent. None of the
Co-Documentation Agents nor the Syndication Agent shall have any duties or
responsibilities hereunder in its capacity as such.
SECTION 10. MISCELLANEOUS
10.1    Amendments and Waivers. (a) Neither this Agreement nor any other Loan
Document, or any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(i) enter into written


100

--------------------------------------------------------------------------------







amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (ii) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (A) forgive any principal amount or extend the final
scheduled date of maturity of any Loan or any Reimbursement Obligation or extend
the scheduled date of any amortization payment in respect of any Term Loan (for
the purpose of clarity each of the foregoing not to include any waiver of a
prepayment), reduce the stated rate of any interest or fee payable hereunder
(except (1) in connection with the waiver of applicability of any post-default
increase in interest rates (which waiver shall be effective with the consent of
the Majority Facility Lenders of each adversely affected Facility) and (2) that
any amendment or modification of defined terms used in the financial covenant in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (A)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case without the written consent of each Lender
directly affected thereby; (B) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender; (C)
reduce any percentage specified in the definition of Required Lenders, consent
to the assignment or transfer by the Borrower or any Subsidiary Borrower of any
of its rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Guarantee and Collateral Agreement, in each case except as otherwise provided in
the Loan Documents, in each case without the written consent of all Lenders;
(D) amend, modify or waive any provision of Section 2.11 or 2.17 without the
written consent of the Majority Facility Lenders in respect of each Facility
adversely affected thereby; (E) reduce the percentage specified in the
definition of Majority Facility Lenders with respect to any Facility without the
written consent of all Lenders under such Facility; (F) after the Restatement
Effective Date, amend, modify or waive any provision of Section 5.2 without the
written consent of the Majority Facility Lenders with respect of the Revolving
Facility; (G) amend, modify or waive any provision of Section 9 without the
written consent of the Administrative Agent; (H) amend, modify or waive any
provision of Section 2.6 or 2.7 without the written consent of each Swingline
Lender; (I) amend, modify or waive any provision of Section 3 without the
written consent of each Issuing Lender or (J) release ABG from its obligations
under the Parent Guarantee except as otherwise provided in the Loan Documents
without the written consent of the Majority Facility Lenders with respect to
each Facility. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.
(b) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, this Agreement or the other Loan Documents may be amended with the
written consent of the Administrative Agent, the Borrower and each of the
Lenders (or Persons that, following the effectiveness of such amendment, will
become Lenders) providing the relevant Replacement Term Loans (as defined below)
to permit the refinancing, replacement or modification of all outstanding Term
Loans (“Replaced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”), provided that (1) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Replaced Term Loans, (2) if the final maturity date of such Replacement
Term


101

--------------------------------------------------------------------------------







Loans is not at least one year later than the final maturity date of the
Replaced Term Loans, the interest rate margin for such Replacement Term Loans
shall not be higher than the interest rate margin for such Replaced Term Loans
by more than 50 basis points, or if the interest rate margin of such Replacement
Term Loans does so exceed by more than 50 basis points, the interest rate margin
for the Replaced Term Loans shall be increased so that the interest rate margin
for such Replacement Term Loans is no greater than the interest rate margin for
the Replaced Term Loans plus 50 basis points; provided that, the interest rate
margins applicable to the Replacement Term Loans or the Replaced Term Loans
shall be determined in the manner set forth in Section 2.23(b) in respect of the
Incremental Term Loans) and (3) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Replaced Term Loans at the time of such refinancing.
(c) In addition, notwithstanding the foregoing, this Agreement may be amended
without consent of the Lenders, so long as no Default or Event of Default shall
have occurred and be continuing, as follows:
(i) to designate any Domestic Subsidiary of the Borrower as a Domestic
Subsidiary Borrower under the Revolving Facility upon (A) ten Business Days
prior notice to the Lenders (such notice to contain the name, primary business
address and taxpayer identification number of such Subsidiary), (B) the
execution and delivery by the Borrower, such Subsidiary and the Administrative
Agent of a Joinder Agreement, substantially in the form of Exhibit G (a “Joinder
Agreement”), providing for such Subsidiary to become a Subsidiary Borrower, (C)
the agreement and acknowledgment by the Borrower and each other Subsidiary
Borrower that the Guarantee and Collateral Agreement covers the Obligations of
such Subsidiary, (D) delivery by the Borrower or such Subsidiary of all
documentation and information as is reasonably requested in writing by the
Lenders at least three days prior to the anticipated effective date of such
designation required by U.S. regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act, and (E) the delivery to the Administrative Agent of
(1) corporate or other applicable resolutions, other corporate or other
applicable documents, certificates and legal opinions in respect of such
Subsidiary reasonably equivalent to comparable documents delivered on the
Closing Date and (2) such other documents with respect thereto as the
Administrative Agent shall reasonably request; and


(ii) to remove any Subsidiary as a Subsidiary Borrower upon execution and
delivery by the Borrower to the Administrative Agent of a written notification
to such effect and repayment in full of all Loans made to such Subsidiary
Borrower, cash collateralization of all L/C Obligations in respect of any
Letters of Credit issued for the account of such Subsidiary Borrower and
repayment in full of all other amounts owing by such Subsidiary Borrower under
this Agreement and the other Loan Documents (it being agreed that any such
repayment shall be in accordance with the other terms of this Agreement).


(d) In addition, notwithstanding the foregoing, with the written consent of the
Administrative Agent (not to be unreasonably withheld), the Borrower and the
lenders providing the relevant Refinancing Facility, this Agreement and, as
appropriate, the other Loan Documents, may be amended as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to permit the creation hereunder of any such Refinancing Facility and
the incurrence of the related Refinancing Debt (any such amendment, a
“Refinancing Amendment”).


102

--------------------------------------------------------------------------------







(e) In addition, notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, the Administrative Agent may, with the consent of
Borrower only, amend, modify or supplement this Agreement or any other Loan
Document to cure any ambiguity, omission, defect or inconsistency, so long as
such amendment, modification or supplement does not adversely affect the rights
of any Lender and the Lenders shall have received, at least five Business Days’
prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment.
10.2    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
electronic transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice or electronic transmission, when received, addressed as follows in the
case of Holdings, the Borrower and the Administrative Agent, and as set forth in
an administrative questionnaire delivered to the Administrative Agent in the
case of the Lenders, or to such other address as may be hereafter notified by
the respective parties hereto:
Holdings:
Avis Budget Holdings, LLC
 
6 Sylvan Way
Parsippany, New Jersey 07054
Attention: David B. Wyshner
 
Telecopy: (973) 496-5080
 
Telephone: (973) 496-7938
 
 
Borrower:
Avis Budget Car Rental, LLC
 
6 Sylvan Way
Parsippany, New Jersey 07054
Attention: David B. Wyshner
 
Telecopy: (973) 496-5080
 
Telephone: (973) 496-7938
 
 
Administrative Agent:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, Ops 2,
Floor 3
Newark, DE 19713
 
Attention: Christopher Nelson
Telecopy: (302) 634-4250
Telephone: (302) 634-1074
 
 
   with a copy to:
JPMorgan Chase Bank, N.A.
383 Madison Avenue
Floor 24
New York, NY 10179
Attention: Richard W. Duker
Telecopy: 212-270-5100
Telephone: 212-270-3057



103

--------------------------------------------------------------------------------







provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
10.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
10.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
10.5    Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out‑of‑pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of Simpson Thacher & Bartlett LLP and filing and recording fees
and expenses, with statements with respect to the foregoing to be submitted to
the Borrower prior to the Restatement Effective Date (in the case of amounts to
be paid on the Restatement Effective Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Administrative Agent shall
deem appropriate, (b) to pay or reimburse each Lender and the Administrative
Agent for all its reasonable out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of counsel to the Lenders and of counsel to the
Administrative Agent; provided, that the Borrower shall not be liable for the
fees and disbursements of more than one separate firm for the Lenders (unless
there shall exist an actual conflict of interest among the Lenders) in
connection with any one action or any separate but substantially similar or
related actions in the same jurisdiction, nor shall the Borrower be liable for
any settlement or extra-judicial resolution of claims without the Borrower’s
written consent, (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and similar taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify, and hold each Lender and the Administrative Agent and their
respective officers, directors, employees, affiliates, agents and controlling


104

--------------------------------------------------------------------------------







persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (other than
with respect to taxes, which shall be governed exclusively by Section 2.19) with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement, the other Loan Documents and any such other documents,
including any of the foregoing relating to the use of proceeds of the Loans or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable fees and expenses of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee; provided further, that that the Borrower
shall not be liable for the fees and disbursements of more than one separate
firm for any Indemnitees (unless there shall exist an actual conflict of
interest among such Indemnitees) in connection with any one action or any
separate but substantially similar or related actions in the same jurisdiction,
nor shall the Borrower be liable for any settlement or extra-judicial resolution
of such Indemnitees’ claims without the Borrower’s written consent. Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 10.5 shall be payable not later than 10 days after written
demand therefor. Statements payable by the Borrower pursuant to this Section
10.5 shall be submitted to David B. Wyshner (Telephone No.  973-496-7938)
(Telecopy No. 973-496-5080), at the address of the Borrower set forth in Section
10.2, or to such other Person or address as may be hereafter designated by the
Borrower in a written notice to the Administrative Agent. The agreements in this
Section 10.5 shall survive repayment of the Loans and all other amounts payable
hereunder.
10.6    Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of any Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.


(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:


(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default under Section 8(a) or (f) has occurred and is continuing,
any other Person; and provided, further, that the Borrower shall be deemed to
have consented to any such assignment unless the Borrower shall object thereto
by


105

--------------------------------------------------------------------------------







written notice to the Administrative Agent within ten Business Days after having
received written notice thereof; and


(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an affiliate of a Lender or an Approved Fund.


(C) each Issuing Lender, provided that no consent of the Issuing Lenders shall
be required for an assignment of all or any portion of a Term Loan or Term
Commitment.


(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than, in
the case of the Revolving Facility, $5,000,000 or, in the case of the Term
Facility, $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrower shall be
required if an Event of Default under Section 8(a) or (f) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its affiliates or Approved Funds, if any;


(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (provided that, in lieu of an
Assignment and Assumption, any assignment in connection with Section 2.22 or
Section 2.26(a)(iv) may be effected pursuant to such other procedures as the
Borrower and the Administrative Agent may agree), together with a processing and
recordation fee of $3,500; and


(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.


For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.


(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.


106

--------------------------------------------------------------------------------









(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
and interest on the Loans and L/C Obligations owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Issuing
Lenders and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


(c)(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Lenders or the Swingline Lenders, sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Lenders, the Swingline Lenders and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of, and shall be subject to the limitations of,
Sections 2.18, 2.19 and 2.20 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, and subject to paragraph (c)(ii) of this
Section, each Participant also shall be entitled to the benefits of
Section 10.7(b) as though it were a Lender, provided such Participant shall be
subject to Section 10.7(a) as though it were a Lender. Each Lender that sells a
participation, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, and such Lender, each Loan Party and the Administrative Agent


107

--------------------------------------------------------------------------------







shall treat each person whose name is recorded in the Participant Register
pursuant to the terms hereof as the owner of such participation for all purposes
of this Agreement, notwithstanding notice to the contrary.


(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. A
Participant shall not be entitled to receive any funds directly from the
Borrower in respect of Sections 2.18, 2.19, 2.20 or 10.7 unless such Participant
shall have provided to Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, such information as is required to be
recorded in the Register pursuant to paragraph (b)(iv) above as if such
Participant were a Lender. No Participant shall be entitled to the benefits of
Section 2.19 unless such Participant complies with Section 2.19(e) and (f) as
though it were a Lender.


(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central bank having jurisdiction over such Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.


(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.
(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of ABG, Holdings, the Borrower,
each Subsidiary Borrower, each Lender and the Administrative Agent hereby
confirms that it will not institute against a Conduit Lender or join any other
Person in instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.
10.7    Adjustments; Set‑off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 8, receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set‑off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.


108

--------------------------------------------------------------------------------







(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to ABG, Holdings, the Borrower
or any Subsidiary Borrower, any such notice being expressly waived by ABG,
Holdings, the Borrower and each Subsidiary Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by ABG, Holdings, the
Borrower or any Subsidiary Borrower hereunder (whether at the stated maturity,
by acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of ABG, Holdings, the
Borrower or such Subsidiary Borrower, as the case may be. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.
10.8    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
10.9    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of ABG, Holdings, the Borrower, the Administrative Agent and
the Lenders with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
10.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
10.12    Submission To Jurisdiction; Waivers. Each of the Agents, Lenders, ABG,
Holdings, the Borrower and the Subsidiary Borrowers hereby irrevocably and
unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non‑exclusive general jurisdiction of the courts of the State of New York
located in the Borough of Manhattan, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;


109

--------------------------------------------------------------------------------







(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to ABG, Holdings, the
Borrower or the relevant Subsidiary Borrower, as the case may be, at its address
set forth in Section 10.2 or at such other address of which the Administrative
Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages; provided,
however, that nothing in this Section 10.12(e) shall limit or otherwise impair
the obligations of the Borrower under Section 10.5.
10.13    Judgment. The obligations of the Borrower or any Subsidiary Borrower in
respect of this Agreement and the other Loan Documents due to any party hereto
shall, notwithstanding any judgment in a currency (the “judgment currency”)
other than the currency in which the sum originally due to such party is
denominated (the “original currency”), be discharged only to the extent that on
the Business Day following receipt by such party of any sum adjudged to be so
due in the judgment currency such party may in accordance with normal banking
procedures purchase the original currency with the judgment currency; if the
amount of the original currency so purchased is less than the sum originally due
under such judgment to such party in the original currency, the Borrower or such
Subsidiary Borrower, as the case may be, agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such party against such loss,
and if the amount of the original currency so purchased exceeds the sum
originally due to any party to this Agreement, such party agrees to remit to the
Borrower such excess. The provisions of this Section 10.13 shall survive the
termination of this Agreement and payment of the obligations of the Borrower and
the Subsidiary Borrowers under this Agreement and the other Loan Documents.
10.14    Acknowledgements. Each of ABG, Holdings, the Borrower and the
Subsidiary Borrowers hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    neither the Administrative Agent nor any other Agent or Lender has any
fiduciary relationship with or duty to ABG, Holdings, the Borrower or any
Subsidiary Borrower arising out of or in connection with this Agreement or any
of the other Loan Documents, and the relationship between Administrative Agent,
the other Agents and Lenders, on one hand, and ABG, Holdings, the Borrower or
any Subsidiary Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and
(c)     no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among ABG, Holdings, the Borrower or any Subsidiary Borrower and the
Lenders.
10.15    Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any


110

--------------------------------------------------------------------------------







Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below. The security interests granted
under any Loan Documents on any Collateral that is transferred pursuant to a
transaction permitted by Section 7.5 shall be released automatically upon
consummation of such Disposition.
(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than any unasserted contingent
indemnification obligations and obligations under or in respect of Specified
Swap Agreements and Specified Cash Management Agreements) shall have been paid
in full, the Commitments have been terminated and no Letters of Credit shall be
outstanding (or such Letters of Credit are Collateralized), the Collateral shall
be released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person.
10.16    Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party or any of its Subsidiaries, the Administrative Agent or any Lender
pursuant to or in connection with this Agreement that is designated by the
provider thereof as confidential; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
the Administrative Agent, any other Lender or any affiliate thereof who agrees
to comply with the provisions of this Section, (b) subject to an agreement to
comply with the provisions of this Section, to any actual or prospective
Transferee or any direct or indirect counterparty to any Swap Agreement (or any
professional advisor to such counterparty), (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates for performing the purposes of a Loan Document, (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, after notice to the Borrower if reasonably
feasible, (f) if requested or required to do so in connection with any
litigation or similar proceeding, after notice to the Borrower if reasonably
feasible and not otherwise prohibited, (g) that has been publicly disclosed
(other than in violation of this Section or any other confidentiality
obligations owed to ABG, Holdings, the Borrower or any of its Subsidiaries known
to the Administrative Agent or such Lender), (h) to the National Association of
Insurance Commissioners or any similar organization or any other self-regulatory
body or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, (i) in connection with the exercise of any
remedy hereunder or under any other Loan Document or (j) if agreed by the
Borrower in its sole discretion, to any other Person.
10.17    WAIVERS OF JURY TRIAL. EACH OF THE PARTIES HERETO, INCLUDING ABG,
HOLDINGS, THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
10.18    USA Patriot Act. Each Lender hereby notifies ABG, Holdings and the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA Patriot Act”), it
is required to obtain, verify and record information that identifies ABG,
Holdings and the Borrower, which information includes the name and address of
Holdings and the


111

--------------------------------------------------------------------------------







Borrower and other information that will allow such Lender to identify ABG,
Holdings and the Borrower in accordance with the USA Patriot Act.
10.19    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
10.20    Effect of Amendment and Restatement. Upon the Restatement Effective
Date, this Agreement shall amend, and restate as amended, the Existing Credit
Agreement (including any contingent amendments thereto), but shall not
constitute a novation thereof or in any way impair or otherwise affect the
rights or obligations of the parties thereunder (including with respect to Loans
and representations and warranties made thereunder) except as such rights or
obligations are amended or modified hereby. The Existing Credit Agreement as
amended and restated hereby shall be deemed to be a continuing agreement among
the parties, and all documents, instruments and agreements delivered pursuant to
or in connection with the Existing Credit Agreement not amended and restated in
connection with the entry of the parties into this Agreement shall remain in
full force and effect, each in accordance with its terms, as of the date of
delivery or such other date as contemplated by such document, instrument or
agreement to the same extent as if the modifications to the Existing Credit
Agreement contained herein were set forth in an amendment to the Existing Credit
Agreement in a customary form, unless such document, instrument or agreement has
otherwise been terminated or has expired in accordance with or pursuant to the
terms of this Agreement, the Existing Credit Agreement or such document,
instrument or agreement or as otherwise agreed by the required parties hereto or
thereto. Upon the Restatement Effective Date, the Administrative Agent is hereby
irrevocably authorized by each Lender (without requirement of notice to or
consent of any Lender except as expressly required by Section 10.1) to release
each parcel of owned real property and each leasehold interest in real property
located in the United States and held by the Borrower or any of its Subsidiaries
that has a value, in the reasonable opinion of the Borrower, less than
$5,000,000 and which is listed on Schedule 10.19 hereto. Each Lender party
hereto that is both a Revolving Lender and a Tranche A Term Lender shall be
deemed to have executed this Agreement in its


112

--------------------------------------------------------------------------------







capacity as both a Revolving Lender and a Tranche A Term Lender. Each Lender
party hereto hereby consents to the amendment to the Guarantee and Collateral
Agreement attached hereto as Exhibit J. Notwithstanding the foregoing, the
amendments to the Existing Agreement contained in Section 10.1(d) and (e) of
this Agreement and any amendments relating to the extension or refinancing of
Tranche B Term Loans with Extended Credits or Refinancing Debt shall become
effective upon the receipt by the Administrative Agent of written consent of
each affected Tranche B Term Lender; provided that the agreement of any Tranche
B Term Lender to any amendment or modification of the Agreement after the
Restatement Date requiring the consent of each affected Lender shall constitute
the consent of such Tranche B Term Lender with respect thereto.




[Remainder of page intentionally left blank]




113

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.






AVIS BUDGET HOLDINGS, LLC
By:
 
Name:
 
Title:
 



AVIS BUDGET CAR RENTAL, LLC
By:
 
Name:
 
Title:
 







114

--------------------------------------------------------------------------------









AVIS BUDGET GROUP, INC.
By:
 
Name:
 
Title:
 



115

--------------------------------------------------------------------------------











JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender
By:
 
Name:
 
Title:
 



116

--------------------------------------------------------------------------------









DEUTSCHE BANK SECURITIES INC., as Syndication Agent
By:
 
Name:
 
Title:
 





 
By:
 
Name:
 
Title:
 





117

--------------------------------------------------------------------------------









 
By:
 
Name:
 
Title:
 













118

--------------------------------------------------------------------------------






EXHIBIT B


Form of Guarantee and Collateral Acknowledgement
May 20, 2016

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of October 3, 2014 (as amended from time to time, the “Credit Agreement”), among
Avis Budget Car Rental, LLC, the Lenders and other parties thereto and JPMorgan
Chase Bank, N.A., as administrative agent. Capitalized terms used but not
defined herein are used with the meanings assigned to them in the Credit
Agreement.


Each of the parties hereto hereby acknowledges and consents to the First
Amendment, dated as of May 20, 2016 (the “Amendment”) to the Credit Agreement
and agrees with respect to each Loan Document to which it is a party:
(a)    all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis after
giving effect to the Amendment and its guarantee, if any, of the obligations,
liabilities and indebtedness of the other Loan Parties under the Credit
Agreement shall extend to and cover the Extended Tranche B Term Loans provided
pursuant to the Amendment and interest thereon and fees and expenses and other
obligations in respect thereof and in respect of commitments related thereto;
and
(b)    all of the Liens and security interests created and arising under such
Loan Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, after giving effect to the Amendment, as collateral security for
its obligations, liabilities and indebtedness under the Credit Agreement and
under its guarantees, if any, in the Loan Documents, including, without
limitation, the obligations under the Amendment.
IN WITNESS WHEREOF, the parties hereto have caused this Guarantee and Collateral
Acknowledgement to be duly executed and delivered by their respective proper and
duly authorized officers as of the day and year first above written.


 
[
 
]
By:
 
 
Name:
 
 
Title:
 








--------------------------------------------------------------------------------






EXHIBIT C


Form of Guarantee Acknowledgement
May 20, 2016

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of October 3, 2014 (as amended from time to time, the “Credit Agreement”), among
Avis Budget Car Rental, LLC, the Lenders and other parties thereto and JPMorgan
Chase Bank, N.A., as administrative agent. Capitalized terms used but not
defined herein are used with the meanings assigned to them in the Credit
Agreement.


Parent hereby acknowledges and consents to the First Amendment, dated as of May
20, 2016 (the “Amendment”) to the Credit Agreement and agrees with respect to
each Loan Document to which it is a party that all of its obligations,
liabilities and indebtedness under such Loan Document shall remain in full force
and effect on a continuous basis after giving effect to the Amendment and its
guarantee of the obligations, liabilities and indebtedness of the other Loan
Parties under the Credit Agreement shall extend to and cover the Extended
Tranche B Term Loans provided pursuant to the Amendment and interest thereon and
fees and expenses and other obligations in respect thereof and in respect of
commitments related thereto.
IN WITNESS WHEREOF, the undersigned has caused this Guarantee Acknowledgement to
be duly executed and delivered by its respective proper and duly authorized
officers as of the day and year first above written.




AAVIS BUDGET GROUP, INC.
By:
 
Name:
 
Title:
 








